Exhibit 10.1

EXECUTION COPY

STOCK AND ASSET PURCHASE AGREEMENT

BY AND AMONG

AUTOPARTS HOLDINGS LIMITED

HONEYWELL INTERNATIONAL INC.

AND

RANK GROUP LIMITED

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

ARTICLE I

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

 

1

 

Section 1.1.

 

Transactional Overview; Purchase and Sale of Assets

 

1

 

Section 1.2.

 

Retained Assets

 

6

 

Section 1.3.

 

Assumed Liabilities

 

7

 

Section 1.4.

 

Retained Liabilities

 

8

 

Section 1.5.

 

Liabilities of the Transferred Entities

 

9

 

Section 1.6.

 

Purchase Price

 

10

 

Section 1.7.

 

[Intentionally omitted]

 

10

 

Section 1.8.

 

Purchase Price Adjustment

 

10

 

Section 1.9.

 

Withholding

 

12

ARTICLE II

CLOSING; CLOSING DELIVERIES

 

12

 

Section 2.1.

 

Closing Date

 

12

 

Section 2.2.

 

Effectiveness

 

13

 

Section 2.3.

 

Closing Deliveries

 

13

 

Section 2.4.

 

Allocation of Purchase Price

 

14

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF HONEYWELL

 

15

 

Section 3.1.

 

Due Organization

 

15

 

Section 3.2.

 

Authority

 

16

 

Section 3.3.

 

Transferred Entities; Title to Equity Interests

 

16

 

Section 3.4.

 

No Conflict; Government Authorizations and Third Party Approvals

 

17

 

Section 3.5.

 

Financial Statements

 

17

 

Section 3.6.

 

Absence of Certain Changes; Undisclosed Liabilities

 

18

 

Section 3.7.

 

Taxes

 

18

 

Section 3.8.

 

Intellectual Property

 

20

 

Section 3.9.

 

Legal Proceedings

 

21

 

Section 3.10.

 

Compliance with Laws; Permits

 

21

 

Section 3.11.

 

Environmental Matters

 

22

i

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Section 3.12.

 

Employee Matters and Benefit Plans

 

23

 

Section 3.13.

 

Contracts

 

24

 

Section 3.14.

 

Real Properties

 

25

 

Section 3.15.

 

Business Personal Property and Business Inventory; Transfer of Title to
Purchased Assets

 

27

 

Section 3.16.

 

Sufficiency of Assets

 

27

 

Section 3.17.

 

Labor

 

27

 

Section 3.18.

 

Insurance

 

28

 

Section 3.19.

 

Finder’s Fee

 

28

 

Section 3.20.

 

Affiliate Transactions

 

28

 

Section 3.21.

 

Warranties

 

28

 

Section 3.22.

 

Customers and Suppliers

 

29

 

Section 3.23.

 

Disclaimer of Other Representations and Warranties

 

29

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER AND RANK GROUP

 

29

 

Section 4.1.

 

Corporate Status

 

29

 

Section 4.2.

 

Authority

 

29

 

Section 4.3.

 

No Conflict; Required Filings

 

30

 

Section 4.4.

 

Finder’s Fee

 

30

 

Section 4.5.

 

Solvency

 

30

 

Section 4.6.

 

Financing

 

31

 

Section 4.7.

 

No Reliance

 

31

ARTICLE V

CERTAIN COVENANTS

 

32

 

Section 5.1.

 

Conduct of the Business

 

31

 

Section 5.2.

 

Confidentiality; Access to Information

 

35

 

Section 5.3.

 

Publicity

 

36

 

Section 5.4.

 

Post Closing Access

 

36

 

Section 5.5.

 

Required Approvals; Consents

 

37

 

Section 5.6.

 

Further Action

 

39

ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Section 5.7.

 

Expenses; Transfer Taxes and VAT

 

40

 

Section 5.8.

 

Employees and Employee Benefit Plans

 

41

 

Section 5.9.

 

Intercompany Accounts

 

53

 

Section 5.10.

 

Non-Solicitation of Employees

 

53

 

Section 5.11.

 

Non-Competition Covenant

 

53

 

Section 5.12.

 

Confidential Information

 

55

 

Section 5.13.

 

Payments Received

 

55

 

Section 5.14.

 

Sellers’ Marks

 

55

 

Section 5.15.

 

Tax Matters

 

56

 

Section 5.16.

 

Bulk Sales Laws

 

62

 

Section 5.17.

 

Notice of Developments

 

62

 

Section 5.18.

 

Conduct of Incidents Subject to Parent Insurances

 

62

 

Section 5.19.

 

Replacement Letters of Credit

 

63

 

Section 5.20.

 

Affiliate Agreements

 

63

 

Section 5.21.

 

Exclusivity

 

63

 

Section 5.22.

 

Financing

 

64

 

Section 5.23.

 

Cooperation with Financing

 

64

 

Section 5.24.

 

Certain Financial Information; Post-Closing Cooperation with Financing

 

67

 

Section 5.25.

 

Termination of Outstanding Powers of Attorney

 

69

 

Section 5.26.

 

Rank Group Guarantee

 

69

 

Section 5.27.

 

Holt Lloyd SA

 

70

ARTICLE VI

CONDITIONS TO OBLIGATIONS OF PURCHASER

 

70

 

Section 6.1.

 

Absence of Injunction

 

70

 

Section 6.2.

 

Deliveries of Sellers

 

70

 

Section 6.3.

 

No Breach

 

70

 

Section 6.4.

 

Antitrust and Foreign Investment Clearances; Certain Litigation

 

71

 

Section 6.5.

 

No Business Material Adverse Effect

 

71

iii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Section 6.6.

 

Marketing Period

 

71

 

Section 6.7.

 

Closing Certificate

 

71

ARTICLE VII

CONDITIONS TO OBLIGATIONS OF SELLERS

 

71

 

Section 7.1.

 

Absence of Injunction

 

71

 

Section 7.2.

 

Deliveries of Purchaser

 

71

 

Section 7.3.

 

No Breach

 

71

 

Section 7.4.

 

Antitrust and Foreign Investment Clearances; Certain Litigation

 

72

 

Section 7.5.

 

Closing Certificate

 

72

ARTICLE VIII

TERMINATION; EFFECT OF TERMINATION

 

72

 

Section 8.1.

 

Termination

 

72

 

Section 8.2.

 

Effect of Termination

 

73

ARTICLE IX

SURVIVAL; INDEMNIFICATION

 

73

 

Section 9.1.

 

Survival of Representations, Warranties and Agreements

 

73

 

Section 9.2.

 

Indemnification

 

74

 

Section 9.3.

 

Indemnification Procedures

 

74

 

Section 9.4.

 

Indemnification Limitations

 

76

 

Section 9.5.

 

No Rights of Offset

 

81

ARTICLE X

MISCELLANEOUS

 

81

 

Section 10.1.

 

Notices

 

81

 

Section 10.2.

 

Certain Definitions; Interpretation

 

82

 

Section 10.3.

 

Severability

 

101

 

Section 10.4.

 

Entire Agreement; No Third-Party Beneficiaries

 

101

 

Section 10.5.

 

Amendment; Waiver

 

102

 

Section 10.6.

 

Binding Effect; Assignment

 

102

 

Section 10.7.

 

Disclosure Schedules

 

102

 

Section 10.8.

 

Specific Performance

 

102

 

Section 10.9.

 

Governing Law

 

103

 

Section 10.10.

 

Jurisdiction

 

103

iv

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Section 10.11.

 

Construction

 

103

 

Section 10.12.

 

Counterparts

 

104

 

Section 10.13

 

Delayed Closing

 

104

v

--------------------------------------------------------------------------------



STOCK AND ASSET PURCHASE AGREEMENT

          THIS STOCK AND ASSET PURCHASE AGREEMENT (this “Agreement”) is made
this 27th day of January 2011, by and among (i) Autoparts Holdings Limited, a
New Zealand company (“Purchaser”), (ii) Honeywell International Inc., a Delaware
corporation (“Honeywell”), on behalf of itself and the entities listed on
Schedule A (Honeywell and each such entity is referred to herein individually as
a “Seller” and collectively as “Sellers”) and, for purposes of Article IV,
Sections 5.22, 5.23, 5.26 and Article X, Rank Group Limited, a New Zealand
company (“Rank Group”).

          WHEREAS, Sellers and the Transferred Entities (as defined below) are
engaged in the Business.

          WHEREAS, Sellers conduct the Business through the entities listed on
Schedule B (the “Transferred Entities” and each a “Transferred Entity”) and
through the use of certain assets held directly by Sellers.

          WHEREAS, upon the terms and subject to the conditions contained in
this Agreement, Purchaser desires to acquire from Sellers, and Sellers desire to
sell and assign to Purchaser, all of Sellers’ ownership interest in the
Purchased Entities set forth on Schedule C.

          WHEREAS, upon the terms and subject to the conditions contained in
this Agreement, Purchaser desires to acquire from Sellers the Purchased Assets
and assume the Assumed Liabilities, and Sellers desire to sell and assign to
Purchaser the Purchased Assets and Assumed Liabilities.

          NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

ARTICLE I

PURCHASE AND SALE OF ASSETS;
ASSUMPTION OF LIABILITIES

          Section 1.1. Transactional Overview; Purchase and Sale of Assets.

                    (a) Transfer of Equity Interests in Purchased Entities.

                              (i) Prestone Products Corporation. Sellers’
ownership interest in Prestone Products Corporation, a Delaware corporation and
a wholly-owned subsidiary of Honeywell (“Prestone”), will be transferred to
Purchaser pursuant to the sale by Honeywell of its Equity Interests in Prestone
to Purchaser, in accordance with the other Sections of this Agreement.

--------------------------------------------------------------------------------



                              (ii) South Africa, New Zealand and Japan Purchased
Entities. Sellers’ ownership interests in Holts (Proprietary) Ltd., a South
African company and a wholly-owned subsidiary of Honeywell (“Holts South
Africa”), Holt Lloyd Limited, a New Zealand company and a wholly-owned
subsidiary of Honeywell (“Holt New Zealand”), and Musashi Holt Co. Ltd., a
Japanese company (“Holt Japan”), will be transferred to Purchaser pursuant to
the sale by Honeywell of its Equity Interests in Holts South Africa, Holt New
Zealand and Holt Japan to Purchaser, in accordance with the other Sections of
this Agreement.

                              (iii) UK Purchased Entity. Sellers’ ownership
interest in Holt Lloyd Group Limited, a UK limited company (“Holt UK”), will be
transferred to Purchaser pursuant to the sale by Honeywell International UK
Ltd., a UK limited company and wholly owned subsidiary of Honeywell (“Honeywell
International UK”), of its Equity Interests in Holt UK to Purchaser, in
accordance with the other Sections of this Agreement.

                    (b) Asset Transfers. Sellers’ ownership interest in certain
Purchased Assets of the Business located outside the United States will be
transferred to Purchaser pursuant to the sales by Honeywell Aftermarket Europe
SAS, a French company (“Honeywell France”), Honeywell Productos Automotrices SA
de C.V., a Mexican company (“Honeywell Mexico 1”), Honeywell Automotive de
Mexico SA de C.V., a Mexican company (“Honeywell Mexico 2”), Honeywell Asca
Inc., a Canadian corporation (“Honeywell Canada”), Honeywell (Singapore) Pte.
Ltd., a private limited company (“Honeywell Singapore”), and Honeywell
Automotive Parts Services (Shanghai) Co. Ltd., a Chinese limited company
(“Honeywell China”), to Purchaser, and Sellers’ ownership interest in the
Purchased Assets located in the United States will be transferred to Purchaser
by Honeywell, in each case in accordance with the other Sections of this
Agreement.

                    (c) Purchased Assets. Subject to the terms and conditions of
this Agreement, at the Closing, in exchange for a payment by Purchaser to
Sellers of the Purchase Price and Purchaser’s assumption of the Assumed
Liabilities, Sellers shall sell, assign, transfer, convey and deliver, or cause
to be sold, assigned, transferred, conveyed and delivered, to Purchaser all of
Sellers’ or their Affiliates’ (other than any Transferred Entity’s) right, title
and interest in and to all of the assets, property and rights primarily or
exclusively used or held for use in the conduct of the Business as of the
Closing Date, which the parties agree shall include all of the assets, property
and rights of the types set forth or described below, but excluding the Retained
Assets and the Transferred Entities’ Retained Assets transferred to the Sellers
pursuant to Section 1.1(d)(ii) (collectively, the “Purchased Assets”):

                              (i) the Equity Interests in the Purchased
Entities;

                              (ii) the goodwill of Sellers relating to the
Business;

                              (iii) all Business Inventory (including all
Business Products);

                              (iv) all Business Personal Property;

                              (v) the Intellectual Property and Software owned
by the Sellers or their Affiliates (other than the Transferred Entities) and
used primarily in the conduct of the Business,

2

--------------------------------------------------------------------------------



including the Registered Intellectual Property and Software owned by the Sellers
or their Affiliates (other than the Transferred Entities) and used primarily in
the conduct of the Business, in each case as set forth on Schedule 1.1(c)(v),
except for the Excluded Intellectual Property (collectively, the “Purchased
Intellectual Property”), and all rights of any Seller or its Affiliate (other
than any Transferred Entity) under any agreement providing for (A) the
nondisclosure by any Employee or contractor of the Business of any confidential
information of the Business included in the Purchased Intellectual Property or
(B) an assignment to any Seller or its Affiliate (other than any Transferred
Entity) with respect to any Purchased Intellectual Property developed by any
such Employee or contractor, including each Employee Agreement Relating to Trade
Secrets, Proprietary and Confidential Information;

                              (vi) all Contracts primarily relating to the
Business, including all non-disclosure agreements executed in connection with
the potential sale of all or part of the Business (collectively, the “Assumed
Contracts”);

                              (vii) the real property leases set forth on
Schedule 1.1(c)(vii) (the “Assumed Real Property Leases”);

                              (viii) the real properties owned by Sellers or by
Allied-Signal Automotive of Canada, Inc. (“ASAC”) set forth on Schedule
1.1(c)(viii) (the “Purchased Owned Real Property”);

                              (ix) all Permits primarily used in the conduct of
the Business and held by Sellers to the extent the same, or a right to use the
same, can be transferred to Purchaser;

                              (x) all of Sellers’ customer and vendor lists to
the extent applicable to the Business, all of Sellers’ files and documents
(including credit information) to the extent applicable to the Business,
including all of Sellers’ equipment maintenance data, accounting records, Tax
records (including Tax Returns, but only to the extent relating specifically to
the Business or to the Transferred Entities) inventory records, sales and sales
promotional data, package inserts, instruction manuals, owner’s manuals, labels,
advertising materials, cost and pricing information, business plans, reference
catalogs, transactional records, and any other such data and records, however
stored, in each case to the extent applicable to the Business, but excluding any
documents relating exclusively to the Honeywell Filter Litigation; provided,
however, that Sellers shall be entitled to retain copies of any such materials
which are necessary for, and may use such copies solely in connection with,
their Tax, accounting or legal compliance purposes, provided that such copies
and all information contained therein shall be Confidential Information subject
to the provisions of Section 5.12 and shall otherwise be subject to the
provisions of Section 5.4(b);

                              (xi) Closing Date Cash;

                              (xii) all claims, causes of action, choses in
action, rights of recovery and rights of setoff of any kind, rights to proceeds
under insurance policies in respect of claims made against such policies prior
to Closing (other than insurance proceeds paid pursuant to claims made by
Honeywell and its Affiliates in connection with the earthquakes in the area of
Mexicali, Mexico in 2008) to the extent related to the Business and rights under
and pursuant to all

3

--------------------------------------------------------------------------------



warranties, representations, indemnities and guarantees made by suppliers of
products, materials or equipment, or components thereof to the extent related to
the Business;

                              (xiii) all trade accounts receivable and trade
notes receivable of the Business, whether recorded or unrecorded, other than
such trade receivables from divisions or Affiliates of Sellers that are not
Transferred Entities or other parts of the Business;

                              (xiv) all accounts receivable and notes receivable
of the Business, whether recorded or unrecorded, from divisions or Affiliates of
Sellers that are Transferred Entities or other transferred portions of the
Business;

                              (xv) all prepaid expenses and deposits to the
extent applicable to the Business, but only to the extent such prepaid expenses
and deposits will accrue to the benefit of Purchaser in respect of the Business
on and following the Closing;

                              (xvi) all credits and refunds of Taxes (other than
Income Taxes) of or payable with respect to the Business (other than a
Transferred Entity) or any Purchased Asset to the extent attributable to a
Post-Reference Date Tax Period; and

                              (xvii) all rights, assets and entitlements in or
related to a Seller’s participation in or sponsorship of any Transferred U.S.
Benefit Plans or Transferred Foreign Benefit Plans and under any of the Labor
Contracts.

                    (d) Assets of the Transferred Entities.

                              (i) The parties agree that none of the assets,
properties or rights of the Transferred Entities shall be transferred pursuant
to Section 1.1(c) or shall be considered Purchased Assets for the purposes of
Section 1.1(c) hereof and that such assets, properties and rights (including
Equity Interests of a Transferred Entity in another Transferred Entity) shall be
held by the relevant Transferred Entity, in the same manner before and after the
Closing Date without any change therein as a result of the transactions
contemplated hereunder, except that Purchaser shall be the holder of the Equity
Interests of the Purchased Entities.

                              (ii) The following assets shall be transferred
from the applicable Transferred Entity to a Seller (or an Affiliate) prior to
the Closing (the “Transferred Entities Retained Assets”); provided that any
instruments of transfer or conveyance executed in connection with such transfers
shall be reasonably acceptable to Purchaser:

                                        (A) the bank accounts of Prestone;

                                        (B) all accounts and notes receivable of
the Transferred Entity, whether recorded or unrecorded, from divisions or
Affiliates of Sellers that are not other Transferred Entities or other parts of
the Business;

                                        (C) except as otherwise provided in
Section 5.8, all rights, assets and entitlements in or related to a Transferred
Entity’s participation in or sponsorship of any U.S. Benefit Plan or Foreign
Benefit Plan;

4

--------------------------------------------------------------------------------



                                        (D) all rights in and benefits arising
from claims and litigation that relate to the Transferred Entities Retained
Assets, the Retained Assets or the Retained Liabilities;

                                        (E) any rights of such Transferred
Entity or its respective Affiliates to reimbursements, indemnification,
hold-harmless or similar rights to the extent relating to any Retained
Liabilities;

                                        (F) all Excluded Intellectual Property
and Sellers’ Marks, and all Contracts with respect to such Excluded Intellectual
Property and Sellers’ Marks; and

                                        (G) the assets set forth on Schedule
1.1(d)(ii)(G).

                    (e) Assignment of Assets.

                              (i) Anything in this Agreement to the contrary
notwithstanding, Sellers shall not sell, assign, convey or transfer to Purchaser
any Purchased Asset or any claim, right or benefit thereunder or arising
therefrom, to the extent that an attempted assignment, transfer, sale or
attempted sale of any Purchased Asset or any claim, right or benefit thereunder
or arising therefrom to be sold, conveyed, transferred or assigned to Purchaser
(collectively, the “Interests”) would constitute a breach or a violation of any
applicable Law or if such Interest is not capable of being sold, conveyed,
transferred or assigned without any third party consent which has not been
obtained by (or does not remain in full force and effect at) the Closing, unless
and until such Interest (a “Retained Interest”) can be sold, conveyed,
transferred and assigned in accordance with Section 1.1(c) without such a
breach, violation of Law or such third party consent is obtained, at which time
such Retained Interest shall be deemed to be sold, conveyed, transferred and
assigned in accordance with Section 1.1(c) and shall cease to be a Retained
Interest.

                              (ii) To the extent that any Interest cannot be
sold, conveyed, transferred or assigned without a breach or violation of Law, or
any of the third party consents necessary to sell, convey, transfer or assign
any Interest has not been obtained (or does not remain in full force and effect)
as of the Closing Date, Sellers and Purchaser shall, while such Interest remains
a Retained Interest, use their commercially reasonable efforts to (A) cooperate
in any reasonable and lawful arrangements designed to provide the benefits of
such Retained Interest to Purchaser (including performance by Sellers as agent),
and Purchaser shall promptly pay or satisfy the corresponding liabilities and
obligations to the extent Purchaser would have been responsible therefor if
there had been no such breach or violation of Law, or such third party consent
had been obtained, and such Retained Interest had been transferred to Purchaser
as of the Closing, but only to the extent Purchaser obtains the benefits of such
Retained Interest; and (B) enforce, at the request of Purchaser, and subject to
Purchaser’s prompt reimbursement of Sellers’ out of pocket costs, any rights of
Sellers arising from such Retained Interest against the issuer thereof or the
other party or parties thereto (including the right to elect to terminate any
such Retained Interest in accordance with the terms thereof upon the advice of
Purchaser). The failure of any third party consent or approval to be obtained or
the failure of any Interest to constitute a Purchased Asset or any circumstances
resulting therefrom shall not, individually or in the aggregate, constitute a
Business Material Adverse Effect or a breach by any Seller of any

5

--------------------------------------------------------------------------------



representation, warranty, condition, covenant or agreement contained in this
Agreement, other than, if breached, Sections 3.4, 5.1 and 5.5(b); provided that
nothing in the foregoing shall limit any rights of Purchaser under Section 6.3
or Article IX in respect of a breach of such Sections.

          Section 1.2. Retained Assets. The “Retained Assets” shall consist of
each Seller’s rights, title and interest in all assets of every kind and
description that are not expressly identified as Purchased Assets, and shall
include the following:

                    (a) all checkbooks, canceled checks and bank accounts of
each Seller;

                    (b) all accounts and notes receivable of each Seller,
whether recorded or unrecorded, from divisions or Affiliates of Sellers that are
not Transferred Entities or other parts of the Business;

                    (c) all Permits which are not legally transferable;

                    (d) all rights in and benefits arising from claims and
litigation that relate to the Retained Assets or Retained Liabilities;

                    (e) all rights of Sellers and their Affiliates under this
Agreement and each Seller’s corporate charter or formation documents, minute and
stock record books, corporate seal and Tax records (including Tax Returns),
except Tax Returns relating specifically to the Business or the Transferred
Entities;

                    (f) subject to Section 5.8, all insurance policies and
rights thereunder, including the benefit of any deposits or prepayments and any
insurance proceeds covering any portion of any Retained Liabilities, other than
proceeds of insurance policies in respect of claims made against such policies
prior to Closing, which shall constitute a Purchased Asset to the extent
attributable to the Business; for avoidance of doubt, any proceeds of insurance
policies in respect of claims made in connection with the matters set forth on
Schedule 1.4(g) shall be Retained Assets;

                    (g) any rights of any Seller or their respective Affiliates
to reimbursements, indemnification, hold-harmless or similar rights to the
extent relating to any Retained Liabilities;

                    (h) all Excluded Intellectual Property and Sellers’ Marks,
and all Contracts relating to the Excluded Intellectual Property and Sellers’
Marks;

                    (i) the Contracts identified on Schedule 1.2(i) (the
“Retained Contracts”);

                    (j) all refunds or credits of Taxes of or payable with
respect to the Business (other than a Transferred Entity) or any Purchased Asset
(i) in the case of Income Taxes, to the extent attributable to a Pre-Closing
Date Tax Period and (ii) in the case of non-Income Taxes, to the extent
attributable to a Pre-Reference Date Tax Period;

                    (k) except as otherwise provided in Section 5.8, all rights
of Sellers and their respective Affiliates in or under, and in all assets and
entitlements related to all U.S. Benefit Plans and Foreign Benefit Plans;

6

--------------------------------------------------------------------------------



                    (l) any employee data which relates to employees who are not
Transferred U.S. Employees or Transferred Non-U.S. Employees or which Sellers
are prohibited by Law or agreement from disclosing or delivering to Purchaser;

                    (m) all assets, Contracts and rights of the Business used
primarily in the conduct of the Excluded Business; and

                    (n) the assets set forth on Schedule 1.2(n).

          Section 1.3. Assumed Liabilities. Subject to the terms and conditions
of this Agreement, at the Closing, Purchaser shall assume and agree to discharge
and perform when due all Liabilities of each Seller and its Affiliates (other
than the Transferred Entities) to the extent incurred in the conduct of the
Business or to the extent arising from the ownership, use or operation of any
Purchased Assets, whether arising before, on or after the Closing (but excluding
the Retained Liabilities, which shall be retained by Sellers) (collectively, the
“Assumed Liabilities”), including the following Liabilities:

                    (a) all Liabilities as of the Closing of the type set forth
on a balance sheet prepared in accordance with GAAP (as applied in the Year-End
Financial Statements) other than those that constitute Retained Liabilities;

                    (b) all Liabilities of any Seller arising under the Assumed
Contracts;

                    (c) all Liabilities of any Seller arising under the Assumed
Real Property Leases;

                    (d) all Liabilities for allowances, credits or adjustments
to which customers of the Business may be entitled;

                    (e) all Liabilities for product warranty or Product
Liability Claims to the extent related to the Business;

                    (f) all Liabilities relating to pending claims or litigation
related to the Business;

                    (g) all Liabilities relating to the Transferred U.S.
Employees and the Transferred Non-U.S. Employees that are specifically assumed
by Purchaser pursuant to Section 5.8 or as required by local law and the
Acquired Rights Directive, and any Liabilities arising out of or in connection
with (i) the employment on or after the Closing Date of the Transferred U.S.
Employees and the Transferred Non-U.S. Employees with Purchaser or its
Affiliates; or (ii) any claim by a Transferred U.S. Employee or a Transferred
Non-U.S. Employee in connection with such Employee’s employment on or after the
Closing Date with Purchaser or its Affiliates (whether in contract or in tort or
under statute for any remedy including for breach of contract, unfair dismissal,
redundancy, statutory redundancy, equal pay, sex, race or disability
discrimination, unlawful deductions from wages or for breach of statutory duty
or of any nature);

7

--------------------------------------------------------------------------------



                    (h) all accounts and notes payable and Indebtedness of any
Seller, whether recorded or unrecorded, to divisions or Affiliates of Sellers
that are Transferred Entities or other parts of the Business;

                    (i) all Liabilities arising under or in respect of the
Transferred U.S. Benefit Plans, the Transferred Foreign Benefit Plans, any of
the Labor Contracts, or the Purchaser’s U.S. Pension Plan, in each case only as
expressly provided in Section 5.8;

                    (j) all Liabilities related to the possession, occupation,
operation, or maintenance of the real properties subject to the Assumed Real
Property Leases, whether arising or accruing before, on or after the Closing
Date, and whether such Liabilities relate to conditions that existed before, on,
or after the Closing Date;

                    (k) (A) all Liabilities arising from any obligation pursuant
to Environmental Laws to investigate and/or remediate Materials of Environmental
Concern at, on, under, or emanating from the Owned Real Property or the Business
Leased Real Property, (B) all Environmental Claims in connection with the Owned
Real Property or the Business Leased Real Property, and (C) all Liabilities
under Environmental Laws relating to the conduct of the Business at the Owned
Real Property or the Business Leased Real Property, including the handling,
management, treatment or disposal on-site of Materials of Environmental Concern
or compliance with Environmental Laws;

                    (l) all Liabilities arising out of or relating to any
Business Intellectual Property, including with respect to infringement thereby
or misappropriation relating thereto;

                    (m) except as specifically described in Section 1.4, all
Liabilities of Sellers to the extent arising out of or relating to any
non-compliance or alleged non-compliance of the Business with applicable Laws;
and

                    (n) all Liabilities for Assumed Business Taxes.

Notwithstanding anything contained in this Agreement to the contrary, Purchaser
does not assume or agree to discharge or perform, and will not be deemed by
virtue of the execution and delivery of this Agreement or any document delivered
at the Closing pursuant to this Agreement, or as a result of the consummation of
the transactions contemplated by this Agreement, to have assumed, or to have
agreed to discharge or perform, any Liability of any Seller, whether primary or
secondary, direct or indirect, other than the Assumed Liabilities.

          Section 1.4. Retained Liabilities. The “Retained Liabilities” shall
consist of the following Liabilities of each Seller or Affiliate thereof:

                    (a) all Liabilities for Retained Taxes;

                    (b) all Liabilities to the extent related to the Retained
Assets or any Excluded Business, including all Liabilities relating to any
business of Sellers or their Affiliates other than the Business;

8

--------------------------------------------------------------------------------



                    (c) all Liabilities to the extent related to the Transferred
Entities Retained Assets;

                    (d) any Indebtedness of any Seller or any Transferred Entity
to any Person other than a Transferred Entity or a division or Affiliate of
Sellers that is part of the Business or any Liability relating to any interest
rate swap agreements, interest rate cap agreements, interest rate collar
agreements, interest rate insurance agreements, foreign exchange Contracts,
currency swap or option agreements, forward Contracts, commodity swap, purchase
or option agreements, other commodity price hedging arrangements or any other
similar Contract designed to alter the risks arising from fluctuations in
interest rates, currency values or commodity prices of any Seller or Transferred
Entity;

                    (e) all accounts and notes payable and Indebtedness of any
Seller or of any Transferred Entity, whether recorded or unrecorded, owing to
divisions or Affiliates of Sellers, or any other Person, that are not
Transferred Entities or other transferred portions of the Business;

                    (f) except as otherwise expressly provided in Section 5.8,
any Liabilities arising in connection with or relating to any U.S. Benefit Plan
or Foreign Benefit Plan;

                    (g) all Liabilities, costs and expenses that relate to or
arise from the Honeywell Filter Litigation or the pending claims or litigation
set forth on Schedule 1.4(g);

                    (h) the Liabilities set forth on Schedule 1.4(h);

                    (i) the Retained Environmental Liabilities;

                    (j) except as expressly provided otherwise in Section 5.8,
(A) any Liabilities arising out of or in connection with (i) the employment
prior to the Closing Date of the Transferred U.S. Employees and the Transferred
Non-U.S. Employees by the Employee Transferors; or (B) any claim by a
Transferred U.S. Employee or a Transferred Non-U.S. Employee in connection with
such Employee’s employment prior to the Closing Date by the Employee Transferors
(whether in contract or in tort or under statute for any remedy including for
breach of contract, unfair dismissal, redundancy, statutory redundancy, equal
pay, sex, race or disability discrimination, unlawful deductions from wages or
for breach of statutory duty or of any nature); and

                    (k) all Liabilities arising out of or relating to any
product that is not a Business Product, including all product return,
replacement, rebate, credit and warranty obligations relating thereto, and all
products liabilities relating thereto.

          Section 1.5. Liabilities of the Transferred Entities. The parties
agree that none of the Liabilities of the Transferred Entities shall be assumed
by Purchaser pursuant to Section 1.3 and that, except to the extent specifically
referenced in Section 1.4, none of the Liabilities of the Transferred Entities
shall be allocated to Sellers pursuant to Section 1.4, but that such Liabilities
shall be retained by the respective Transferred Entity in the same manner before
and after the Closing Date without any change therein as a result of the
transactions contemplated hereunder,

9

--------------------------------------------------------------------------------



except as otherwise set forth herein and except that as of the Closing,
Purchaser, through its ownership of the Equity Interests of the Purchased
Entities, shall be the indirect equity owner of all of the Transferred Entities;
provided that, any Retained Liabilities held by any Transferred Entity shall be
assumed by a Seller or one of its Affiliates (other than any Transferred Entity)
immediately prior to Closing and shall constitute Retained Liabilities for all
purposes of this Agreement.

          Section 1.6. Purchase Price. The aggregate purchase price (the
“Purchase Price”) to be paid for the Purchased Assets acquired by Purchaser
pursuant to this Agreement shall consist of cash in the amount of $950,000,000
plus the Net Cash Adjustment. At the Closing, Purchaser shall (i) deliver to
Sellers, pursuant to wire transfer instructions provided by Honeywell at least
two (2) Business Days prior to the Closing, cash in the amount of $950,000,000,
plus the Estimated Net Cash Adjustment, and (ii) assume the Assumed Liabilities.

          Section 1.7. [Intentionally omitted]

          Section 1.8. Purchase Price Adjustment.

                    (a) Closing of the Books on the Closing Date. In preparation
for the Closing, Honeywell shall cause a full balance sheet closing of the books
of the Business to take place on the Closing Date as if it were the last day of
a fiscal period for the Business.

                    (b) Pre-Closing Adjustment. At least five Business Days
prior to the Closing Date, Honeywell shall prepare and deliver to Purchaser a
statement (the “Estimated Closing Statement”) consisting of an estimated
calculation in reasonable detail (including all constituent elements) of the Net
Cash Adjustment (the “Estimated Net Cash Adjustment”). Purchaser shall have the
right to object in good faith to the amounts contained in the Estimated Closing
Statement within two Business Days after the delivery of the Estimated Closing
Statement to Purchaser. Honeywell shall in good faith consider the objections,
if any, of Purchaser to the Estimated Closing Statement and, if Honeywell
determines, in its reasonable discretion, that changes to the Estimated Closing
Statement are appropriate, Honeywell shall re-issue an Estimated Closing
Statement containing the Estimated Net Cash Adjustment no later than one
Business Day prior to the Closing Date.

                    (c) Closing Statement. Within ninety (90) days after the
Closing Date, Purchaser shall deliver to Honeywell:

                              (i) financial statements for the Business as at
the Closing Date and for the period from the Measuring Time through the Closing
Date, together with an unqualified audit report thereon by Pricewaterhouse
Coopers (the “Closing Date Audited Statements”); and

                              (ii) a statement (the “Closing Statement”), which
shall be delivered at the same time as the Closing Date Audited Statements and
shall set forth the Purchase Price, including the amount of the Net Cash
Adjustment, determined in accordance with the definitions set forth herein and
based upon the Closing Date Audited Statements and the Applicable Accounting
Principles. The Closing Date Audited Statements and the Closing Statement shall
each be prepared in accordance with the Applicable Accounting Principles, and
shall be

10

--------------------------------------------------------------------------------



accompanied by reasonable supporting documentation regarding Purchaser’s
calculation of the Net Cash Adjustment.

                              (iii) Purchaser shall bear all costs of preparing
and delivering the Closing Date Audited Statements. Purchaser and Honeywell
shall each bear fifty percent (50%) of the cost of Pricewaterhouse Coopers’
review of the Closing Statement to confirm its compliance with the Applicable
Accounting Principles.

                    (d) Closing Statement Dispute Notice. Each of Purchaser and
Honeywell shall give the other party and any independent auditors and authorized
representatives of such other party reasonable access during normal business
hours to the properties, books, records and personnel relating to the Business
for purposes of preparing and reviewing the Closing Date Audited Statement and
the Closing Statement and resolving any disputes relating thereto. Honeywell
shall have forty-five (45) days following the delivery by Purchaser of the
Closing Date Audited Statements and the Closing Statement during which to notify
Purchaser in writing of any dispute of any item contained in the Closing
Statement (a “Disputed Item”), which notice (the “Closing Statement Dispute
Notice”) shall set forth in reasonable detail the basis for such dispute and
provide reasonable supporting documentation, if available, for such
disagreement. If Honeywell fails to notify Purchaser of any such dispute within
such 45-day period, the Closing Statement shall be deemed to be accepted by
Honeywell and the Closing Statement shall be final, binding and conclusive for
all purposes of this Agreement and not subject to any further recourse by
Honeywell or the Sellers under any provision hereof. In the event that Honeywell
shall so notify Purchaser of any dispute, Purchaser and Honeywell shall
cooperate in good faith and use commercially reasonable efforts to resolve such
dispute as promptly as possible. For the avoidance of doubt, it is expressly
agreed that no objection may be raised and no adjustment may be proposed to any
entry or item contained in the Closing Statement except on grounds that such
item or entry has not been calculated in accordance with the provisions of this
Agreement and the definition of Closing Date Adjusted Purchase Price, including
the Net Cash Adjustment, determined in accordance with the definitions set forth
herein.

                    (e) Independent Accountant. If Purchaser and Honeywell are
unable to resolve all Disputed Items during the 45-day resolution period, then,
at the request of either party, Purchaser and Honeywell shall jointly engage and
submit the unresolved Disputed Items (the “Unresolved Items”) to the Independent
Accountant; provided that if the Independent Accountant does not accept such
engagement within ten (10) days after either Purchaser or Honeywell gives notice
to the other of such request, either of them may request the American
Arbitration Association to appoint a substitute Independent Accountant and such
appointment shall be final, binding and conclusive on Purchaser and Honeywell.
Purchaser and Honeywell shall use their reasonable best efforts to cause the
Independent Accountant to issue its written determination regarding the
Unresolved Items within thirty (30) days after such items are submitted for
review. The Independent Accountant shall make a determination with respect to
the Unresolved Items only and in a manner consistent with this Section 1.8 and
the Applicable Accounting Principles. Any adjustment with respect to the
Unresolved Items may only be made by the Independent Accountant within the range
between Purchaser’s calculation and Honeywell’s calculation of the Unresolved
Items. Each party shall use its reasonable best efforts to furnish to the
Independent Accountant such work papers and other documents and information
pertaining to the Unresolved Items as the Independent Accountant may request.
The

11

--------------------------------------------------------------------------------



determination of the Independent Accountant and all elements in the Closing
Statement as finalized in such determination, shall be final, binding and
conclusive on Purchaser and Honeywell absent manifest error. The fees, expenses
and costs of the American Arbitration Association and the Independent Accountant
shall be borne in the same proportion as the aggregate amount of the Unresolved
Items that is unsuccessfully disputed by each (as determined by the Independent
Accountant) bears to the total amount of the Unresolved Items submitted to the
Independent Accountant.

                    (f) Final Adjustment. If the Net Cash Adjustment in the
final Closing Statement exceeds the Estimated Net Cash Adjustment, then
Honeywell shall be entitled to a payment from Purchaser equal to such excess. If
the Estimated Net Cash Adjustment exceeds the Net Cash Adjustment in the final
Closing Statement, then Purchaser shall be entitled to a payment from Honeywell
equal to such excess. Payments shall be made by wire transfer of immediately
available funds within two Business Days of a party becoming entitled to a
payment under this Section 1.8. To the extent any amount of the Net Cash
Adjustment is undisputed, payment will be made with respect to such undisputed
amount as appropriate within five Business Days of delivery of the Closing
Statement or Dispute Notice, as applicable.

                    (g) Method of Payment, Interest, etc. Any amount paid
pursuant to Section 1.8 shall be (i) increased by simple interest on such amount
at an annual interest rate equal to 5%, from the Closing Date to and including
the date of payment based on a 365 day year, (ii) made by wire transfer of
immediately available funds to an account designated by the receiving party and
(iii) treated as an adjustment to the Purchase Price for Tax reporting purposes.

          Section 1.9. Withholding. Notwithstanding any other provision of this
Agreement, and for the avoidance of doubt, (a) each payment made pursuant to
this Agreement shall be made net of any Taxes required by applicable Law to be
deducted or withheld from such payment and (b) any amounts deducted or withheld
from any such payment shall be remitted to the applicable Taxing Authority and
shall be treated for all purposes of this Agreement as having been paid. The
party making any such deduction or withholding shall furnish to the other party
official receipts (or copies thereof) evidencing the payment of any such Taxes.
If either Purchaser or any of the Sellers becomes aware that any amount is
required to be so deducted or withheld, it shall promptly provide notice to the
other parties. Notwithstanding the foregoing, if any amount is deducted or
withheld from any payment made pursuant to this Agreement and Sellers received
less than five (5) days notice prior to the making of such deduction or
withholding, then, to the extent permitted by Law, any such deduction or
withholding shall not be remitted to the applicable Taxing Authority earlier
then the date that is five (5) days after Sellers received notice of such
deduction or withholding and Sellers shall be entitled to raise any objection
with respect to such deduction or withholding during such period.

ARTICLE II

CLOSING; CLOSING DELIVERIES

          Section 2.1. Closing Date. The closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at 10:00 a.m.,
local time, at the offices of Debevoise & Plimpton LLP, 919 Third Avenue, New
York, New York 10022 on the third business day after

12

--------------------------------------------------------------------------------



all conditions to the obligations of Purchaser and Sellers under Articles VI and
VII of this Agreement shall have been satisfied or, to the extent permitted by
applicable Law, waived (other than those conditions that by their terms are to
be satisfied by deliveries at Closing, but subject to their satisfaction or
waiver), or at such other place and time as the parties may agree. The date on
which the Closing occurs is referred to herein as the “Closing Date.”

          Section 2.2. Effectiveness. The consummation of the transactions
contemplated by this Agreement shall be deemed to take place at 11:59 p.m. local
time on the Closing Date (the “Effective Time”).

          Section 2.3. Closing Deliveries. At the Closing,

                    (a) Sellers shall deliver or cause to be delivered to
Purchaser the following (in each case, in form and substance reasonably
acceptable to Purchaser):

                              (i) An executed copy of an assignment and
assumption agreement providing for the assumption of Assumed Liabilities by
Purchaser (the “Assignment and Assumption Agreement”);

                              (ii) Such bills of sale, certificates of title and
other instruments of transfer and conveyance as are reasonably necessary to
transfer (or record with any Governmental Authority the transfer of) the
Purchased Assets to Purchaser in accordance herewith;

                              (iii) An executed copy of the Transition Services
Agreement;

                              (iv) Subject to Section 1.1(e), executed
assignment and assumption agreements, in the form attached hereto as Exhibit A,
with respect to each Assumed Real Property Lease (collectively, the “Real
Property Lease Assignments”);

                              (v) Executed and acknowledged special warranty or
grant deeds, in the form(s) customarily provided in the applicable jurisdiction,
conveying fee simple title to the Purchased Owned Real Property to Purchaser,
subject only to Permitted Encumbrances (“Deeds”);

                              (vi) duly executed state, county and local
transfer tax forms with respect to the Owned Real Property, as applicable;

                              (vii) duly executed and acknowledged affidavits as
reasonably requested by Purchaser’s title insurance company in form and
substance acceptable to the applicable Seller or Transferred Entity with respect
to the Owned Real Property in order to issue title insurance policies with
respect to the Owned Real Property with the standard title insurance company
issued exceptions omitted and, if applicable, a non-imputation endorsement;
provided, however, that in no event shall Sellers or their Affiliates be
obligated to indemnify the title insurance company with respect to matters
contained in the affidavits;

                              (viii) Executed stock transfer agreements, asset
transfer agreements and/or other instruments of conveyance with respect to the
transfer of any portion of the

13

--------------------------------------------------------------------------------



Purchased Assets outside the United States (including Equity Interests in
entities organized in jurisdictions outside the United States; it being
understood that such agreements and/or other instruments of conveyance are
intended solely to formalize such foreign transfers in order to comply with any
local Laws pertaining thereto);

                              (ix) Certificates representing the Equity
Interests in the Purchased Entities, duly endorsed in blank or accompanied with
appropriate stock powers and with all stock transfer Tax stamps affixed if
stock, or duly executed assignments of such Equity Interests which are not held
in the form of stock, or other documents as may be necessary under applicable
Laws to transfer ownership of such Equity Interests to Purchaser or its
specified designees;

                              (x) A certificate from each Seller, in form and
substance reasonably satisfactory to Purchaser, establishing that the transfer
of the Purchased Assets is exempt from withholding under Section 1445 of the
Code;

                              (xi) Resignations of those officers and directors
of any Transferred Entity, which Purchaser shall request in writing before
Closing;

                              (xii) Required documentation in connection with
Transfer Taxes and VAT, if any; and

                              (xiii) Organizational books and records of the
Transferred Entities.

                    (b) Purchaser shall deliver to Sellers the following (in
each case, in form and substance reasonably acceptable to Sellers):

                              (i) Executed copies of the Assignment and
Assumption Agreement, the Transition Services Agreement and the Real Property
Lease Assignments;

                              (ii) Required documentation in connection with
Transfer Taxes and VAT, if any; and

                              (iii) All such other documents and instruments of
assumption as shall be reasonably necessary for Purchaser to assume the Assumed
Liabilities in accordance herewith.

          Section 2.4. Allocation of Purchase Price.

                    (a) The portion of the Purchase Price allocated to the
Equity Interests in each of the Purchased Entities and to the other Purchased
Assets of each Seller (net of Assumed Liabilities) and shall be as set forth on
Schedule D. Prior to the Closing, the parties shall adjust the allocation set
forth on Schedule D to reflect the Net Cash Adjustment in accordance with the
Applicable Accounting Principles. Following Closing, the parties shall further
adjust the allocation set forth on Schedule D to reflect the final Closing
Statement. To the extent permitted by Law, this allocation shall be binding on
the parties for federal, state, local, foreign and other Tax reporting purposes,
and no party will assert or maintain a position inconsistent with this
allocation.

14

--------------------------------------------------------------------------------



                    (b) The amount set forth on Schedule D for the Purchased
Assets (other than Equity Interests in Purchased Entities) of Honeywell plus
those Assumed Liabilities of Honeywell that constitute liabilities for federal
income tax purposes (the “Gross U.S. Purchase Price”) and shall be allocated
among the Purchased Assets of Honeywell in the manner required by section 1060
of the Code as shown on an allocation schedule to be prepared by Purchaser as
soon as practicable after the Closing Date. The template of the allocation
schedule is attached hereto as Schedule E. Purchaser shall provide Honeywell
with such allocation schedule and Purchaser shall make such revisions or changes
to such schedule as shall be reasonably requested by Honeywell and approved by
Purchaser, each acting in good faith. In the event Purchaser and Honeywell are
unable to agree on the allocation of the Gross U.S. Purchase Price in such
manner, then each (acting reasonably and in good faith) shall be free to do its
own allocation of the Gross U.S. Purchase Price. In the event Purchaser and
Honeywell do agree on the allocation of the Gross U.S. Purchase Price, then such
allocation shall be binding on them for federal, state, local and other Tax
reporting purposes, including filings on Internal Revenue Service Form 8594, and
neither of them will assert or maintain a position inconsistent with such
allocation.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF HONEYWELL

          Honeywell hereby represents and warrants to Purchaser that, except as
set forth on the disclosure schedule delivered by Honeywell to Purchaser
concurrently herewith (the “Disclosure Schedule”), which Disclosure Schedule
shall be arranged in sections corresponding to the numbered and lettered
sections of this Article III, and any information disclosed in any such section
of the Disclosure Schedule shall be deemed to be disclosed with respect to all
sections of this Article III to which the applicability of such disclosure is
reasonably apparent, and except that all representations of Honeywell in this
Article III (except for the representations in Section 3.3) shall not apply to
Honeywell Portugal:

          Section 3.1. Due Organization. Each of the Sellers and the Transferred
Entities is a legal entity of the type described in Section 3.1 of the
Disclosure Schedule, duly organized, validly existing and, with respect to
entities organized within the United States and any other jurisdiction outside
the United States in which the concept of good standing or its functional
equivalent is applicable, in good standing or its functional equivalent under
the Laws of the jurisdiction indicated in Section 3.1 of the Disclosure
Schedule. Sellers and the Transferred Entities (a) have all requisite power and
authority under their respective organizational documents to conduct the
Business as it is now being conducted, and (b) are duly qualified or otherwise
authorized to do business in each of the jurisdictions in which the ownership,
operation or leasing of the Purchased Assets or the assets of any Transferred
Entity and the conduct of the Business requires such entity to be so qualified
or otherwise authorized, except to the extent that the failure to be so
qualified or otherwise authorized or in good standing would not result in
material Liability to the Business or materially impair the ability of any
Seller to perform their respective obligations under this Agreement or to
consummate the transactions contemplated hereby.

15

--------------------------------------------------------------------------------



          Section 3.2. Authority. Each of the Sellers has the requisite
corporate power and authority to execute, deliver and perform its respective
obligations under this Agreement, the Transition Services Agreement, the
Assignment and Assumption Agreement, the Real Property Lease Assignments, the
Deeds and the other documents and agreements contemplated hereby and thereby to
which such Seller is a party (collectively, the “Transaction Documents”) and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by each of the Sellers of the Transaction Documents to
which such Seller is a party and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary action on the part of the applicable Seller, and no other corporate or
other proceedings on the part of any Seller are necessary to authorize the
execution, delivery and performance by each Seller of this Agreement or to
consummate the transactions contemplated hereby or thereby. This Agreement has
been, and upon their execution the Transaction Documents shall have been, duly
executed and delivered by Sellers, and, assuming due authorization and delivery
by Purchaser, this Agreement constitutes, and upon their execution the
Transaction Documents shall constitute, a valid and binding obligation of
Sellers, enforceable against Sellers in accordance with their respective terms,
except (i) as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar Laws now or hereafter in effect
relating to or affecting creditors’ rights generally or by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (ii) that specific performance may not be
available (collectively, the “Enforceability Exceptions”).

          Section 3.3. Transferred Entities; Title to Equity Interests. The
copies (and, where only a translation has been provided, the translation) of the
organizational documents of the Transferred Entities, which have been Made
Available to Purchaser, are true, accurate and complete (except in the case of
the translations, which are true, accurate and complete in all material
respects). For each Transferred Entity, Section 3.3 of the Disclosure Schedule
sets forth (i) the nature of the equity interest held by Sellers or, if
applicable, other Transferred Entities, and, if applicable, the par value
thereof, (ii) the holder of such equity interests, (iii) the total number of
such equity interests that are outstanding, and (iv) the percentage of the
outstanding equity interests held by Sellers or other Transferred Entities (each
such equity interest held by a Seller or Transferred Entity, an “Equity
Interest”). The Equity Interests constitute, and on the Closing Date will
constitute, all of the equity of each Transferred Entity held by Sellers or a
Transferred Entity. Except as set forth on Section 3.3 of the Disclosure
Schedule, there are no other equity securities of any Transferred Entity, and
there are no securities convertible into or exchangeable for any equity
securities of any Transferred Entity. Sellers and the Transferred Entities are
not, and prior to the Closing Date will not become, a party to or subject to any
contract or obligation wherein any Person has, or will have, a right, option or
warrant to purchase or acquire any rights in any additional capital stock or
other securities of the Transferred Entities. There are no stockholder
agreements, voting trusts or proxies or other agreements or understandings in
effect with respect to any securities of any Transferred Entity. All Equity
Interests held by Sellers or a Transferred Entity have been duly issued and are
fully paid and non-assessable and not subject to any Encumbrances, except for
Encumbrances arising in connection with this Agreement and those imposed by
Purchaser. None of the issued Equity Interests held by Sellers or a Transferred
Entity was issued in violation of any preemptive rights. Each Seller which holds
an Equity Interest in a Purchased Entity has good title thereto and full

16

--------------------------------------------------------------------------------



beneficial ownership thereof and upon delivery of such Equity Interest against
payment therefor pursuant to the terms of this Agreement, Purchaser will receive
good title thereto, free and clear of all Encumbrances. There are no
Subsidiaries, joint ventures or other Persons which are material to the Business
in which the Transferred Entities own, of record or beneficially, any direct or
indirect equity or other similar interest or any right (contingent or otherwise)
to acquire any direct or indirect equity or other similar interest.

          Section 3.4. No Conflict; Government Authorizations and Third Party
Approvals.

                    (a) Except as provided in Section 5.5(a) with respect to the
HSR Act and required foreign antitrust filings and/or notices and without giving
effect to the provisions of Section 1.1(e), the execution and delivery of this
Agreement and the other Transaction Documents does not, and the consummation of
the transactions contemplated hereby and thereby will not (with or without
notice or lapse of time, or both), conflict with, or result in any violation or
breach of or default under, or give rise to a right of termination, cancellation
or acceleration of any obligation or to loss of a material benefit under, or
result in the creation of any Encumbrance (except for Permitted Encumbrances)
upon any of the Purchased Assets or any assets of any Transferred Entity under,
any provision of (i) any Material Contract or Real Property Lease or (ii) any
organizational documents of any Seller or Transferred Entity, or (iii) any
material Permit, any material Governmental Order or, subject to the matters
described in Section 3.4(b), any Law, applicable to the Purchased Assets or any
Transferred Entity (or any Transferred Entity’s assets).

                    (b) Except as provided in Section 5.5(a) with respect to the
HSR Act and required foreign antitrust filings and/or notices and without giving
effect to the provisions of Section 1.1(e), no consent of, or registration,
declaration, notice or filing with, any Governmental Authority, or any third
party under any Material Contract, is required to be obtained or made by any of
the Sellers in connection with the execution, delivery and performance of this
Agreement and the other Transaction Documents or the consummation of the
transactions contemplated hereby and thereby.

          Section 3.5. Financial Statements.

                    (a) Sellers have Made Available to Purchaser true and
complete copies of the (i) audited balance sheets and income statements of the
Business for the calendar years ended December 31, 2009 and December 31, 2008
(collectively, the “Year-End Financial Statements”), (ii) the unaudited
historical internal income statement of the Business for the period from
January 1, 2010 through December 31, 2010 (the “Interim Income Statement”) and
(iii) the unaudited historical internal balance sheet of the Business as of
December 31, 2010 (the “Interim Balance Sheet” and, together with the Interim
Income Statement, the “Interim Financial Statements”). The Interim Financial
Statements and the Year-End Financial Statements are together referred to as the
“Financial Statements”.

                    (b) The Financial Statements were prepared from the books
and records of Sellers and the Transferred Entities. The Financial Statements
present fairly, in all material respects, the financial position and operating
results of the Business as of the dates thereof and for the periods covered
thereby, in accordance with GAAP, consistently applied, subject in the

17

--------------------------------------------------------------------------------



case of the Interim Financial Statements to year-end adjustments which are not
material in the aggregate.

                    (c) The internal controls over financial reporting
(“Internal Controls”) utilized by Sellers with respect to the Business are
designed to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for Honeywell. To the
Knowledge of Honeywell, there are no material weaknesses or significant
deficiencies in the design or operations of the Internal Controls utilized by
Honeywell with respect to the Business. Honeywell has implemented disclosure
controls and procedures designed to ensure that material information relating to
the Business is made known to the management of the Business by others within
the Business.

                    (d) Sellers have Made Available to Purchaser true and
complete copies of all auditors’ reports, management letters, and internal audit
reports related to the Business during the last three (3) years.

          Section 3.6. Absence of Certain Changes; Undisclosed Liabilities.

                    (a) Except as expressly required by this Agreement and the
other Transaction Documents, from December 31, 2010, (i) Sellers have operated
the Business in the ordinary course of business consistent with past practice in
all material respects, (ii) there has not been a Business Material Adverse
Effect, and (iii) neither any Seller nor any Transferred Entity, in each case
only as it relates to the Business, has taken or agreed to take any action that,
if taken or agreed to after the date hereof without Purchaser’s consent, would
be a violation of Section 5.1.

                    (b) Other than (i) as and to the extent reflected or
reserved for on the Interim Balance Sheet, or (ii) Liabilities incurred in the
ordinary course of business consistent with past practice since the date of the
Interim Balance Sheet, there are no Liabilities associated with the Business,
except for (A) Liabilities disclosed in the Disclosure Schedule or as to which
no disclosure is required pursuant to any Section of the Disclosure Schedule
because the Liability involves an amount which is less than the specific dollar
threshold above which disclosure on such Section of the Disclosure Schedule is
required, (B) not required to be recorded on the Financial Statements of the
Business in accordance with GAAP, (C) Liabilities under Contracts of the
Business, (D) the Retained Liabilities, and (E) other Liabilities not greater
than $5,000,000 in the aggregate. Notwithstanding the foregoing, the
representations and warranties contained in this Section 3.6(b) are not intended
to limit or expand the scope of any other specific representation or warranty
contained in this Agreement, including the representations contained in Sections
3.7 (Taxes), 3.8 (Intellectual Property), 3.11 (Environmental Matters), 3.12
(Employee Matters and Benefit Plans), 3.17 (Labor) and 3.18 (Insurance) and no
Liabilities with respect to the subject matters of such representations shall be
a breach of this Section 3.6(b).

          Section 3.7. Taxes.

                    (a) Sellers have duly and timely filed (or have had filed on
their behalf) all Tax Returns relating to the Business required to be filed by
or with respect to them (taking into account all validly obtained extensions)
with the appropriate Taxing Authority, and the Transferred Entities have duly
and timely filed (or have had filed on their behalf) all Tax Returns

18

--------------------------------------------------------------------------------



required to be filed by or with respect to them with the appropriate Taxing
Authority. All such Tax Returns are complete, true and correct in all material
respects and all Taxes shown as due on such Returns have been paid. Sellers have
paid or caused to be paid on a timely basis all material Taxes required to be
paid by or with respect to them relating to the Business. The Transferred
Entities have paid or caused to be paid on a timely basis all material Taxes
required to be paid by or with respect to them.

                    (b) There are no material Encumbrances for Taxes upon any of
the Purchased Assets or any of the assets of the Transferred Entities, except
for any Encumbrances for Taxes not yet due and payable and for which adequate
reserves have been maintained.

                    (c) There are no pending or, to the Knowledge of Honeywell,
threatened audits, examinations or other administrative or court proceedings for
the assessment, adjustment or collection of Taxes of Sellers, specifically
relating to the Business, or of the Transferred Entities, and none of the
Sellers nor any of the Transferred Entities has received, within the past five
years, any written notice of any claims, actions, suits, proceedings or
investigations for the assessment, adjustment or collection of Taxes (in the
case of the Sellers, to the extent specifically relating to the Business) that
have not been withdrawn, settled or paid in full.

                    (d) There are no outstanding written requests, agreements,
consents or waivers to extend the statutory period of limitations applicable to
the assessment or collection of any Taxes or Tax deficiencies of Sellers,
specifically relating to the Business, or of the Transferred Entities.

                    (e) Sellers, with respect to the Business, and the
Transferred Entities are in material compliance with all applicable information
reporting and Tax withholding requirements under U.S. federal, state and local
Tax Laws, and foreign Tax Laws.

                    (f) No claim has been made by a Taxing Authority in a
jurisdiction where a Seller (with respect to the Business) or a Transferred
Entity does not file Tax Returns of a certain type that it is or may be subject
to taxation of such type by that jurisdiction.

                    (g) None of the Transferred Entities has participated in a
“listed transaction” within the meaning of Treasury Regulations Section
1.6011-4(c) or any transaction or arrangement notifiable or reportable under any
similar foreign Tax Law.

                    (h) None of the Transferred Entities is or has been
classified as a passive foreign investment company, as defined in Section 1297
of the Code.

                    (i) None of the Transferred Entities has been a
“distributing corporation” or a “controlled corporation” within the meaning of
Section 355 of the Code (x) in the two years prior to the date of this Agreement
or (y) in a distribution that could otherwise constitute a “plan” or “series of
related transactions” in conjunction with the transaction contemplated by this
Agreement.

                    (j) None of the Transferred Entities is, or has been within
the past five years, a United States real property holding corporation within
the meaning of Section 897 of the Code.

19

--------------------------------------------------------------------------------



                    (k) No Transferred Entity will be required to include any
income or gain in any Post-Closing Tax Period (i) under Section 453 of the Code
(or any similar provision of state, local or foreign Law) in respect of any
transaction occurring on or prior to the Closing Date, (ii) under Section 108(i)
of the Code (or any similar provision of state, local or foreign Law) in respect
of any reacquisition occurring on or prior to the Closing Date, (iii) as a
result of any adjustment under Section 481 of the Code (or any similar provision
of state, local or foreign Law) as a result of the manner in which any item was
reported by any Transferred Entity with respect to any Pre-Closing Tax Period
(other than in respect of a Tax Return prepared by Purchaser).

                    (l) None of Sellers, Sellers’ Affiliates or the Transferred
Entities has engaged in any transaction that would result in a limitation or
reduction in the Tax basis or other tax attribute of a Purchased Asset under
Treasury Regulations Section 1.338-8 upon consummation of the transactions
contemplated by this Agreement.

                    (m) Section 3.7 of the Disclosure Schedule lists each entity
classification election and change in entity classification that has been made
under Treasury Regulations Section 301.7701-3 with respect to each Transferred
Entity for U.S. federal income Tax purposes.

                    (n) None of the Purchased Assets to be sold, assigned,
transferred, conveyed or delivered by any Seller (other than a Seller that
delivers a statement to Purchaser, meeting the requirements of Section
1.1445-2(b) of the Treasury Regulations, to the effect that such Seller is not a
“foreign person within the meaning of Section 1445 of the Code and the Treasury
Regulations thereunder.”) under this Agreement constitute a “United States real
property interest” within the meaning of Section 897 of the Code.

          Section 3.8. Intellectual Property.

                    (a) Sellers and the Transferred Entities own or have rights
by a license or sublicense to use all material Business Intellectual Property,
free and clear of any Encumbrances, other than Permitted Encumbrances. Section
3.8 of the Disclosure Schedule contains a list of all Registered Intellectual
Property owned by Sellers and the Transferred Entities included in the Business
Intellectual Property. The material Intellectual Property owned by a Seller or a
Transferred Entity and included in the Business Intellectual Property has not
been adjudged invalid or unenforceable, and to the Knowledge of Honeywell, is
valid and subsisting. The conduct of the Business (other than with respect to
the use of (i) the Excluded Intellectual Property, (ii) any Business
Intellectual Property that is licensed to a Seller or a Transferred Entity or
(iii) Patents included in the Purchased Intellectual Property or owned by the
Transferred Entities or any other Intellectual Property included in the
Purchased Intellectual Property or owned by the Transferred Entities that is
otherwise patentable (such other Intellectual Property, the “Patentable
Technology”) does not materially dilute, infringe or otherwise misappropriate
the Intellectual Property of any third Person. To the Knowledge of Honeywell,
the use in the conduct of the Business of Patents included in the Purchased
Intellectual Property or owned by the Transferred Entities or the use of
Patentable Technology does not dilute, infringe or otherwise misappropriate the
Intellectual Property of any third Person. There are no pending, or to the
Knowledge of Honeywell, threatened, actions, suits or proceedings pending
against Sellers

20

--------------------------------------------------------------------------------



or Transferred Entities (A) alleging that the conduct of the Business (other
than with respect to the Excluded Intellectual Property and the Sellers’ Marks)
dilutes, infringes or otherwise misappropriates Intellectual Property of any
third Person or (B) opposing or attempting to cancel any rights of the Sellers
or Transferred Entities in any material Business Intellectual Property owned by
a Seller or a Transferred Entity. To the Knowledge of Honeywell, no third Person
is infringing or misappropriating any Business Intellectual Property owned or
exclusively licensed by the Sellers or the Transferred Entities in any material
respect.

                    (b) To the Knowledge of Honeywell, the Sellers and
Transferred Entities have taken all commercially reasonable actions to maintain
and protect, in all material respects, the Business Intellectual Property owned
by a Seller or a Transferred Entity. Subject to Section 3.8(b) of the Disclosure
Schedule, since December 31, 2008, all employees and contractors who have
developed any material Purchased Intellectual Property for the Business have
executed and delivered to the Sellers or Transferred Entities a valid and
enforceable agreement providing for (i) the nondisclosure by such employee or
contractor of any confidential information of the Business, and (ii) with
respect to any such contractors, an assignment to a Seller or Transferred Entity
with respect to such contractor’s rights in any material Purchased Intellectual
Property.

          Section 3.9. Legal Proceedings. Except for the Retained Liabilities or
as set forth on Section 3.9 of the Disclosure Schedule, there are no actions,
suits, or proceedings pending against or, to the Knowledge of Honeywell,
threatened against, any Seller relating to the Business, any Transferred Entity,
any assets of any Transferred Entity or any of the Purchased Assets by or before
any Governmental Authority which could result in damages in excess of
$2,000,000, individually or in the aggregate, or which seek material equitable
relief by or against any Seller relating to the Business, any Transferred
Entity, any assets of any Transferred Entity or any of the Purchased Assets.
Honeywell has no Knowledge of any investigations with respect to the Business by
any Governmental Authority. Since December 31, 2008, no Seller (as it relates to
the Business), no Transferred Entity, no asset of any Transferred Entity and
none of the Purchased Assets have been subject to any material Governmental
Order, and to the Knowledge of Honeywell, there are no such material
Governmental Orders threatened to be imposed. Since December 31, 2008, Sellers
have not received any written notice of any investigation with respect to the
Business which could reasonably be expected to result in damages in excess of
$2,000,000, individually or in the aggregate. This representation and warranty
does not apply to environmental matters, which are the subject of Section 3.11,
or Intellectual Property matters, which are the subject of Section 3.8.

          Section 3.10. Compliance with Laws; Permits.

                    (a) Since December 31, 2008, (i) the Business has been
conducted in material compliance with all Laws and Governmental Orders
applicable to the Business, any Seller (as it relates to the Business), any
Transferred Entity, any Employees, any assets of any Transferred Entity or any
of the Purchased Assets, and (ii) no Seller or any Transferred Entity has
received any written notice of any material violation or alleged material
violation of any such Law or Governmental Order.

                    (b) Without limiting the generality of Section 3.10(a), no
Seller, Transferred Entity or, to the Knowledge of Honeywell, any of their
respective directors, officers, agents,

21

--------------------------------------------------------------------------------



representatives or employees (in their capacity as directors, officers, agents,
representatives or employees) has, with respect to the Business: (i) used any
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity in respect of the Business; (ii)
directly or indirectly, paid or delivered any fee, commission or other sum of
money or item of property, however characterized, to any finder, agent, or other
party acting on behalf of or under the auspices of a governmental official or
Governmental Authority, in the United States or any other country, which is in
any manner illegal under any Law of the United States or any other country
having jurisdiction; or (iii) made any payment to any customer or supplier of
the Seller or any officer, director, partner, employee or agent of any such
customer or supplier for an unlawful reciprocal practice, or made any other
unlawful payment or given any other unlawful consideration to any such customer
or supplier or any such officer, director, partner, employee or agent, in
respect of the Business.

                    (c) (i) Sellers and the Transferred Entities have all
material Permits that are necessary to the conduct the Business as presently
being conducted, (ii) all such Permits are in full force and effect, (iii) the
Business is not being, and since December 31, 2008, has not been, conducted in
material violation or material default of such Permits, and (iv) no Seller or
any Transferred Entity has received any written notification from any
Governmental Entity, charge, claim or assertion alleging any violation of any
such Permits.

                    (d) Notwithstanding the foregoing, the representations and
warranties contained in this Section 3.10 do not apply to Intellectual Property,
Environmental Laws, employee benefit plans and real estate, which subject
matters are covered in Sections 3.8, 3.11, 3.12 and 3.14, respectively.

          Section 3.11. Environmental Matters. (a) Sellers, in connection with
the Business, and the Transferred Entities are, and since December 31, 2008 have
been, in compliance with applicable Environmental Laws and have obtained and
been in compliance with all Environmental Permits that specifically relate to
the Business, any asset of any Transferred Entity or any Purchased Asset, (b)
there is no Environmental Claim pending or, to the Knowledge of Honeywell,
threatened against any Seller or Transferred Entity that specifically relates to
the Business, any asset of any Transferred Entity or any Purchased Asset, (c)
there is no condition on any Owned Real Property or Business Leased Real
Property for which any Seller or Transferred Entity has an obligation to
undertake any Remedial Action pursuant to Environmental Laws, (d) there are no
Materials of Environmental Concern present on, in, under or migrating from or to
any Owned Real Property or Business Leased Real Property, except as may be
present at or used at any Owned Real Property or Business Leased Real Property
in the ordinary course of business (including any building materials or
equipment that may contain Materials of Environmental Concern) and in compliance
with applicable Environmental Laws, and no Release of Materials of Environmental
Concern has occurred from, on, in or under any Owned Real Property, or any
Business Leased Real Property during the lease of such real property, except as
permitted by Environmental Laws, and (e) no Transferred Entity is conducting any
Remedial Action relating to any Release or threatened Release, and no Seller is
conducting any Remedial Action relating to any Release or threatened Release, at
any Owned Real Property or any Business Leased Real Property, or otherwise
specifically relating to the operations of the Business, in each case, either
voluntarily or pursuant to the order of any

22

--------------------------------------------------------------------------------



Governmental Authority or the requirements of any Environmental Law or
Environmental Permit.

          Section 3.12. Employee Matters and Benefit Plans.

                    (a) Each material employment, deferred compensation, stock
option, stock purchase, stock appreciation right, equity-based compensation,
incentive, bonus, tuition reimbursement, pension, savings, profit-sharing,
retirement, medical, vacation, retiree medical, dental, life, disability, death
benefit, group insurance, severance pay plan, other material compensatory plan,
policy or agreement (including any severance, retention, change in control or
similar agreement) or material fringe benefit plan or arrangement (including any
“employee benefit plan” within the meaning of Section 3(3) of ERISA) that is
maintained or sponsored by a Seller or a Transferred Entity and that covers any
Employee in the United States Business, other than statutory plans, has been
listed on Section 3.12(a) of the Disclosure Schedule (each a “U.S. Benefit Plan”
and collectively, the “U.S. Benefit Plans”). Sellers have delivered or made
available to Purchaser a current, accurate and complete copy (or, to the extent
no such copy exists, an accurate written description) of each U.S. Benefit Plan
and, to the extent applicable, the Plan’s most recent IRS determination letter
and current summary plan description, if any. Each U.S. Benefit Plan which is
intended to qualify under Code Section 401(a) has been determined to be so
qualified by the Internal Revenue Service and to the Knowledge of Honeywell
nothing has occurred as to each which has resulted or is likely to result in the
revocation of such qualification or which requires or could require action under
the compliance resolution programs of the Internal Revenue Service to preserve
such qualification.

                    (b) Each material employment, deferred compensation, stock
option, stock purchase, stock appreciation right, equity-based compensation,
incentive, bonus, tuition reimbursement, pension, savings, profit-sharing,
retirement, medical, vacation, retiree medical, dental, life, disability, death
benefit, group insurance, severance pay plan, other material compensatory plan,
policy or agreement (including any severance, retention, change in control or
similar agreement) or material fringe benefit plan or arrangement that is
maintained or sponsored by a Seller or a Transferred Entity and that covers any
Employee employed in the Non-United States Business, other than statutory plans,
has been listed on Section 3.12(b) of the Disclosure Schedule (each a “Foreign
Benefit Plan” and collectively, the “Foreign Benefit Plans”). Sellers have
delivered or made available to Purchaser a current, accurate and complete copy
(or, to the extent no such copy exists, an accurate written description) of each
Foreign Benefit Plan and, to the extent applicable, the Plan’s current summary
plan description, if any. Each Foreign Benefit Plan (i) if intended to qualify
for special tax treatment, meets all requirements for such treatment; (ii) is
fully funded and has been fully accrued for on the Financial Statements; and
(iii) if required to be registered, has been registered with the appropriate
authorities and has been maintained in good standing with the appropriate
regulatory authorities.

                    (c) No Seller or Transferred Entity has announced its
intention, or undertaken (whether or not legally bound) to modify or terminate
any U.S. Benefit Plan or Foreign Benefit Plan or adopt any arrangement or
program which, once established, would come within the definition of a U.S.
Benefit Plan or Foreign Benefit Plan. Neither Honeywell nor any ERISA Affiliate
has incurred any Liability which remains outstanding: (i) under Code Section 412
or Title IV of ERISA with respect to any “single employer plan” (as defined in
ERISA

23

--------------------------------------------------------------------------------



Section 4001(a)(15), or (ii) under Title IV of ERISA with respect to any
“multiemployer plan” (as defined in Section 3(37) or Section 4001(a)(3) of
ERISA)).

                    (d) None of the Transferred Entities nor any ERISA Affiliate
of a Transferred Entity maintains or contributes to (A) any “single employer
plan” or “multiemployer plan” (each as defined in the preceding paragraph) that
is subject to Code Section 412 or Title IV of ERISA, (B) any “multiple employer
welfare arrangement” as defined in Section 3(40)(A) of ERISA, (C) any “multiple
employer plan” as described in ERISA Section 210, or (D) any “voluntary
employees beneficiary association” within the meaning of section 501(c)(9) of
the Code or any other “welfare benefit fund” as defined in section 419(e) of the
Code. With respect to any U.S. Benefit Plan set forth on Section 3.12(d) of the
Disclosure Schedule which is a “single employer plan” (as defined above) subject
to Title IV of ERISA, no reportable event within the meaning of Section 4043 of
ERISA, or event or condition which presents a material risk of termination by
the Pension Benefit Guaranty Corporation, has occurred.

                    (e) No Transferred Entity has incurred any Liability to
provide health (including medical, dental or vision care) or life insurance
benefits or coverage under any U.S. Benefit Plan for any participant or any
beneficiary of a participant after such participant’s termination of employment,
except as may be required by Section 4980B of the Code or Section 601 (et seq.)
of ERISA (“COBRA”) or under any applicable Law or National Laws (such benefits
and coverages, “OPEB Benefits”). To the Knowledge of Honeywell, no U.S. Benefit
Plan nor any person who is a party in interest in respect of a U.S. Benefit Plan
within the meaning of Section 3(14) of ERISA, has engaged in a prohibited
transaction which could subject any Transferred Entity directly or indirectly to
liability under Section 409 or 502(i) of ERISA or Section 4975 of the Code.

                    (f) Each U.S. Benefit Plan and Foreign Benefit Plan complies
and has complied in all material respects with any applicable Law governing such
U.S. Benefit Plan or Foreign Benefit Plan (whether as a matter of substantive
law or as necessary to secure favorable tax treatment), including ERISA and the
Code, and is and has been maintained in all material respects in accordance with
its terms and the terms of any applicable collective bargaining agreement to the
extent consistent with all such requirements of Law. With respect to each U.S.
Benefit Plan and Foreign Benefit Plan for which a separate fund of assets is or
is required to be maintained, full and timely payment has been made of all
amounts required of the Sellers and the Transferred Entities, under the terms of
each such Plan or applicable Law (determined without regard to any waiver of
legally applicable funding requirements), as applied through the Closing Date.
There are no pending or threatened legal actions, proceedings or investigations,
other than routine claims for benefits, concerning any U.S. Benefit Plan or
Foreign Benefit Plan or, to the Knowledge of Honeywell, any fiduciary or service
provider thereof in respect of such U.S. Benefit Plan or Foreign Benefit Plan,
which could be expected to give rise to any Liability on the part of any
Transferred Entity. Neither any Seller nor any Transferred Entity has any
material liability, nor has taken any action that could give rise to such
material liability, under any U.S. Benefit Plan or Foreign Benefit Plan, arising
out of the treatment of any service provider as a consultant or independent
contractor and not as an employee (or vice versa).

                    (g) Except as set forth in Section 3.12(g) of the Disclosure
Schedule, there are no providers of subcontracted employees to the Business.

24

--------------------------------------------------------------------------------



                    (h) This Section 3.12 contains the exclusive representations
and warranties of Sellers with respect to the U.S. Benefit Plans and the Foreign
Benefit Plans.

          Section 3.13. Contracts.

                    (a) Except as set forth in Section 3.13 of the Disclosure
Schedule, as of the date hereof, there are no Contracts included in the
Purchased Assets (i) that limit or purport to limit the ability of a Seller or
Transferred Entity to compete in any line of business or with any Person,
industry or geographical area or during any period of time; (ii) which expressly
create a partnership or joint venture or similar arrangement; (iii) for the sale
or exclusive license of any material assets of the Business other than Business
Inventory or Business Products or for the furnishing of services by a Seller or
Transferred Entity other than in the ordinary course of business consistent with
past practice; (iv) for the acquisition of any Person or any business unit
thereof or the disposition of any material assets of the Transferred Entities
other than in the ordinary course of business consistent with past practice, in
each case, involving payments in excess of $20,000,000, other than Contracts in
which the applicable acquisition or disposition has been consummated and there
are no material obligations of a Seller or a Transferred Entity ongoing; (v)
which is a collective bargaining agreement, employee association agreement or
other agreement with any labor union, employee representative group, works
council or similar collection of employees, other than Labor Contracts; (vi)
between or among a Seller or Transferred Entity, on the one hand, and one or
more Affiliates of a Seller (other than another Seller or Transferred Entity),
on the other hand; (vii) under which the Business has made payments in excess of
$2,000,000 in the last fiscal year or anticipate making payments in excess of
$2,000,000 in the current fiscal year (other than purchase orders or invoices
entered into in the ordinary course of business and ordinary course trade
payables and trade receivables negotiated on an arms’ length basis); (viii)
requiring capital expenditures after the date of this Agreement in an amount in
excess of $5,000,000 in any calendar year; (ix) that involve the sale,
development, use or license of any Business Intellectual Property material to
the Business other than non-exclusive licenses and confidentiality agreements
entered into in the ordinary course of business and licenses for commercially
available off-the shelf Software; (x) under which the Business received payments
in excess of $5,000,000 in the last fiscal year or anticipates receiving
payments in excess of $5,000,000 in the current fiscal year (other than sales
orders or invoices entered into in the ordinary course of business); (xi)
requiring any Seller (with respect to the Business) or any Transferred Entity to
make a minimum payment for or purchase a minimum quantity of goods and services
from third party suppliers irrespective of usage, or requiring any Seller (with
respect to the Business) or any Transferred Entity to offer to any customer
(with respect to any Business Product or services) the lowest price and/or best
terms offered to any other customer for such Business Product or service, except
for Contracts under this clause (xi) which require payments by or to the
Business of less than $1,000,000 per annum; (xii) relating to Indebtedness,
including notes, debentures, any other evidence of Indebtedness, guarantees,
loans, credit or financing agreements or instruments or other Contracts for
borrowed money, including any agreement or commitment for future loans, credit
or financing, and any Contract relating to interest rate or commodity swaps,
interest rate caps, interest rate collar, or interest rate insurance
arrangements, involving derivative, swap, foreign exchange option or similar
commodity price hedging arrangements, or that are otherwise similarly designed
to alter the risks arising from fluctuations in interest rates, currency values
or commodity prices of any Seller or Transferred Entity; (xiii) that constitute
capital leases; (xiv) that constitute any agency, sales representative,

25

--------------------------------------------------------------------------------



distribution or similar Contract, or (xv) involving any Key Customers or Key
Suppliers, other than purchase orders, sales orders and confidentiality
agreements in the ordinary course of business. Each such Contract described in
the foregoing clauses (i)-(xv) is referred to herein as a “Material Contract.”

                    (b) (i) each Seller or Transferred Entity is not, in any
material respects, in breach of or default under any Material Contract to which
such Seller or Transferred Entity is a party, and, to the Knowledge of
Honeywell, no other party to any such Contract is in material breach thereof or
material default thereunder, (ii) no Seller or Transferred Entity has received
any written notice or claim of material default under any Material Contract and
(iii) to the Knowledge of Honeywell, no event has occurred that, with or without
notice or lapse of time or both, would result in a material breach or material
default under any Material Contract by a Seller or a Transferred Entity. Sellers
have Made Available to Purchaser true and complete copies of each Material
Contract, including all material amendments, modifications, supplements,
exhibits, schedules, addenda and restatements thereto and thereof. Sellers have
not posted any surety bond or letter of credit with respect to the Business.
Notwithstanding the foregoing, the representations and warranties contained in
this Section 3.13 do not apply to the Real Property Leases, which are covered
exclusively in Section 3.14.

                    (c) Each Material Contract is valid and binding on the
applicable Seller and/or Transferred Entity and, to the Knowledge of Honeywell,
on the other parties thereto, subject to the Enforceability Exceptions.

          Section 3.14. Real Properties.

                    (a) Section 3.14(a) of the Disclosure Schedule identifies
all Owned Real Property that is used or held for use in connection with the
operation of the Business and identifies the location and record owner thereof.
Section 3.14(a) of the Disclosure Schedule identifies all real property that is
leased, subleased or used under a license or occupancy agreement by Sellers or
the Transferred Entities (whether as landlord or tenant) in connection with the
operation of the Business. Prior to the date hereof, Sellers have provided
Purchaser with true and complete copies of all Real Property Leases.

                    (b) With respect to each Real Property Lease, (i) such lease
is in full force and effect and, to the Knowledge of Honeywell, is enforceable
against each party thereto, (ii) neither the Seller, the applicable Transferred
Entity, nor, to the Knowledge of Honeywell, the landlord under such lease, is in
monetary or other material default thereunder, and (iii) to the Knowledge of
Honeywell, no condition exists which with notice or lapse of time or both would
constitute a monetary or other material default by any Seller or Transferred
Entity under such lease.

                    (c) A Seller, ASAC or a Transferred Entity, as applicable,
holds fee title to each parcel of Owned Real Property and, with respect to the
applicable Owned Real Property parcel (i) has good, valid, insurable and
marketable fee simple title to such Owned Real Property, free and clear of any
Encumbrance, other than Permitted Encumbrances and (ii) there are no outstanding
options or rights of first refusal to purchase such Owned Real Property or any
portion thereof or interest therein. No Seller or Transferred Entity is a
lessor, sublessor or grantor under any lease, sublease or other instrument
granting to any Person the right to the

26

--------------------------------------------------------------------------------



possession, use or occupancy of any Owned Real Property or any Business Leased
Real Property. To the Knowledge of Honeywell, (i) the Business has good and
valid rights of ingress and egress to and from the buildings, structures and
improvements (together, the “Structures”) located on the Owned Real Property and
the Business Leased Real Property and to the public street systems for all usual
street, road and utility purposes, (ii) the Structures have adequate access to
all water, sewer, gas, electric, telephone and drainage facilities, and all
other utilities required by any applicable Law sufficient for the current use
and operation thereof and (iii) the Sellers’ or Transferred Entities’ ownership,
occupancy, use and operation of the Owned Real Property and the Structures
located thereon do not violate, in any material respect, any applicable deed
restrictions or other covenants, restrictions, existing site plan approvals,
zoning or subdivision regulations or urban development plans applicable to the
Owned Real Property and such Structures. The Structures are in good operating
condition for the use to which such Structure is currently intended by the
Business, ordinary wear and tear excepted, and none of the Owned Real Property
or the Business Leased Real Property has suffered any material damage by fire or
other casualty which has not been repaired and restored in all material respects
prior to the date hereof except as otherwise disclosed in the Disclosure
Schedule. To the Knowledge of Honeywell, neither Honeywell, nor any Seller or
applicable Transferred Entity has received written notice of any current or, to
the Knowledge of Honeywell, threatened, regulatory proceedings, administrative
actions, condemnation, appropriation, eminent domain or similar proceedings
relating to any portion of the Owned Real Property or the Business Leased Real
Property.

          Section 3.15. Business Personal Property and Business Inventory;
Transfer of Title to Purchased Assets. A Seller or a Transferred Entity, as the
case may be, has good, valid and exclusive title to, or a valid leasehold
interest in, all material Business Personal Property and material Business
Inventory, in all cases free and clear of any Encumbrances other than Permitted
Encumbrances. All Business Personal Property is in good working condition,
ordinary wear and tear excepted. At the Closing, Sellers and their Affiliates
(other than the Transferred Entities) shall convey all of their respective title
to the Purchased Assets (other than the Equity Interests which are otherwise
addressed in Section 3.3) free and clear of any Encumbrances, other than
Permitted Encumbrances.

          Section 3.16. Sufficiency of Assets. Except for the assets and
services to be made available pursuant to the Transition Services Agreement, the
Retained Interests, and the assets and services set forth on Section 3.16 of the
Disclosure Schedule, the Purchased Assets and the assets of the Transferred
Entities (excluding all Transferred Entities Retained Assets) in all material
respects constitute all the assets necessary for the continued conduct of the
Business as currently conducted.

          Section 3.17. Labor.

                    (a) Set forth in Section 3.17(a) of the Disclosure Schedule
is a true and complete list of the Labor Contracts (in the case of the Labor
Contracts described in Section 5.8(c)(i)(D), to the Knowledge of Honeywell).
Except for the Labor Contracts, to the Knowledge of Honeywell, there are no
collective bargaining agreements or any other labor-related agreements with any
labor union or labor organization applicable to employees of the Business nor is
any such agreement currently being negotiated.

27

--------------------------------------------------------------------------------



                    (b) No material work stoppage involving the Business is
pending or, to the Knowledge of Honeywell, threatened by, any material labor
dispute. No part of the Business is (nor has been during the preceding 2 years)
subject to any current, pending, or threatened union organizing effort and/or
unfair labor practice complaint.

                    (c) With respect to this transaction, any notice that the
Sellers are required to give under any labor law or any collective bargaining
agreement (including any work council) has been or will be given in a timely
manner and all bargaining obligations with any employee(s) or any employee
representative(s) have been or prior to Closing will be satisfied.

          Section 3.18. Insurance. Section 3.18 of the Disclosure Schedule sets
forth a list of all current material insurance policies carried by or for the
benefit of Sellers relating to or covering the Business and/or the Purchased
Assets or assets of the Transferred Entities as of the date hereof (collectively
the “Insurance Policies”). All Insurance Policies are in full force and effect
and all premiums due thereunder have been paid and the limits thereunder have
not been exhausted or materially diminished. To the Knowledge of Honeywell, the
applicable insured parties have complied in all respects with the provisions of
such Insurance Policies. Since December 31, 2009, neither any Seller, any
Transferred Entity nor their respective Subsidiaries has received: (a) any
written notice regarding the cancellation or invalidation of any of the existing
Insurance Policies or regarding any actual or possible adjustment in the amount
of the premiums or deductibles payable with respect to any such policies; or (b)
any written notice regarding any refusal of coverage under, or any rejection of
any claim under, any such policies or any attempt to reduce or otherwise limit
coverage under such policies.

          Section 3.19. Finder’s Fee. Other than the fees to be paid by Sellers
to Goldman, Sachs & Co., Sellers and the Transferred Entities have not incurred
any liability to any party for any brokerage or finder’s fee or agent’s
commission, or the like, in connection with the transactions contemplated by
this Agreement or the Transaction Documents.

          Section 3.20. Affiliate Transactions.

                    (a) Section 3.20(a) of the Disclosure Schedule sets forth
all Contracts or other transactions involving the sale of goods relating to the
Business having current force or effect, in each case between (i) Sellers and
their Affiliates (other than the Transferred Entities), on the one hand, and the
Transferred Entities, on the other, and (ii) between the Business on the one
hand and Honeywell and its Affiliates (other than the Transferred Entities) on
the other hand (any such transaction, a “Related Party Transaction”).

                    (b) Section 3.20(b) of the Disclosure Schedule lists any
transfers of personnel in “Band 4” or higher between the Business and other
lines of business conducted by Sellers or any of their Affiliates since January
1, 2010.

          Section 3.21. Warranties. Set forth in Section 3.21 of the Disclosure
Schedule is a true and correct copy of the terms of the standard warranties
provided by Sellers or the Transferred Entities with respect to Business
Products sold in connection with the Business as of the date hereof. There are
no claims pending or, to Honeywell’s Knowledge, threatened against any

28

--------------------------------------------------------------------------------



Seller or Transferred Entity with respect to the quality of or absence of
defects in such Products or services that would be expected to result in a
material Liability to the Business.

          Section 3.22. Customers and Suppliers. Section 3.22 of the Disclosure
Schedule sets forth a true and complete list of (a) the top 15 customers of the
Business (by revenue) during the 2009 and 2010 fiscal years (the “Key
Customers”), and (b) the top 10 suppliers of the Business during the 2009 and
2010 fiscal years (the “Key Suppliers”). Since December 31, 2008, no Key
Customer or Key Supplier has canceled or otherwise terminated its relationship
with the Business, and the Business has not received any written notice from any
Key Customer or Key Supplier to the effect that any such Key Customer or Key
Supplier intends to terminate or materially adversely modify its relationship
with the Business.

          Section 3.23. Disclaimer of Other Representations and Warranties.
Except as expressly set forth in this Article III and the Disclosure Schedule,
Honeywell and Sellers do not make any representation or warranty, express or
implied, at law or in equity, with respect to the Business or the past, present
or future condition of any of its assets, Liabilities or operations, or the
past, current or future profitability or performance, individually or in the
aggregate, of the Business or any other matter, and Honeywell and each Seller
specifically disclaims any such other representations or warranties.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER AND RANK GROUP

          Purchaser and Rank Group hereby represent and warrant, jointly and
severally to Sellers that, except as set forth on the disclosure schedule
delivered by Purchaser to Honeywell concurrently herewith (the “Purchaser
Disclosure Schedule”), which Purchaser Disclosure Schedule shall be arranged in
sections corresponding to the numbered and lettered sections of this Article IV,
and any information disclosed in any such section of the Purchaser Disclosure
Schedule shall be deemed to be disclosed only for purposes of the corresponding
section of this Article IV, unless it is reasonably apparent on the face of the
disclosure contained in such section of the Purchaser Disclosure Schedule that
such disclosure is applicable to another section of this Article IV:

          Section 4.1. Corporate Status. Purchaser is a New Zealand company,
duly organized and validly existing under the Laws of the jurisdiction of its
incorporation or organization. Rank Group is a New Zealand company, duly
organized and validly existing under the Laws of the jurisdiction of its
organization. Each of Purchaser and Rank Group (a) has all requisite power and
authority to carry on its business as it is now being conducted, and (b) is duly
qualified or otherwise authorized to do business and is in good standing as a
foreign corporation in each of the jurisdictions in which the ownership,
operation or leasing of its properties and assets and the conduct of its
business requires it to be so qualified or otherwise authorized, except where
the failure to be so qualified or otherwise authorized would not have a
Purchaser Material Adverse Effect.

          Section 4.2. Authority. Each of Purchaser and Rank Group has all
requisite corporate or entity power and authority to execute, deliver and
perform its obligations under this

29

--------------------------------------------------------------------------------



Agreement and any Transaction Documents to which Purchaser or Rank Group is a
party and to consummate the transactions contemplated hereby and thereby. The
execution, delivery and performance by Purchaser and Rank Group of this
Agreement and the Transaction Documents to which such Purchaser or Rank Group is
a party and the consummation of the transactions contemplated hereby and
thereby, have been duly and validly authorized by all necessary corporate or
entity action on the part of Purchaser or Rank Group, as applicable, and no
other corporate or other proceeding on the part of Purchaser or Rank Group, as
applicable, is necessary to authorize the execution, delivery and performance by
Purchaser or Rank Group of this Agreement and the Transaction Documents or to
consummate the transactions contemplated hereby and thereby. This Agreement has
been, and upon their execution each of the Transaction Documents shall have
been, duly executed and delivered by Purchaser and Rank Group, and, assuming due
authorization and delivery by Sellers, this Agreement constitutes, and upon
their execution each of the Transaction Documents shall constitute, a valid and
binding obligation of each of Purchaser and Rank Group, enforceable against
Purchaser and Rank Group in accordance with their terms, subject to the
Enforceability Exceptions.

          Section 4.3. No Conflict; Required Filings.

                    (a) Except as provided in Section 5.5(a) with respect to the
HSR Act, required foreign antitrust filings and/or notices and required foreign
investment filings specified on Schedule 4.3(a), the execution and delivery of
this Agreement and the Transaction Documents do not, and the consummation of the
transactions contemplated hereby and thereby will not (with or without notice or
lapse of time, or both), conflict with, or result in any violation of or default
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to loss of a benefit under, or result in the creation of any
Encumbrance upon any of the properties or assets of Purchaser under, any
provision of (i) the certificate of incorporation, by-laws or other
organizational or governing documents of Purchaser, its Subsidiaries or Rank
Group, (ii) any material Contract to which Purchaser, any of its Subsidiaries or
Rank Group is a party or (iii) any Governmental Order, material permit or,
subject to the matters described in Section 4.3(b), Law applicable to Purchaser,
its Subsidiaries or Rank Group or their respective property or assets.

                    (b) Except as provided in Section 5.5(a) with respect to the
HSR Act and required foreign antitrust filings and/or notices, no material
consent of, or registration, declaration, notice or filing with, any
Governmental Authority or third party under any material Contract to which
Purchaser or Rank Group is a party is required to be obtained or made by
Purchaser or Rank Group in connection with the execution, delivery and
performance of this Agreement, the Transaction Documents or the consummation of
the transactions contemplated hereby and thereby.

          Section 4.4. Finder’s Fee. Except for fees payable to Nomura
Securities North America LLC, for which Purchaser will be exclusively
responsible, Purchaser has not incurred any liability to any party for any
brokerage or finder’s fee or agent’s commission, or the like, in connection with
the transactions contemplated by this Agreement or the Transaction Documents.

          Section 4.5. Solvency. Assuming (a) the satisfaction of the conditions
to Purchaser’s obligations to consummate the transactions contemplated by this
Agreement (without giving effect to any waivers by Purchaser) and (b) the
accuracy of the representations and warranties of

30

--------------------------------------------------------------------------------



Honeywell in this Agreement as of the Closing Date and compliance by Sellers in
all material respects with the covenants contained in this Agreement,
immediately following the Closing after giving effect to the transactions
contemplated hereby, Purchaser will be Solvent. As used herein, “Solvent” means
with respect to the Purchaser (i) the fair value of the property of Purchaser
will be greater than the total amount of their liabilities, including,
contingent liabilities, (ii) the present fair saleable value of the assets of
Purchaser will not be less than the amount that will be required to pay the
probable liability on their debts as they become absolute and matured, (iii)
Purchaser will be able to pay their debts and liabilities as such debts and
liabilities becomes absolute and matured, and (iv) Purchaser will not be engaged
in business or a transaction, and will not be about to engage in business or a
transaction, for which their property would constitute an unreasonably small
capital. The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

          Section 4.6. Financing. The funding to be provided by Rank Group to
Purchaser is as of the date hereof, and will be as of the Closing Date (together
with any other funds available to Purchaser), sufficient to enable Purchaser to
consummate the transactions contemplated by this Agreement, the Transaction
Documents and deliver the Purchase Price at Closing. Notwithstanding anything to
the contrary contained herein, the parties acknowledge and agree that it shall
not be a condition to the obligations of Purchaser to consummate the
transactions contemplated hereby that Purchaser has sufficient funds for payment
of the Purchase Price.

          Section 4.7. No Reliance.

                    (a) Purchaser is an informed and sophisticated purchaser and
has engaged expert advisors who are experienced in the evaluation and purchase
of businesses such as the Business (including the Purchased Assets) as
contemplated hereunder, and has had such access to the personnel and properties
of the Sellers as it deems necessary and appropriate to make such evaluation and
purchase.

                    (b) Purchaser has agreed to purchase the Purchased Assets
and assume the Assumed Liabilities based on its own inspection, examination and
determination with respect to all matters and without reliance upon any
representations, warranties, communications or disclosures of any nature other
than those expressly set forth in this Agreement.

                    (c) Purchaser does not have any special relationship with
any Seller, or any employee, officer, director, agent, advisor, representative
or Affiliate of any Seller, that would justify any expectation beyond that of
any ordinary buyer and any ordinary seller in an arms’ length transaction and
Purchaser is not owed any duty or entitled to any remedies not expressly set
forth in this Agreement.

                    (d) Without limiting the generality of the foregoing,
Purchaser, in entering into this Agreement, acknowledges and agrees that,
Purchaser is relying solely on the representations and warranties of the Sellers
set forth in Article III of this Agreement, and except as set forth in such
representations and warranties (as qualified or otherwise modified by the
disclosure in the Disclosure Schedules), neither the Sellers nor any of their
agents, advisors,

31

--------------------------------------------------------------------------------



employees or representatives makes any representation or warranty, express or
implied, with respect to, and Purchaser expressly disclaims any reliance on,
(A) any information included in information packages delivered to Purchaser
related to the Business (including the Purchased Assets) or other matters;
(B) any information, written or oral and in any form provided, Made Available to
Purchaser or any of its agents, advisors, employees or representatives; (C) any
projections, estimates or budgets delivered to or Made Available to Purchaser or
any of its agents, advisors, employees or representatives, or which is Made
Available to Purchaser or any of its agents, advisors, employees or
representatives after the date hereof, or future revenues, expenses or
expenditures, future results of operations (or any component thereof), future
cash flows or future financial condition (or any component thereof) of the
Sellers or the Purchased Assets or the future business and operations of the
Sellers or the Purchased Assets; (D) the condition of any of the Purchased
Assets being transferred hereunder, which Purchaser is purchasing on an “AS IS,
WITH ALL FAULTS” basis without any warranties or guarantees of any kind from the
Sellers; (E) the operation of the Business by Purchaser after Closing in any
manner; (F) the probable success or profitability of the ownership, use or
operation of the Business (including the Purchased Assets) by Purchaser after
the Closing; or (G) the accuracy or completeness of any other information,
written or oral and in any form provided, or documents previously Made Available
or which is made available after the date hereof to Purchaser or any of its
agents, advisors, employees or representatives with respect to the Sellers, the
Purchased Assets or their respective businesses and operations or other related
matters, whether in expectation of the transactions contemplated by this
Agreement or otherwise.

                    (e) Disclaimer of Other Representations and Warranties.
Except as expressly set forth in this Article IV, Purchaser does not make any
representation or warranty, express or implied, at law or in equity, with
respect to Purchaser, its Affiliates, its businesses or financial condition or
any of its assets, liabilities or operations or any other matter, and any such
other representations or warranties are hereby expressly disclaimed.

ARTICLE V

CERTAIN COVENANTS

          Section 5.1. Conduct of the Business. During the period from the date
hereof until the Closing or earlier termination of this Agreement, except (a) as
otherwise expressly contemplated by this Agreement, (b) as consented to in
writing by Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed, provided that failure by Purchaser to respond in any
manner to a request for consent in writing from Sellers within five (5) Business
Days of receipt of such written request shall be deemed to constitute consent by
Purchaser to the items set forth in such request for purposes of this Section
5.1 only, and (c) as set forth in Schedule 5.1, Sellers shall not and shall
cause the Transferred Entities not to and not to commit to:

                    (a) fail to conduct the Business and utilize the Purchased
Assets in all material respects in the ordinary course of business, consistent
with past practices;

                    (b) fail to use their commercially reasonable efforts,
consistent with past practices, to maintain the Business intact, to retain its
Employees, and to preserve the good

32

--------------------------------------------------------------------------------



relations of the suppliers, customers and others with whom the Business has
business relations (it being agreed that nothing herein shall prohibit Sellers
or the Transferred Entities from involuntarily terminating the employment of any
employee with a salary band designation below “Band 4” if a Seller or
Transferred Entity deems it appropriate under the circumstances to do so);

                    (c) change the material terms and conditions of their
relationships with Key Customers or Key Suppliers other than in the ordinary
course of business;

                    (d) change any payment or collection practices with respect
to payables or receivables of the Business other than in the ordinary course of
business consistent with past practice;

                    (e) issue, sell, transfer, pledge, dispose of or encumber
the Equity Interests, or grant any option, warrant or other right to purchase or
obtain, or otherwise dispose of or encumber any of the Equity Interests;

                    (f) (i) make or grant any general or special wage or salary
increase (other than standard merit increases consistent with past practice
within the past three years), (ii) make any increase in the payments of benefits
under any bonus, incentive, insurance, deferred compensation, profit sharing,
pension or other employee benefit plan or program, (iii) take any action with
respect to the grant of any material severance or termination pay (other than
pursuant to policies or agreements of the Sellers or any of Transferred Entities
in effect on the date of this Agreement) which will become due and payable after
the Closing Date, and (iv) enter into any material employment, consulting or
similar agreement or amend any existing employment agreement, in each case other
than in the ordinary course of business, consistent with past practice or
pursuant to existing agreements or commitments or benefit plans or as required
by Law;

                    (g) permit or allow any of the Purchased Assets to be
subjected to any Encumbrance, other than Permitted Encumbrances or allow any
Transferred Entity to incur, assume or guarantee any Indebtedness that exceeds
$1,000,000 in the aggregate;

                    (h) (i) enter into any Contract that would be a Material
Contract, or amend or modify or consent to the termination of any Material
Contract, but excluding any new Contracts or modifications or amendments to
existing Contracts entered into with customers or suppliers of the Business in
the ordinary course of business, Intellectual Property licenses entered into in
the ordinary course of business or, other than as set forth in clause (iv)
below, lease extensions or similar amendments to leases (including the Real
Property Leases) entered into in the ordinary course of business, (ii) waive or
release any of Sellers’ material rights under such Contracts other than in the
ordinary course of business, (iii) materially increase the benefits under, or
materially amend the terms of, any U.S. Benefit Plan or Foreign Benefit Plan,
other than, with respect to this clause (iii), in the ordinary course of
business or pursuant to existing agreements or commitments or benefit plans or
as required by Law or National Laws, or (iv) exercise the renewal option with
respect to the Real Property Lease for 39 Old Ridgebury Road, Danbury,
Connecticut;

33

--------------------------------------------------------------------------------



                    (i) amend, terminate, cancel or compromise any material
claims that would be Purchased Assets or assets of any Transferred Entity or
waive any other rights of substantial value that would be Purchased Assets or
assets of any Transferred Entity other than in the ordinary course of business
consistent with past practice other than claims or rights that are Retained
Assets or Retained Liabilities;

                    (j) enter into or consummate any transaction involving the
acquisition of the business, stock, assets or other properties of any other
Person for consideration in excess of $2,000,000, individually, or $5,000,000 in
the aggregate (other than purchases of Business Inventory in the ordinary course
of business consistent with past practice and capital expenditures identified in
the 2010 or 2011 capital expenditures budget previously Made Available to
Purchaser or required for health, safety or environmental regulatory
requirements);

                    (k) sell, assign, transfer, pledge, mortgage, encumber,
abandon, dispose of or otherwise grant any rights in any material Purchased
Assets or such Transferred Entity’s assets, other than as expressly required
pursuant to existing Contracts or the sale of Business Inventory in the ordinary
course of business consistent with past practice;

                    (l) adopt any amendment to its articles of organization,
operating agreement or other applicable governing documents of the Transferred
Entities, change the authorized or issued capital stock of the Transferred
Entities, or otherwise reclassify, combine, split, subdivide or redeem, purchase
or otherwise acquire, directly or indirectly, any Transferred Entity’s capital
stock, or declare, set aside or pay any dividend or other distribution, other
than the payment of cash dividends or distributions of cash by any Transferred
Entity prior to Closing;

                    (m) fail to maintain the existing or substantially similar
replacement insurance coverage relating to the Owned Real Property or the real
properties leased under the Real Property Leases;

                    (n) materially or substantially alter or amend any existing
policies or binders of insurance maintained in respect of the Business;

                    (o) other than in the ordinary course of business, make any
capital expenditure or commitment therefor or enter into any capital leases,
except as contemplated under the 2010 or 2011 capital expenditures budget
previously Made Available to Purchaser or required for health, safety or
environmental regulatory requirements, or enter into any new line of business;

                    (p) adopt a plan or agreement of complete or partial
liquidation dissolution, restructuring, merger, consolidation, recapitalization
or other reorganization of any Transferred Entity;

                    (q) subject any Transferred Entity to any bankruptcy,
receivership, insolvency or similar proceedings;

                    (r) make any material change in any method of accounting or
auditing practice with respect to the Business other than those required by
GAAP;

34

--------------------------------------------------------------------------------



                    (s) other than in the ordinary course of business consistent
with past practices, make any loans, advances or capital contributions to, or
investments in, any other Person;

                    (t) other than in the ordinary course of business, amend any
Related Party Transaction in a manner adverse to the Business or enter into any
new Related Party Transactions;

                    (u) settle or compromise any litigation, audit, claim or
action against any Transferred Entity other than settlements or compromises of
litigations, audits, claims or actions (i) for which the amounts paid in
settlement or compromise do not exceed $1,000,000 individually or $5,000,000 in
the aggregate and (ii) that do not involve a grant of injunctive relief against
any Transferred Entity other than a matter that is a Retained Asset or Retained
Liability;

                    (v) make or change any material Tax election, change any
annual Tax accounting period, adopt or change any method of Tax accounting,
amend any material Tax Returns or file any claims for material Tax refunds,
enter into any material closing agreement, settle any material Tax claim, audit
or assessment or surrender any right to claim a material Tax refund, offset or
other reduction in Tax liability, in each case, when applied to the Sellers,
with respect to the Business; or

                    (w) authorize, commit or agree to take any of the foregoing
actions in respect of which it is restricted by the provisions of this Section
5.1.

For the avoidance of doubt, if an action is prohibited by any clause of this
Section 5.1, such action shall be prohibited for purposes of this Section 5.1
regardless of whether such action may be expressly permitted by another clause
of this Section 5.1.

          Section 5.2. Confidentiality; Access to Information.

                    (a) The parties acknowledge that the information being Made
Available to them by Honeywell, Sellers and their respective Subsidiaries (or
their respective agents or representatives) is subject to the terms of a
confidentiality agreement dated November 18, 2010 by and between Rank Group and
Honeywell (the “Confidentiality Agreement”), the terms of which are incorporated
herein by reference. Effective upon the Closing, the Confidentiality Agreement
will terminate; provided, however, that each of the parties hereby acknowledges
its confidentiality obligations in the Confidentiality Agreement will terminate
only with respect to information relating to the Business; and that each of the
parties acknowledges that any and all other information provided or Made
Available to it concerning Honeywell and its Subsidiaries will remain subject to
the terms and conditions of the Confidentiality Agreement after the Closing.

                    (b) From the date hereof until the Closing Date or earlier
termination of this Agreement, to the extent permitted by Law, Honeywell shall,
and shall cause Sellers and the Transferred Entities to provide Purchaser and
its respective officers and other representatives and employees with such access
to the facilities of the Business and its principal personnel and such books and
records pertaining to the Business as Purchaser may reasonably request in order
to effectuate the transactions contemplated hereby, without charge by Sellers to
Purchaser (but

35

--------------------------------------------------------------------------------



otherwise at Purchaser’s expense), provided, however, that certain materials
subject to any confidentiality obligations or attorney client privilege, or
which may not be shared with the other party pursuant to applicable Law, have
not been and will not be so delivered, but Honeywell shall use its commercially
reasonable efforts to disclose such information in a way that would not violate
such obligation or waive such privilege, and provided further, that (i)
Purchaser agrees that such access will be exercised during normal business hours
and without causing unreasonable interference with the operations of the
Business, and (ii) Sellers shall furnish to Purchaser or its representatives,
upon reasonable written request, such additional financial and operating data
and other information regarding the assets, properties, liabilities and goodwill
of the Business (or legible copies thereof) as Purchaser may from time to time
reasonably request. Purchaser and its representatives shall not contact any
suppliers, customers, landlords and other business relations or employees of the
Business without Honeywell’s prior written consent.

          Section 5.3. Publicity. From the date hereof until the Closing or
earlier termination of this Agreement, Honeywell and Purchaser, and their
respective Affiliates, shall not, issue any press release or public announcement
concerning this Agreement or the transactions contemplated hereby without
obtaining the prior written approval of the other parties hereto, which approval
will not be unreasonably withheld or delayed, unless, in the reasonable judgment
of Honeywell or Purchaser, disclosure is otherwise required by applicable Law or
by the applicable rules of any stock exchange on which Honeywell lists its
securities; provided, however, that, to the extent required by applicable Law or
by the rules of any stock exchange, the party intending to make such release or
announcement shall use its reasonable best efforts, consistent with such
applicable Law, to consult with the other party with respect to the text thereof
and, provided further, that no party shall be required to obtain consent
pursuant to this Section 5.3 to the extent any proposed release or announcement
is consistent with information that has previously been made public without
breach of the obligations under this Section 5.3.

          Section 5.4. Post Closing Access.

                    (a) Sellers will use commercially reasonable efforts to
deliver or cause to be delivered to Purchaser at the Closing all properties,
books, records, Contracts, information and documents in their or their
Affiliates’ possession that are part of the Purchased Assets. As soon as is
reasonably practicable after the Closing, Sellers will deliver or cause to be
delivered to Purchaser any remaining properties, books, records, Contracts,
information and documents that are part of the Purchased Assets that are not
already in the possession or control of Purchaser.

                    (b) Each of the Sellers and Purchaser agrees that it will,
and will cause its Subsidiaries to, preserve and keep the books of accounts,
financial and other records held by it relating to the Business (including
accountants’ work papers) for a period of seven (7) years from the Closing Date
in accordance with their respective corporate records retention policies;
provided that prior to disposing of any such records in accordance with such
policies (if such records would be disposed of prior to the tenth anniversary of
the Closing Date), the applicable party shall provide written notice to the
other party of its intent to dispose of such records and shall provide such
other party the opportunity to take ownership and possession of such records (at
such other party’s sole expense) to the extent they relate to such other party’s
business or obligations within thirty (30) days after such notice is delivered.
If such other party does not confirm its intention in writing to take ownership
and possession of such records within such 30-

36

--------------------------------------------------------------------------------



day period, the party who possesses the records may proceed with the disposition
of such records.

                    (c) Sellers and Purchaser shall make all records and other
information relating to the Business and all employees and auditors (including
by making them available for depositions, interrogatories, testimony,
investigation and preparation in connection with any legal or arbitration
proceeding) available to the other as may be reasonably required by such party
(i) in connection with, among other things, any audit or investigation of,
insurance claims by, legal proceedings against, disputes involving or
governmental investigations of any Seller or Purchaser or any of their
respective Affiliates, including the Honeywell Filter Litigation, (ii) in order
to enable any Seller or Purchaser to comply with their respective obligations
under this Agreement and each other agreement, document or instrument
contemplated hereby or thereby, or (iii) for any other reasonable business
purpose relating to any Seller, Purchaser or any of their respective Affiliates
and Subsidiaries, but excluding, in each case, any dispute between Honeywell or
any of its Affiliates, on the one hand, and Purchaser or any of its Affiliates,
on the other hand, except as would be required by applicable civil process or
permitted by applicable discovery rules.

                    (d) Notwithstanding anything to the contrary contained
herein and without limiting the generality of this Section 5.4, Honeywell and
Purchaser understand and agree that Honeywell will, after the Closing Date,
retain the exclusive right to control, defend against, negotiate, settle or
otherwise deal with any and all aspects of the Honeywell Filter Litigation,
provided that Honeywell will keep Purchaser reasonably informed of the status of
and material developments in the Honeywell Filter Litigation. Purchaser further
agrees to and to cause its Subsidiaries (including, after the Closing Date, the
Transferred Entities) and their respective employees and representatives to,
cooperate in good faith with Honeywell and its employees and representatives in
connection with such control, defense, negotiation or settlement of the
Honeywell Filter Litigation, at Honeywell’s expense. Without limiting the
generality of the foregoing, Purchaser shall and shall cause its Subsidiaries
(including, after the Closing Date, the Transferred Entities) to, (i) deliver to
Honeywell any and all notices or other correspondence received by Purchaser, the
Transferred Entities or any of their Subsidiaries and Affiliates relating to the
Honeywell Filter Litigation; (ii) maintain all books, records and materials (in
whatever form maintained, whether documentary, electronically stored or
otherwise) pertinent to the Honeywell Filter Litigation unless and until
Honeywell instructs otherwise; and (iii) subject to compliance with applicable
Laws, provide Honeywell and its representatives, advisors and employees,
reasonable access, during normal business hours and upon reasonable advance
notice, to the Business facilities and all books, records and materials (in
whatever form maintained, whether documentary, electronically stored or
otherwise), employees and properties of the Business facilities as may be
reasonably required by Honeywell in connection with all matters relating to the
Honeywell Filter Litigation, and to make employees available as reasonably
requested by Honeywell depositions, interrogatories, court testimony and other
legal inquiries and procedures associated with the Honeywell Filter Litigation
(including preparation therefor), at Honeywell’s expense, including
reimbursement of any reasonable out-of-pocket expenses (including attorney’s
fees) actually incurred and documented incurred by Purchaser or its Subsidiaries
and Affiliates in complying with this Section 5.4(d). 

          Section 5.5. Required Approvals; Consents.

37

--------------------------------------------------------------------------------



                    (a) Sellers and Purchaser shall each use their reasonable
best efforts to take, or cause to be taken, all action and to do, or cause to be
done, all things necessary, proper or advisable under applicable Laws and
regulations to consummate and make effective the transactions contemplated by
this Agreement, including using all reasonable best efforts to obtain all
necessary waivers, consents, and approvals, and/or submitting any necessary
notices, including those required by the Hart-Scott-Rodino Antitrust Improvement
Act of 1976 (the “HSR Act”) or applicable foreign antitrust or foreign
investment Laws. Without limiting the foregoing, each Seller and Purchaser
agrees (i) to submit the required HSR Act filing as soon as reasonably
practicable after the date of this Agreement, but in no event later than fifteen
(15) Business Days after the date hereof, and to submit promptly thereafter any
filings required by antitrust regulations of other jurisdictions including
foreign countries or required by foreign investment Laws; (ii) to use reasonable
best efforts to comply as expeditiously as possible with all lawful requests of
the Federal Trade Commission, the Antitrust Division of the United States
Department of Justice, or other governmental competition authorities outside of
the United States (the “Antitrust Agencies”) for additional information or
documents; (iii) to use reasonable best efforts to cause the expeditious
termination of the HSR Act and any other regulatory waiting period; (iv) to
inform promptly the other parties of any material communications from any
Antitrust Agency regarding the transaction contemplated by this Agreement and
provide copies to the other party of all correspondence with any Antitrust
Agency relating to this Agreement; (v) and to provide promptly to the other
parties such information as the other parties may reasonably request in order to
enable them to prepare the filings, reports, documents and other materials
referred to in this Section 5.5(a). Purchaser shall timely pay all fees in
connection with any filings with Antitrust Agencies.

                    (b) Sellers shall, to the extent requested by Purchaser,
give promptly such notices to third parties and use its or their reasonable best
efforts (which shall not include any obligation of Sellers to pay any
consideration therefor or agree to relinquish or modify any rights in exchange
therefor, except as set forth in the following sentence) to obtain the consents
listed on Section 3.4(b) of the Disclosure Schedule and Purchaser shall
cooperate with Sellers in their efforts to obtain such consents, provided, that,
except as otherwise expressly provided in this Agreement, Purchaser shall not be
required to pay any costs or expenses in obtaining such consents. With respect
to the Contracts set forth on Schedule 5.5(b), Sellers and Purchaser agree to
pay up to $1,000,000 in the aggregate to third parties to obtain (at Purchaser’s
direction) any required consents, with Sellers bearing 30% of the aggregate
amount of such payments to the extent made after the date hereof and prior to
the six month anniversary of the Closing Date. Purchaser shall give promptly
such notices to third parties and use its reasonable best efforts to obtain the
consents listed on Section 4.3(b) of the Purchaser Disclosure Schedule and
Sellers shall cooperate with Purchaser in Purchaser’s efforts to obtain the
consents listed on Schedule 4.3(b), provided, that, except as otherwise
expressly provided in this Agreement, Sellers shall not be required to pay any
costs or expenses in obtaining such consents.

                    (c) Without limiting Section 5.5(a), Sellers and Purchaser
shall each use their reasonable best efforts to avoid or eliminate each and
every impediment under any antitrust or foreign investment Laws that may be
asserted by any Governmental Authority with respect to the transactions
contemplated by this Agreement and the Transaction Documents so as to enable the
Closing to occur as soon as reasonably possible. In furtherance of the
foregoing, Purchaser and each of its Subsidiaries and Affiliates shall, if
necessary or desirable to obtain any required

38

--------------------------------------------------------------------------------



approvals, use its reasonable best efforts to contest and resist any action,
including any legislative, administrative or judicial action, and to have
vacated, lifted, reversed or overturned any decree, judgment, injunction or
other order (whether temporary, preliminary or permanent) that restricts,
delays, prevents or prohibits the consummation of the transactions contemplated
by this Agreement under any applicable antitrust Law. For the avoidance of
doubt, as used in this Section 5.5(c), “reasonable best efforts” shall include
engaging in, and defending against, litigation until such time as a preliminary
or permanent injunction that materially restricts or delays, or prevents or
prohibits the consummation of the transactions contemplated by this Agreement
has been issued pursuant to a judgment, ruling or decree of a court of competent
jurisdiction.

                    (d) From the date of this Agreement through the Closing
Date, Purchaser shall not and shall cause its Affiliates not to, make any
acquisition or agree to make any acquisition or enter into or agree to enter
into any joint venture or similar arrangement (which shall, in each case,
include any letter of intent, or other arrangement, whether purporting to be
binding or not), with respect to any business competing with the Business in the
U.S. automotive aftermarket business or take any other action that could
reasonably be expected to hinder or delay the obtaining of clearance or the
expiration of the required waiting period under the HSR Act or any other
applicable foreign antitrust Law, provided that nothing in this Agreement shall
limit the ability of Affiliates of Purchaser to consummate the acquisition of
UCI International, Inc.

          Section 5.6. Further Action.

                    (a) From the date hereof until the Closing, Sellers and
Purchaser shall use their respective reasonable best efforts to take, or cause
to be taken, all actions (within their respective control) necessary or
appropriate to consummate the transactions contemplated by this Agreement.
Without limiting the generality of the foregoing, from time to time after the
Closing Date, and for no further consideration, Sellers and Purchaser shall
execute, acknowledge and deliver such assignments, transfers, consents,
assumptions and other documents and instruments and take such other actions as
may reasonably be necessary to appropriately consummate the transactions
contemplated hereby, including (i) transferring back to Honeywell or any Seller
or its designated Subsidiaries any asset or liability which was not contemplated
by this Agreement to be transferred to Purchaser at the Closing but was so
transferred at the Closing and (ii) transferring to Purchaser any asset or
liability contemplated by this Agreement to be transferred to Purchaser and
which was not so transferred at the Closing. To the extent there are any
Contracts under which benefits accrue to both the Business and to other
businesses or business units of the Sellers, Sellers and Purchaser shall use
their respective reasonable best efforts to continue to cause the benefits (and
related Liabilities) to be available to the Business or such other businesses or
business units in the same manner after the Closing. To the extent that a
Contract that was transferred to Purchaser at Closing as a Purchased Asset is
necessary to the Sellers’ operation of other businesses or business units in
addition to the Business, Purchaser and Sellers shall cooperate in good faith to
make available to Sellers the benefits that were necessary to conduct such other
businesses or business units prior to the Closing (and related Liabilities) to
be available to Sellers in the same manner after the Closing at prices
consistent with historical practice of the Business. Sellers shall comply with
all requirements and obligations under ISRA, and, prior to Closing, shall
provide Purchaser documentation confirming Sellers’ compliance with ISRA.

39

--------------------------------------------------------------------------------



                    (b) Prior to the Closing, Sellers shall use reasonable
efforts to make internal arrangements such that the services contemplated to be
provided by Purchaser post-Closing identified on Schedule B to the Transition
Services Agreement will not need to be provided and, in such event, such
services shall be deleted from the Transition Services Agreement.

          Section 5.7. Expenses; Transfer Taxes and VAT.

                    (a) Whether or not the transactions contemplated hereby are
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby (other than Retained Taxes and Transfer
Taxes) shall be paid by the party hereto incurring such expenses.

                    (b) Each of Honeywell and Purchaser shall pay one-half of
any transfer, documentary, sales, use, stamp, registration and other similar
Taxes incurred as a result of the transactions contemplated by Section 1.1(c) of
this Agreement (all such items so incurred are referred to herein collectively
as “Transfer Taxes”); provided that the foregoing shall not apply and Transfer
Taxes shall not include (i) any Taxes incurred in connection with the transfer
of Transferred Entities Retained Assets (which shall be Retained Taxes and borne
100% by Sellers), (ii) any Taxes incurred in connection with the transfer of any
asset not contemplated by this Agreement to be transferred to Purchaser at the
Closing but was so transferred at the Closing and which is required to be
transferred back to Honeywell or any Seller or its designated Subsidiaries
pursuant to Section 5.6 (which Taxes shall be borne 100% by Sellers) and (iii)
any value-added or similar Taxes (“VAT”) (which are covered by Section 5.7(c)).
Any necessary Tax Return or other documentation with respect to any such
Transfer Taxes shall be filed by the party required by applicable law to file
such Tax Return or other documentation. In the event that either party receives
a refund of any Transfer Taxes, such party shall pay an amount equal to half of
(i) the amount of such refund less (ii) any out-of-pocket expenses or Taxes
incurred by the party in connection with the receipt of such refund, to the
other party. Appropriate reconciliation payments shall be made if an adjustment
is made to the amounts taken into account under this Section 5.7(b).

                    (c) Sellers and Purchaser shall use commercially reasonable
efforts to secure that the transfer of Purchased Assets pursuant to Section
1.1(c) of this Agreement is treated as neither a supply of goods nor a supply of
services for the purposes of any VAT. If nevertheless any VAT is payable on the
transfer of any of the Purchased Assets under Section 1.1(c) of this Agreement
then Purchaser shall pay to the applicable Seller the amount of such VAT
(excluding any interest and penalties imposed) within five (5) Business Days of
written demand by Sellers, Sellers shall remit such VAT (and any interest and
penalties imposed) and the applicable Seller shall issue to Purchaser a valid
VAT invoice in respect of that VAT and shall provide reasonable evidence of the
basis on which such VAT is payable. If and to the extent Purchaser is unable to
recover the VAT paid under this Section 5.7(c) from the relevant Taxing
Authority within three (3) months from the date of payment under this
Section 5.7(c), Sellers shall pay Purchaser 50% such non-recovered VAT. To the
extent any such non-recovered VAT is subsequently recovered by Purchaser after
Sellers have paid their share of such VAT to Purchaser, Purchaser shall pay over
to Sellers 50% of any such recovered VAT (but in no event shall such payment
exceed the amount paid by Sellers to Purchaser with respect to such VAT).
Appropriate reconciliation

40

--------------------------------------------------------------------------------



payments shall be made if an adjustment is made to the amounts taken into
account under this Section 5.7(c).

          Section 5.8. Employees and Employee Benefit Plans. This Section 5.8
contains the covenants and agreements of the parties with respect to (i) the
status of employment of the employees employed in the Business as of the Closing
Date, including Shared Employees but excluding Retained Employees (“Employees”),
upon the sale of the Business to Purchaser, and (ii) the employee benefits and
employee benefit plans provided or covering such Employees and former employees
of Honeywell and its Affiliates who terminated employment with Honeywell and its
Affiliates while employed in the Business or who retired from the Business prior
to the Closing Date (“Former Employees”).

                    (a) United States Employees. This Section 5.8(a) applies to
Employees employed in the United States Business as of the Closing Date, and
Former Employees who terminated employment with Honeywell and its Affiliates
while employed in the United States Business or retired from the United States
Business prior to the Closing Date.

 

 

 

                    (i) Continuation of Employment; Assumption of Current
Liabilities for Employees. Effective as of the Closing Date, Purchaser shall, or
shall cause an Affiliate to, (A) employ or continue to employ each and every
Employee of the Transferred Entities, regardless of whether such Employee is
actively employed on such date, and (B) offer employment to all other salaried
and hourly persons who are designated on the records of any Seller and any
Affiliate of Honeywell other than a Transferred Entity (each such Seller or
Affiliate, an “Employee Transferor”) as of the Closing Date as Employees with
respect to the United States Business and all Shared Employees, in either case
if then actively at work, or on any form of leave (provided such leave was
approved by the Employee Transferor consistent with past practice and, for the
avoidance of doubt, except as required under Section 5.8(c), not including any
laid-off Employee) other than non-union represented employees on long-term
disability leave or leave for military service. Such Employees accepting
Purchaser’s or its Affiliate’s offer, together with the Employees of the
Transferred Entities as of the Closing Date, will become “Transferred U.S.
Employees” as of the Effective Time. For those non-union Employees who would
otherwise be required to be employed by Purchaser or an Affiliate pursuant to
this Section 5.8(a)(i) but who are on long-term disability leave as of the
Effective Time, Purchaser shall, or shall cause its Affiliate to, offer
employment to each such Employee to the extent such Employee recovers from such
Employee’s disability and presents himself or herself to Purchaser or such
Affiliate for active employment within six months of the Closing Date. For those
non-union Employees who would otherwise be required to be employed by Purchaser
or an Affiliate pursuant to this Section 5.8(a)(i) but who are on leave for
military service as of the Effective Time, Purchaser shall, or shall cause its
Affiliate to, offer employment to each such Employee to the extent such Employee
presents himself or herself to Purchaser or such Affiliate for active employment
within the period such Employee’s reemployment rights are guaranteed by
applicable Law. Each Employee described in the two preceding sentences who
accepts Purchaser’s (or its Affiliate’s) offer of employment will become a
Transferred U.S. Employee as of the date such Employee returns to work with
Purchaser or its Affiliate. Terms of employment continuation for each
Transferred U.S. Employee

41

--------------------------------------------------------------------------------




 

 

 

shall (A) require employment at the same work location, (B) pay a base wage rate
no less than each such Transferred U.S. Employee’s base wage rate in effect
immediately prior to the Closing Date, (C) provide a cash incentive compensation
opportunity no less than each such Transferred U.S. Employee’s cash incentive
compensation opportunity in effect immediately prior to the Closing Date,
substituting such performance goals and criteria, if any, as Purchaser may
reasonably determine for any such goals and criteria that are based on
Honeywell’s performance, (D) as of the time the Employees become Transferred
U.S. Employees, provide health (including medical, dental and vision care), life
insurance, disability, vacation, flexible spending account, and retirement
savings (but not defined benefit retirement) benefits that are not materially
less favorable in the aggregate than those provided to the Transferred U.S.
Employees by Honeywell and its Affiliates immediately prior to the Closing Date,
and (E) otherwise comply with all other applicable provisions of this Section
5.8(a). Purchaser shall credit, or shall cause its Affiliates to credit, each
Transferred U.S. Employee’s service with Honeywell and its Affiliates for all
purposes, including eligibility, participation, benefit accrual and vesting.
Purchaser and its Affiliates shall honor any recall or re-employment rights
mandated by applicable Law or by contract of any Employees or Former Employees.
On and after the Closing Date, Purchaser shall comply at its expense with all
employment Laws with respect to the period of employment with Purchaser or its
Affiliates of the Transferred U.S. Employees, including the Family and Medical
Leave Act, the Americans with Disabilities Act and federal or state Laws on
military leave. Purchaser shall likewise honor and assume all liability for
accrued but unpaid wages, commitments to tuition reimbursement, and current year
bonus entitlement, for all Transferred U.S. Employees. Nothing in this Agreement
shall, or shall be construed to, limit the ability of Purchaser to terminate the
employment of any Transferred U.S. Employee at any time after the Closing Date.

 

 

 

                    (ii) Severance Protection. From and after the Closing Date,
Transferred U.S. Employees shall be entitled to the benefit of such severance
plan or policy, if any, as Purchaser or its Affiliates may have in effect from
time to time; provided, that service with Honeywell, Purchaser, and their
respective Affiliates shall be taken into account in computing the amount of
such benefit; and, provided further, that if Purchaser or any of its Affiliates
terminates the employment of any Transferred U.S. Employee on or before the
first anniversary of the Closing Date (including as a result of refusal of any
Transferred U.S. Employee to accept a work relocation that is greater than fifty
(50) miles from such Transferred U.S. Employee’s work location as of the Closing
Date), Purchaser or its Affiliate shall provide a severance benefit consisting
of salary continuation and continued insurance coverage that shall be no less
than the severance benefit the Transferred U.S. Employee would have received
under the terms of an Employee Transferor’s or a Transferred Entity’s severance
plan(s), as applicable, in effect on the Closing Date, calculated as though the
Transferred U.S. Employee worked continuously (by combining such Transferred
U.S. Employee’s service for Honeywell and its Affiliates on the one hand, and
Purchaser and its Affiliates on the other hand) until such Transferred U.S.
Employee’s termination date with Purchaser or its Affiliate.

 

 

 

                    (iii) Cooperation. The United States Business agrees to use
commercially reasonable efforts to facilitate the transition of Transferred U.S.
Employees

42

--------------------------------------------------------------------------------




 

 

 

to employment with Purchaser or its Affiliate as of the Effective Time or such
later time as may be required by Section 5.8(a)(i).

 

 

 

                    (iv) Savings Plan and Pension Plan.

                                        (A) Savings Plan. Effective as of the
time the Employees become Transferred U.S. Employees, Transferred U.S. Employees
shall cease to be eligible to contribute to the Honeywell Savings and Ownership
Plan (“Sellers’ Savings Plan”). Effective as of the Closing Date, Purchaser
shall establish or otherwise maintain, or shall cause its Affiliate to establish
or otherwise maintain, one or more tax-qualified defined contribution savings
plans (“Purchaser’s Savings Plans”) that shall (i) permit immediate
participation as of the Closing Date for the Transferred U.S. Employees who were
eligible to participate in Sellers’ Savings Plan as of the day before the
Closing Date; (ii) credit all service that was credited under Sellers’ Savings
Plan for purposes of the eligibility, vesting and match eligibility requirements
of the Purchaser’s Savings Plans; (iii) provide for tax-deferred contributions
pursuant to Section 401(k) of the Code, and (iv) accept elective direct
rollovers of Transferred U.S. Employees’ accounts under Sellers’ Savings Plan to
the extent payable in cash. The Purchaser’s Savings Plans shall initially
provide for employer matching contributions that are no less favorable than
those provided under the terms of Sellers’ Savings Plan. Notwithstanding the
foregoing, the Purchaser’s Savings Plan shall not be required to offer
participation to any Transferred U.S. Employee prior to the date such Employee
becomes a Transferred U.S. Employee. In accordance with the terms of Sellers’
Savings Plan, as of the Closing Date, the accounts under the Sellers’ Savings
Plan for all Transferred U.S. Employees shall be 100% vested.

                                        (B) Pension Plans. Effective as of the
time the Employees become Transferred U.S. Employees, Transferred U.S. Employees
shall no longer be eligible to accrue benefits under any defined benefit pension
plan sponsored by an Employee Transferor (“Sellers’ U.S. Pension Plan”). The
Employee Transferors shall retain all assets and liabilities related to Sellers’
U.S. Pension Plan, and Purchaser shall have no obligation to replicate the
benefits of Sellers’ U.S. Pension Plan, except as follows. Prior to or as soon
as administratively practicable following, but in any event effective as of, the
Closing Date and in accordance with applicable Law, Honeywell shall establish a
plan that qualifies under Code Section 401(a) and a trust that qualifies under
Code Section 501(a) (“Purchaser’s U.S. Pension Plan”) for the exclusive benefit
of those Transferred U.S. Employees whose terms and conditions of employment are
governed by the collective bargaining agreements pertaining to production and
maintenance workers at Sellers’ Fostoria, Ohio and Greenville, Ohio facilities
(“Union Pension Participants”), the identified sponsor of which shall be
Purchaser or such Transferred Entity as Purchaser shall have previously
identified. Purchaser’s U.S. Pension Plan shall be identical in all relevant
respects to the terms of Sellers’ U.S. Pension Plan applicable to the Union
Pension Participants and on its establishment shall have and assume all
liabilities of Sellers’ U.S. Pension Plan in respect of the Union Pension
Participants and their dependents and beneficiaries. Simultaneously with the
establishment of Purchaser’s U.S. Pension Plan, Honeywell shall cause the trust
forming a part of Sellers’ U.S. Pension Plan to transfer to the trust forming a
part of Purchaser’s U.S. Pension Plan an amount of assets in cash, cash
equivalents or other assets of the trust to which Purchaser has no reasonable
objection, determined in accordance with the provisions of Schedule F to this
Agreement.

43

--------------------------------------------------------------------------------



                              (v) Employee Welfare Plans.

                                        (A) Purchaser or its Affiliates shall,
not later than the Closing Date, provide the Transferred U.S. Employees and
their spouses, dependents and beneficiaries with health and life insurance,
disability, severance, and other welfare benefit plans and programs as Purchaser
or its Affiliates shall determine, subject to the requirements of this Section
5.8. Subject to any specific provision of this Section 5.8 to the contrary,
Sellers shall remain solely responsible for liabilities or obligations incurred
with respect to each Former Employee and their spouses, dependents and
beneficiaries under any of Sellers’ health (including medical, dental and vision
care) and life insurance, disability, severance and other welfare benefit plans
and programs for liabilities or obligations incurred prior to, on or following
the Closing Date and with respect to each Transferred U.S. Employee and their
spouses, dependents and beneficiaries under any of Sellers’ health (including
medical, dental and vision care) and life insurance, disability, severance and
other welfare benefit plans and programs for liabilities or obligations incurred
prior to the Closing Date. Purchaser and its Affiliates shall be solely
responsible for liabilities or obligations incurred with respect to each
Transferred U.S. Employee and their spouses, dependents and beneficiaries under
any of Purchaser’s, or any Transferred Entity’s health (including medical,
dental and vision care) and life insurance, disability, severance and other
welfare benefit plans and programs for liabilities incurred on or after the
Closing Date. For purposes of this Section 5.8(a)(v)(A), a liability or
obligation shall be deemed to be incurred upon the occurrence of an injury or
the diagnosis of an illness and the liability or obligation will include any
covered expenses for any related claims or series of related claims giving rise
to such liability or obligation, provided, that in the case of medical and
dental expenses, including under any flexible spending account plan, a liability
and obligation shall be deemed to be incurred only as and when claim for payment
of the same is received.

                                        (B) Any plans or programs established or
maintained by Purchaser or its Affiliates to provide health (including medical,
dental and vision care) and life insurance, disability, severance, vacation,
cafeteria, flexible spending, dependent care and other welfare benefits for the
benefit of the Transferred U.S. Employees shall, (i) credit all service with
Honeywell and its Affiliates for purposes of eligibility, participation, benefit
accrual and benefit entitlement, (ii) waive any pre-existing condition
limitation or exclusion or any actively-at-work requirement, and (iii) credit
all payments made for healthcare expenses during the current plan year for
purposes of deductibles, co-payments and maximum out-of-pocket limits and (iv)
subject to Section 5.8(c) and Section 5.8(a)(v)(C) below, until the first
anniversary of the Closing Date provide health (including medical, dental and
vision care), life insurance, disability, vacation, flexible spending account,
and retirement savings (but not defined benefit retirement) benefits that are
not materially less favorable in the aggregate than those provided to the
Transferred U.S. Employees by Honeywell and its Affiliates immediately prior to
the Closing Date.

                                        (C) For those Transferred U.S. Employees
whose terms and conditions of employment are governed by the Labor Contracts
pertaining to production and maintenance workers at Sellers’ Fostoria, Ohio and
Greenville, Ohio facilities, and their eligible spouses, dependents and
beneficiaries, Purchaser shall or shall cause its Affiliates to, establish and
maintain health and life insurance coverage (1) providing OPEB Benefits on the
same terms and subject to the same conditions as those in effect as of the
Closing Date under the U.S.

44

--------------------------------------------------------------------------------



Benefit Plans and required by the applicable Labor Contract, and (2) offering
the opportunity to qualify for such OPEB Benefits on the same terms and subject
to the same conditions as those in effect as of the Closing Date under the U.S.
Benefit Plans and required by the applicable Labor Contract in the case of such
of those Transferred U.S. Employees (and their eligible spouses, dependents and
beneficiaries) who have not become entitled to such coverage under the U.S.
Benefit Plans and applicable Labor Contract prior to the Closing Date. After the
Effective Time, Purchaser shall not, nor shall it permit any of its Affiliates
to, modify (whether to reduce or increase) any of the OPEB Benefits or
opportunities to earn such OPEB Benefits described in this Section 5.8(a)(v)(C)
if as a result Honeywell or any of its Affiliates would incur any Liability,
whether under any U.S. Benefit Plan or applicable Labor Contract (and even if
otherwise permitted, only after any required bargaining under an applicable
Labor Contract).

                              (vi) Severance and WARN Act Liability. Purchaser
agrees to pay and be responsible for (i) all liability, cost or expense for
severance, salary continuation, special bonuses and like costs under Purchaser’s
severance pay plans, retention agreements, policies or arrangements, (ii) any
payment obligations described in Section 5.8(a)(ii) with respect to any of the
Transferred U.S. Employees that arise and are in respect of the Transferred U.S.
Employees’ services performed for Purchaser or any of its Affiliates on or after
the Closing Date, and (iii) any severance obligations that arise on or after
January 1, 2011 in connection with any Sellers’ repositioning projects approved
by Purchaser under Section 5.1. Except as provided in the foregoing sentence,
Sellers shall be solely responsible and pay for all liability, cost or expense,
if any, for severance, salary continuation, special bonuses and the like under
the Employee Transferors’ or the Transferred Entities’ severance pay plans,
retention agreements, expatriate agreements, employment agreements, policies or
arrangements with respect to employees of the Business that arise before the
Closing, in connection with the consummation of the transactions contemplated by
this Agreement or a termination of employment of any such individual by an
Employee Transferor or a Transferred Entity, including but not limited to, to
the extent not satisfied nor required to be satisfied prior to Closing, under
the agreements set forth on or as otherwise set forth on Section 5.8(a)(vi) of
the Disclosure Schedule Sellers agree to pay and be responsible for all
liability, cost, expense and sanctions resulting from any failure to comply with
the WARN Act, and the regulations thereunder, in connection with events which
occur prior to the Closing Date that relate to the Business. Purchaser agrees to
pay and be responsible for all liability, cost, expense and sanctions resulting
from any failure to comply with the WARN Act, and the regulations thereunder, in
connection with events which occur on or after the Closing Date that relate to
the Business.

                              (vii) Health Care Continuation Coverage. With
respect to all health plans maintained for Transferred U.S. Employees, Purchaser
agrees to provide (directly or through its Affiliates) continuation coverage
required by COBRA to all Transferred U.S. Employees and their covered
beneficiaries who are entitled to COBRA coverage with respect to qualifying
events that occur after the Closing Date. Purchaser agrees to pay and be
responsible for all liability, cost, expense, taxes and sanctions under Section
4980B of the Code, and interest and penalties imposed upon, incurred by, or
assessed against Purchaser or an Employee Transferor that arise with respect to
the Transferred U.S. Employees and their covered beneficiaries after the Closing
Date by reason of, or relating to, any failure by Purchaser and its Affiliates
to comply with the health care continuation coverage requirements of COBRA as
provided in the immediately preceding sentence.

45

--------------------------------------------------------------------------------



                              (viii) Worker’s Compensation. Purchaser shall be
responsible for the administration and the financial obligation of all worker’s
compensation claims with respect to the Transferred U.S. Employees arising out
of or relating to occurrences on or after the Closing Date and Sellers shall be
responsible for the administration and the financial obligation of all worker’s
compensation claims arising out of or relating to occurrences before the Closing
Date; provided, however, that the following specific principles shall apply to
the following specific claims:

                                        (A) Modified Duty. If, prior to the
first anniversary of the Closing Date, Purchaser fails to continue to
accommodate the modified or alternative work arrangements that are in place as
of the Closing Date for a Transferred U.S. Employee (the “Modified Duty
Employees”), except if such failure to accommodate is the result of a
termination of such Modified Duty Employee’s employment for cause, then the
Employee Transferors and Purchaser shall share the applicable worker’s
compensation liability, as determined by the applicable worker’s compensation
state Law, in proportion to the length of time such Modified Duty Employee was
on modified duty with an Employee Transferor or Transferred Entity before the
Closing Date and Purchaser after the Closing Date. If such failure to
accommodate described in the preceding sentence occurs with respect to a
Modified Duty Employee following the first anniversary of the Closing Date or if
a Modified Duty Employee voluntarily leaves employment at any time for any
reason other than an unjustified failure by Purchaser to accommodate, then the
Employee Transferors shall bear all applicable worker’s compensation liability
with respect to such Modified Duty Employee and Purchaser shall not share any of
such liability with the Employee Transferors.

                                        (B) Aggravated Injury. In the event that
a Transferred U.S. Employee notifies Purchaser after the Closing Date of a
worker’s compensation injury that is the result of an aggravation of an injury
that occurred prior to the Closing Date, the responsibility for the
administration and financial obligation of this claim (i.e., the allocation
between Sellers’ worker’s compensation coverage and Purchaser’s worker’s
compensation coverage) will be determined by the applicable worker’s
compensation Law and is subject to the final interpretation of the appropriate
court.

                              (ix) No Assumption of Plans. Except for the
assumption of the Labor Contracts as provided in Section 5.8(c), and except as
set forth on Section 5.8(a)(ix) of the Disclosure Schedule (the “Transferred
U.S. Benefit Plans”), neither Purchaser nor its Affiliates nor any Transferred
Entity shall assume, or have any liability in connection with, any U.S. Benefit
Plan. Purchaser shall or shall cause one or more of its Affiliates to assume all
Liabilities under or in respect of the Transferred U.S. Benefit Plans. Sellers
shall cause each Transferred Entity to (i) withdraw from or otherwise terminate
its participation under each U.S. Benefit Plan (other than the Transferred U.S.
Benefit Plans), or (ii) if any U.S. Benefit Plan other than a Transferred U.S.
Benefit Plan is maintained or sponsored solely by one or more Transferred
Entities, terminate such plan, with such withdrawal or termination of
participation or plan termination effective no later than the Closing Date.

                              (x) Vacation. Effective with the date an Employee
becomes a Transferred U.S. Employee, Purchaser shall assume liability for any
earned but not taken

46

--------------------------------------------------------------------------------



vacation time (including any non-forfeitable vacation entitlement otherwise
payable only on termination of employment) of the Transferred U.S. Employees.

                              (xi) Flexible Spending Accounts. Effective as of
the Closing Date, Transferred U.S. Employees shall no longer be eligible to
contribute to the health care flexible spending account or accounts sponsored by
Sellers except as otherwise provided by and in accordance with COBRA. Effective
as of the Closing Date, the Transferred U.S. Employees shall no longer be
eligible to contribute to the dependent care flexible spending accounts
sponsored by the Employee Transferors (such health and dependent care accounts,
“Sellers’ FSAs”). Effective as of the Closing Date, Purchaser shall establish or
otherwise maintain, or shall cause its Affiliate to establish or maintain,
health care and dependent care flexible spending accounts which shall (i) permit
immediate participation as of the Closing Date for all Transferred U.S.
Employees who were eligible to participate in the Employee Transferors’ FSAs as
of the day before the Closing Date and (ii) accept for reimbursement any claims
related to the calendar year in which the Closing Date occurs and eligible for
reimbursement on the basis of participant elections initially made under the
Employee Transferors’ FSAs for such year. Sellers shall pay to Purchaser an
amount in cash equal to the excess, if any, of (x) the aggregate accumulated
contributions to the Sellers’ FSAs made during the year in which the Closing
Date occurs by the Transferred U.S. Employees over (y) the aggregate
reimbursement payouts made for such year from Sellers’ FSAs in respect of such
Transferred U.S. Employees.

                              (xii) Employment Taxes. Sellers and Purchaser will
treat Purchaser as a “successor employer” and Sellers as a “predecessor,” within
the meaning of sections 3121(a)(1) and 3306(b)(1) of the Code, with respect to
Transferred U.S. Employees who are employed by Purchaser (or any of its
Affiliates) for purposes of Taxes imposed under the United States Federal
Unemployment Tax Act or the United States Federal Insurance Contributions Act
and any applicable Tax law relating to employment, unemployment insurance,
social security, disability, workers’ compensation, payroll, health care or
other similar Tax for which comparable treatment is reasonably determined to be
available without undue administrative burden on either Party.

                    (b) Non-U.S. Employees. This Section 5.8(b) applies only to
Employees employed in the Non-United States Business as of the Closing Date, and
Former Employees who terminated employment with Honeywell or its Affiliates
while employed in the Non-United States Business or retired from the Non-United
States Business prior to the Closing Date.

                              (i) Employment. Each Employee employed by the
Employee Transferors or the Transferred Entities or any Affiliate of either in
the Non-United States Business, whether hourly or salaried, and who is actively
at work on the Closing Date, or who is absent on the Closing Date due to a
recognized leave of absence, whether paid or unpaid, shall be referred to as a
“Non-U.S. Employee.” Wherever legally permissible, on the Closing Date, Non-U.S.
Employees shall become employees of Purchaser or continue to be employees of a
Transferred Entity by operation of the applicable Laws or regulations of the
jurisdiction in which such employment is located (the “National Laws”, which
term shall include the EU Acquired Rights Directive, where applicable) and/or
pursuant to the terms of any agreed transfer agreement relating to that
jurisdiction. Where such continuation of employment or transfer is not possible
in the manner described in the previous sentence, Purchaser shall offer the
Non-U.S.

47

--------------------------------------------------------------------------------



Employees employment in accordance with any procedures required by applicable
National Laws to effectuate their employment with Purchaser or a Transferred
Entity commencing on the Closing Date. Each Non-U.S. Employee who, as of the
Closing Date, is employed by, or otherwise has such Employee employment
continued with, a Transferred Entity, otherwise transfers to the employ of
Purchaser or a Transferred Entity pursuant to National Laws or accepts
Purchaser’s offer of employment shall be referred to as a “Transferred Non-U.S.
Employee.” No provision herein shall impair, deny or limit the right of
Purchaser or any of its Affiliates to change the employment terms or to
terminate the employment of any Transferred Non-U.S. Employee at any time, to
the extent permissible under applicable National Laws and any applicable Labor
Contract.

                              (ii) Compensation and Benefits; Severance
Protection. Effective as of the Closing Date, Purchaser or its Affiliates shall
provide Transferred Non-U.S. Employees with terms and conditions of employment,
compensation and employee benefits that are consistent with those (i) required
to be provided by Purchaser or its Affiliates under the Transferred Non-U.S.
Employee’s employment contract, if applicable, or (ii) if more favorable (or if
the Transferred Non-U.S. Employee does not have a contract), required by
applicable National Laws or an applicable Labor Contract. Without limiting the
generality of the foregoing, but subject to Section 5.8(b)(iii)(C) below, if
applicable, from and after the Closing Date, Transferred Non-U.S. Employees
shall, if required by applicable National Laws or an applicable employment
contract or Labor Contract, be entitled to at least the benefit of such
severance plan or policy, if any, as Purchaser or its Affiliates may have in
effect from time to time; provided that service with Honeywell, Purchaser, and
their respective Affiliates shall be taken into account in computing the amount
of any such benefit, and, provided further, that if Purchaser or any of its
Affiliates terminates the employment of any Transferred Non-U.S. Employee on or
before the first anniversary of the Closing Date (including as a result of
refusal of any Transferred Non-U.S. Employee to accept a work relocation that is
greater than fifty (50) miles from such Transferred Non-U.S. Employee’s work
location as of the Closing Date), Purchaser or its Affiliate shall, if required
by applicable National Laws or an applicable employment contract or Labor
Contract, provide at least a severance benefit consisting of salary continuation
and continued insurance coverage, if any, that shall be no less than the
severance benefit and insurance coverage the Transferred Non-U.S. Employee would
have received under the terms of an Employer Transferor’s or a Transferred
Entity’s severance plan(s), as applicable, in effect on the Closing Date,
calculated as though the Transferred Non-U.S. Employee worked continuously (by
combining such Transferred Non-U.S. Employee’s service for Honeywell and its
Affiliates on the one hand, and Purchaser and its Affiliates on the other hand)
until such Transferred Non-U.S. Employee’s termination date with Purchaser or
its Affiliate.

                              (iii) Foreign Benefit Plans. “Sellers’ Foreign
Benefit Plans” means those Foreign Benefit Plans listed on Section 3.12(b) of
the Disclosure Schedule to the extent they cover the Transferred Non-U.S.
Employees.

                                        (A) Except to the extent otherwise
required by Law and except for those of Sellers’ Foreign Benefit Plans set forth
on Section 5.8(b)(iii)(A) of the Disclosure Schedule (the “Transferred Foreign
Benefit Plans”), as of the Closing Date, each Transferred Non-U.S. Employee
shall cease to be an active participant in Sellers’ Foreign Benefit Plans.

48

--------------------------------------------------------------------------------



Purchaser shall or shall cause one or more of its Affiliates to assume all
Liabilities under or in respect of the Transferred Foreign Benefit Plans.

                                        (B) As of the Closing Date, Purchaser or
its Affiliates shall provide employee benefit plans, programs or arrangements
outside of the United States in accordance with the terms of this Agreement and
applicable National Laws that, in accordance with the obligation to provide
total compensation and employee benefits as provided in Section 5.8(b)(ii), (1)
provide employee benefits on the terms and conditions required to be provided by
Purchaser or its Affiliates under the Transferred Non-U.S. Employee’s employment
contract, if applicable, or (2) if more favorable than the employee benefits
described in subclause (1) (or if the Transferred Non-U.S. Employee does not
have a contract), provide employee benefits as required by applicable National
Laws. The Transferred Foreign Benefit Plans and the Employee Transferors’
insurance contracts providing benefits that are maintained exclusively for the
benefit of employees of a Transferred Entity who become on the Closing Date
Transferred Non-U.S. Employees (inclusive of applicable assets, insurance
contracts, property or funds underlying, supporting or otherwise to be used or
applied to fund or pay benefits or liabilities under or with respect to such
plans) will be transferred or assigned to Purchaser or its Affiliates (or, in
the case of such assets, property or funds, to the applicable plan or plans so
established or maintained) no later than the Closing Date. With respect to any
Sellers’ Foreign Benefit Plans that are not transferred to Purchaser as provided
in the preceding sentence and to the extent not otherwise required by Law,
Sellers shall cooperate to cause each Transferred Entity to (x) withdraw from or
otherwise terminate its participation under such Foreign Benefit Plans or, (y)
if any such Sellers’ Foreign Benefit Plan is maintained or sponsored solely by
one or more Transferred Entities, terminate such plan or merge such plan with
another plan of an Employee Transferor such that the obligations of the
Transferred Entity are assumed by an Employee Transferor, with such withdrawal
or termination of participation or plan termination or merger effective no later
than the Closing Date.

                                        (C) Purchaser shall provide each
Transferred Non-U.S. Employee with credit for service with Honeywell and its
Affiliates and Purchaser for purposes of eligibility to participate, and vesting
and solely with respect to the Transferred Foreign Benefit Plans (inclusive of
related asset, contracts, property and funds) that are transferred or assigned
to Purchaser, benefit accrual under Purchaser’s Non-U.S. Employee Benefits
Plans. Notwithstanding the preceding sentence, Purchaser shall not be obligated
to recognize prior service with Honeywell and its Affiliates in the case of any
Non-U.S. Employee employed in China and Singapore, or in the case of any
Non-U.S. Employee employed in Germany declining a transfer of employment to
Purchaser or an Affiliate. In respect of those Non-U.S. Employees in China,
Singapore and Germany, Sellers shall pay, and Purchaser shall directly reimburse
Sellers at the Closing Date for, the total severance amount set out in Section
5.8(b)(iii)(C) of the Disclosure Schedule or, if greater, any severance required
to be paid to such Non-U.S. Employees in China, Singapore and Germany by
applicable National Law or Labor Contract.

                                        (D) Purchaser or its Affiliates shall
establish or otherwise maintain pension, retirement and/or savings plans for
Transferred Non-U.S. Employees (“Purchaser’s Foreign Retirement Plans”) that
shall (i) permit immediate participation as of the Closing Date, (ii) credit all
service with both Honeywell and Purchaser and their respective Affiliates for
purposes of the eligibility, vesting and employer contribution levels, and (iii)

49

--------------------------------------------------------------------------------



otherwise fulfill the obligations of Purchaser as set forth in Section
5.8(b)(iii)(B). With respect to those Transferred Non-U.S. Employees who were
eligible to participate in the pension, retirement and savings plans set forth
on Section 5.8(b)(iii)(D)(i) of the Disclosure Schedule (collectively “Sellers’
Foreign Retirement Plans”) as of the Closing Date, the applicable Purchaser’s
Foreign Retirement Plans shall, as applicable, offer credit for service that was
credited under Sellers’ Foreign Retirement Plans, along with future service with
Purchaser, for purposes of the eligibility, vesting, and early retirement
eligibility, and such other terms and conditions, if any, as may be required in
the case of Transferred Foreign Benefit Plans or as expressly provided on
Section 5.8(b)(iii)(D)(i) of the Disclosure Schedule. With respect to those
Transferred Non-U.S. Employees who were eligible to participate in the Foreign
Benefit Plans set forth on Section 5.8(b)(iii)(D)(ii) of the Disclosure Schedule
as of the Closing Date, Purchaser shall establish, and shall maintain for so
long as such Transferred Non-U.S. Employees remain employed at the facilities
locations such Transferred Non-U.S. Employees were employed at as of the Closing
Date, a new defined contribution benefit plan (funded only by Purchaser, i.e., a
Purchaser provided benefit equal to percentage of pay determined by Purchaser)
and offer credit for service that was credited under such Foreign Benefit Plans,
along with future service with Purchaser, for purposes of the eligibility,
vesting, and early retirement eligibility.

                                        (E) Except as otherwise expressly
provided herein, no provision herein shall impair Purchaser’s ability to amend
or terminate any such plan at any time to the extent permissible under
applicable National Laws or Labor Contracts.

                              (iv) Termination and Severance Liabilities.
Purchaser shall be responsible for all amounts becoming payable to Non-U.S.
Employees under applicable National Laws, Purchaser’s severance plans or
arrangements or any employment contracts as a result of their being dismissed by
Purchaser at any time on or after the Closing Date, notwithstanding that such
amounts are calculated under applicable National Laws, plans, arrangements or
employment contracts by reference to periods of employment with Honeywell and
its Affiliates as well as periods of employment with Purchaser and its
Affiliates. After the Closing, Purchaser shall be responsible for any severance
obligations with respect any employees of the Business outside of the United
States that arise on or after January 1, 2011 in connection with any Sellers’
repositioning projects approved by Purchaser under Section 5.1.

                              (v) Responsibility for Non-U.S. Employees. Except
as otherwise set forth herein, for employees who are Transferred Non-U.S.
Employees as of the Closing Date, Purchaser shall assume and thereafter pay,
perform and discharge when due any and all employment, compensation and employee
benefit liabilities, responsibilities and obligations with respect to such
Transferred Non-U.S. Employees, including any and all claims under National
Laws, which liabilities, responsibilities and obligations are incurred as the
result of incidents, events, acts or failures to act, occurring on or after the
Closing Date.

                              (vi) Foreign Benefit Plan Asset Transfers. Sellers
may agree to transfer, and Purchaser may agree to accept, assets from or with
respect to certain of Sellers’ Foreign Benefit Plans other than Transferred
Foreign Benefit Plans. If any such plan asset transfers are agreed, Sellers and
Purchaser shall mutually agree upon the terms and conditions of such transfers,
subject to the provisions of each such plan and the requirements of National

50

--------------------------------------------------------------------------------



Laws. In addition, Sellers and Purchaser may mutually agree to transfer the
liability with respect to benefits accrued or account balances accumulated as of
the applicable transfer date by Transferred Non-U.S. Employees under such
Sellers’ Foreign Benefit Plans other than Transferred Foreign Benefit Plans.
Where any transfer of assets or liability is agreed to in respect of a defined
benefit pension plan, Sellers’ actuaries and Purchaser’s actuaries will agree to
the liabilities and assets to be allocated to each of the transferee and
transferor plan or plans consistent with applicable National Laws. Following the
payment or transfer of agreed assets, and solely to the extent of the liability
attributable to such payment or transfer, Sellers and Sellers’ Foreign
Retirement Plans will be discharged from such liability under such Sellers’
Foreign Benefit Plans, and Purchaser’s or its Affiliates’ plan or plans shall
assume and be solely responsible for such liability.

                              (vii) Non-U.S. Employee Communications. Each party
to this Agreement shall comply with all obligations under applicable National
Laws to provide information to the other parties for onward transmission to
Non-U.S. Employees or their representatives and/or to provide such information
directly to the Non-U.S. Employees or their representatives. Each party to this
Agreement shall comply with all obligations under applicable National Law to
inform and/or consult Employees, trade unions, works councils or other employee
representative bodies in connection with the matters contemplated by this
Agreement.

                              (viii) Cooperation. To the extent permitted by
Law, Purchaser shall give to the Employee Transferors, and Sellers shall give,
or cause to be given, to Purchaser, on a timely basis, all requisite and
pertinent information which the Employee Transferors and Purchaser,
respectively, may require in order to comply with their respective obligations
with respect to Employees and Former Employees.

                              (ix) Employee Refusal to Transfer. Any Non-U.S.
Employee lawfully rejecting the transfer to or employment by Purchaser or its
Affiliates shall remain (or, in the case of an employee of a Transferred Entity,
shall be) employed by the Employee Transferors; provided, however, that the
Employee Transferors may terminate such Non-U.S. Employee immediately after
Closing, subject to applicable legal constraints, if any, and shall be solely
responsible for any severance payment or compensation or other benefit to or
with respect to such Non-U.S. Employee. Purchaser shall be responsible for all
costs with respect to such terminations to the extent such costs arise as a
result of Purchaser’s failure to comply with the obligations set forth in
Sections 5.8(b)(i) and (ii).

                              (x) Section 75 Debt. As provided in Section
5.8(b)(iii)(A) and (B), with effect from Closing, Holt UK will withdraw as a
participating employer from those pension schemes in the United Kingdom in which
it is a participating employer, including the Honeywell UK Pension Scheme
(collectively, the “UK Pension Scheme”) and employees of Holt UK will cease to
be active members of the UK Pension Scheme. Sellers shall pay or shall cause to
be paid directly to the trustees of the UK Pension Scheme any Section 75 Debt
that arises as a result of Holt UK withdrawing as a participating employer under
the UK Pension Scheme.

                    (c) Labor Contracts.

51

--------------------------------------------------------------------------------



                              (i) In respect of the Transferred U.S. Employees
and the Transferred Non-U.S. Employees, Purchaser shall, or shall cause an
Affiliate to, assume each of (A) the collective bargaining agreements pertaining
to production and maintenance workers at Sellers’ Fostoria, Ohio and Greenville,
Ohio facilities, (B) the labor agreement pertaining to employees of Honeywell
Mexico 2, (C) those employment, retention, and expatriate agreements set forth
on Section 5.8(c) of the Disclosure Schedule, and (D) any national collective
bargaining agreements under applicable National Law, or Works Council
agreements, with respect to the Non-U.S. Business (individually, a “Labor
Contract” and collectively, the “Labor Contracts”), and to honor and fulfill all
of the Employee Transferors’ obligations under each of the Labor Contracts in
accordance with and subject to their terms. Purchaser and Honeywell shall each
cooperate for the purposes of, including providing the relevant representative
of any group covered by a Labor Contract with required notices, bargaining with
the representative, if required by the terms of the Labor Contract or any
applicable Law or National Law, and taking any other necessary actions in
connection with negotiating any changes in the terms of employment of the
Employees covered by such Labor Contract necessary or appropriate to effectuate
the transfer of employment and Liabilities for such Employees on terms and
conditions consistent with this Section 5.8. Purchaser shall be exclusively
responsible for any Liability incurred in connection with any change negotiated
by or at the direction or with the prior written approval of Purchaser in
respect of such Labor Contracts.

                              (ii) Purchaser shall, or shall cause an Affiliate
to, employ each Employee whose terms of employment are covered by a Labor
Contract on all of the terms and conditions of employment of the applicable
Labor Contract on the Closing Date, including wages, benefits, severance
protection (if any), provision of pension, health and other benefit plans,
vacation, leave, hours or work and other terms and conditions of employment in
effect with respect to such Employee on the Closing Date, and honor and fulfill
all applicable obligations under the applicable Labor Contract in respect to
such Employee, except as the same may be modified consistent with applicable Law
or National Law.

                              (iii) Effect. This Section 5.8(c) shall supersede
any contrary provisions of Section 5.8(a).

                    (d) Stock Award Plans. With respect to any outstanding stock
options or equity awards granted to Transferred U.S. Employees and Transferred
Non-U.S. Employees, such Employees shall be able to exercise vested options and
receive any vested awards under the Employee Transferors’ equity plan in
accordance with the terms of the applicable plan and award agreement. Except as
otherwise required by Law, Employees shall incur a termination date under the
Employee Transferors’ equity and stock purchase plans as of the Closing Date. To
the extent required under applicable National Laws, each Transferred Non-U.S.
Employee who was, immediately prior to the Closing Date, a member of an Employee
Transferor’s equity or stock purchase plan will be provided remuneration by
Purchaser or its Affiliates of an equivalent value to such membership, with
effect from the Closing Date. Nothing contained in this Section 5.8 shall
require Purchaser or its Affiliates to grant any stock options or equity awards
to any Transferred U.S. Employee or Transferred Non.-U.S. Employee on or after
the Closing Date.

                    (e) Non-U.S. Employee Communications. Each party to this
Agreement shall comply with all obligations under applicable National Laws to
provide information to the other

52

--------------------------------------------------------------------------------



parties for onward transmission to Non-U.S. Employees or their representatives
and/or to provide such information directly to the Non-U.S. Employees or their
representatives.

                    (f) Temporary, Etc. Employees. Prior to the Closing Date,
Purchaser shall take steps to enter into an agreement with the provider of
subcontracted employees to the Business to enable the transfer of such
subcontracted employees from the related contract of the Employee Transferors to
a contract of Purchaser as of the Closing Date. Sellers will cooperate with
Purchaser to affect this transfer.

          Section 5.9. Intercompany Accounts. Prior to the Closing Date, Sellers
will use reasonable best efforts to cause any amounts owed to or by a
Transferred Entity or a Seller related to the Business from or to Sellers or
other divisions or Affiliates of Sellers (other than a Transferred Entity or
another part of the Business) to be settled. Prior to Closing, Sellers may (but
are not required to) cause any amounts owed to or by a Transferred Entity or a
Seller related to the Business from or to a Transferred Entity or another part
of the Business to be settled.

          Section 5.10. Non-Solicitation of Employees. Honeywell agrees that for
a period of three years from the Closing Date, without the prior written consent
of Purchaser, it will not, directly or indirectly, solicit for employment any
Transferred Employee (other than clerical or non-salaried employees and except
as set forth on Schedule 5.10); provided, however, that the foregoing shall not
prohibit Honeywell from (a) engaging in the general solicitation (whether by
newspaper, trade publication or other periodical or pursuant to the use of an
executive search consultant) of employees (or hiring any Transferred Employees
that respond to such general solicitation) so long as such solicitation is not
directed specifically at any Transferred Employee or any other employees of the
Business after the Closing, (b) soliciting any employee of the Business after
the Closing (other than clerical or non-salaried employees) who has not been
employed by Purchaser during the three-month period preceding such solicitation
or who was involuntarily terminated by Purchaser, or (c) employing the Retained
Employees after the Closing Date. Purchaser agrees that for the same period and
subject to the same exceptions, it will not, directly or indirectly, solicit any
Retained Employee or any other Employee who does not become a Transferred U.S.
Employee or a Transferred Non-U.S. Employee (other than clerical or non-salaried
employees).

          Section 5.11. Non-Competition Covenant.

                    (a) For a period of three (3) years from the Closing Date,
Honeywell and each Seller agrees that it will not, and each Seller will cause
its Controlled Affiliates not to, directly or indirectly, engage in the design,
distribution, manufacture, marketing or sale of Business Products (a “Competing
Business”); provided, however, that nothing in this Section 5.11(a) shall be
deemed to limit in any way (i) the conduct of any Excluded Business, (ii) the
activities of Honeywell or its Affiliates with respect to component elements of
any of the items included within the definition of a Competing Business or (iii)
the sale by Honeywell or its Affiliates of any parts or products to the extent
such parts or products are sourced from a third party and incorporated into
products other than Business Products that are manufactured or sold by
businesses operated by Honeywell or its Affiliates or the manufacturing by
Honeywell or its Affiliates of any parts or products to the extent such parts or
products are manufactured for internal use by Honeywell or its Affiliates. The
restrictions set forth in this Section 5.11(a) shall

53

--------------------------------------------------------------------------------



not be construed to prohibit or restrict any Seller or any of its Controlled
Affiliates from acquiring any Person or business that engages in any Competing
Business; provided that (i) the engagement in such Competing Business does not
constitute the principal part of the activities of the Person or business to be
acquired (based on total revenues expressed in US dollars or calculated in U.S.
dollars utilizing the relevant and then applicable current foreign currency
exchange rate, of all sales of such Person or business during the consecutive
four (4) full calendar quarters immediately preceding the effective date of
acquisition of such Person or business), and (ii) if the Competing Business
constitutes in excess of 20% of the revenues of the Person or business acquired,
Sellers will use their commercially reasonable efforts to divest that portion of
such Person or business that engages in the Competing Business within 12 months
after its acquisition of the Competing Business and, prior to offering such
portion to any third party, shall first offer to and negotiate in good faith for
a period not to exceed 30 days with Purchaser or its Affiliates for the
acquisition of such portion by Purchaser or its Affiliates; provided further,
that to the extent participation in such Competing Business involves the
acquisition of or the right to acquire any class of the voting securities of
such Competing Business, this covenant shall not be violated if the percentage
of such voting securities acquired or to be acquired does not exceed 5% at the
time of such acquisition.

                    (b) Notwithstanding anything to the contrary in this
Agreement, the prohibitions in Section 5.11(a) shall not apply to (i) any
businesses or operations of Sellers or any of their Subsidiaries which are
transferred to any third party after the date hereof, (ii) any Subsidiaries of
any Seller the stock of which is transferred to any third party after the date
hereof, (iii) any Affiliate of Sellers who becomes an Affiliate as a result of a
change of control of Honeywell or (iv) any acquisition of securities by any
Seller’s pension trust or similar employee benefit plan investment vehicle,
provided, that any securities acquired shall be held for investment purposes
only and such benefit plans comply with the ERISA requirements as to the
independence of investment decisions.

                    (c) Each Seller acknowledges and agrees that the remedy at
law for any breach, or threatened breach, of any of the provisions of this
Section 5.11 may be inadequate and, accordingly, each Seller covenants and
agrees that Purchaser shall, in addition to any other rights and remedies which
Purchaser may have at Law, be entitled to seek equitable relief, including
injunctive relief, and to the remedy of specific performance with respect to any
breach or threatened breach of the provisions of this Section 5.11, as may be
available from any court of competent jurisdiction without the need to post bond
or any other security. In addition, Sellers and Purchaser agree that the
provisions of this Section 5.11 are fair and reasonable in light of Purchaser’s
plans for the Business and are necessary to accomplish the full transfer of the
goodwill and other intangible assets contemplated hereby. In the event that any
of the provisions of this Section 5.11 shall be determined by any court of
competent jurisdiction to be unenforceable for any reason whatsoever, then all
other provisions of this Section 5.11 shall remain in full force and effect, and
the parties hereto agree that such unenforceable provision may be modified by
the court so as to comply with applicable Law and that the provisions of this
Section 5.11 shall be amended in accordance with said modification.

                    (d) Notwithstanding any provision of this Section 5.11, the
ownership and operation by Sellers of the Delayed Transfer Assets for the
benefit of Purchaser and its Affiliates

54

--------------------------------------------------------------------------------



from the Closing Date until the Delayed Closing Date in accordance with Section
10.13 shall not constitute a violation of Section 5.11.

          Section 5.12. Confidential Information. Each Seller hereby agrees that
for a period of three (3) years from the Closing Date it shall hold, and shall
cause its Affiliates to hold and maintain the confidentiality of all information
relating to trade secrets, processes, patent applications, product development,
price, customer and supplier lists, pricing and marketing plans, policies and
strategies, details of client and consultant contracts, operations methods,
product development techniques, business acquisition plans, new personnel
acquisition plans and all other confidential or proprietary information
concerning the Business or the Purchased Assets (the “Confidential
Information”), and shall not use for the benefit of themselves or others, or
disclose or cause or permit to be used or disclosed any of the Confidential
Information for any reason or purpose whatsoever, except and to the extent any
disclosure of Confidential Information is required by Law or appropriate court
order and sufficient advance written notice thereof, if reasonably practicable,
is provided to Purchaser to permit Purchaser to seek a protective order or other
appropriate remedy, provided, however, that the term “Confidential Information”
shall not include information that (i) does not relate to the Business, (ii)
relates to any Retained Asset, Retained Liability, any Excluded Business or, if
applicable, the Retained Interests, (iii) becomes available to any Seller or any
of its Affiliates after the Closing on a non-confidential basis from a source
other than Purchaser, (iv) is independently developed by any Seller, any of its
Affiliates or their respective employees under circumstances not involving a
breach of this Section 5.12, (v) is publicly disclosed pursuant to a lawful
requirement or request from a Governmental Authority acting within its
jurisdiction, or non-confidential disclosure is otherwise required by Law after
any Seller or any of its Affiliates has exercised its commercially reasonable
efforts to obtain assurances that confidential treatment will be accorded to
such information, (vi) is publicly available as of the date of this Agreement,
or which becomes publicly available after the date of this Agreement through no
disclosure of any Seller or its Affiliates, (vii) disclosed on a confidential
basis to Sellers’ attorneys, accountants, lenders and investment bankers, or
(viii) disclosed or used by Sellers or any of their Affiliates to protect or
enforce their rights or perform their obligations under this Agreement and the
Transaction Documents, in connection with tax or other regulatory filings,
litigation, financial reporting or other reasonable business purposes, or the
conduct of their own businesses if, and to the extent, not otherwise prohibited
by Section 5.11.

          Section 5.13. Payments Received. Sellers and Purchaser agree that,
after the Closing Date, they shall hold and shall promptly transfer and deliver
to the other party, from time to time as and when received by it and in the
currency received, any cash, checks with appropriate endorsements (using
commercially reasonable efforts not to convert such checks into cash), or other
property that they may receive after the date hereof which property belongs to
the other party, including any payments of accounts receivable and insurance
proceeds, and shall account to the other party for all such receipts. In the
event of a dispute between the parties regarding any party’s obligations under
this Section 5.13, the parties shall cooperate and act in good faith to promptly
resolve such dispute and, in connection with such cooperation, allow each other
reasonable access to the records of the other relating to such disputed item.

          Section 5.14. Sellers’ Marks. Except as expressly set forth herein,
each of Purchaser and each of its Subsidiaries and Affiliates and its and their
respective directors, officers,

55

--------------------------------------------------------------------------------



successors, assigns, agents, or representatives shall not register or own, or
attempt to register or own, and shall not directly or indirectly use, in any
fashion, including in signage, corporate letterhead, business cards, internet
websites, marketing material and the like, or seek to register or own, in
connection with any products or services anywhere in the world in any medium,
any Intellectual Property that includes, is identical to or is confusingly
similar to, any of the trademarks, service marks, domain names, trade names,
trade dress, trade styles or other indicia of origin that are characterized as a
Retained Asset or constitute Excluded Intellectual Property including the
HONEYWELL mark or any derivation therefrom or any corporate symbols or logos
incorporating “HONEYWELL” either alone or in combinations or any goodwill
represented thereby and pertaining thereto (collectively, “Sellers’ Marks”), nor
shall any of them challenge or assist any third party in opposing the rights of
Honeywell anywhere in the world in any such Intellectual Property. Subject to
the restrictions set forth herein, Honeywell hereby extends to Purchaser
effective as of the Closing Date, a personal, nonexclusive, royalty-free
transition license (i) for one (1) year after the Closing Date to continue to
use the Sellers’ Marks on existing signage included in the Purchased Assets and
in the Business Inventory as of the Closing Date, (ii) for one (1) year after
the Closing Date to continue to use the Sellers’ Marks on marketing materials
and other materials included in Purchased Assets as of the Closing Date, and
(iii) for five (5) years on Business Inventory included in the Purchased Assets
as of the Closing Date or manufactured within 180 days after the Closing Date.
No new use of Sellers’ Marks shall be made by Purchaser and Purchaser shall in
any event transition away from all use of Sellers’ Marks as soon as is
reasonably practicable after the Closing Date. All use of Sellers’ Marks as
permitted hereunder shall inure solely to the benefit of Honeywell. Purchaser
shall incur all costs associated with re-branding of Business Inventory with
signage, symbols and marks not constituting Sellers’ Marks or Excluded
Intellectual Property during the term, and after the expiration, of the licenses
granted under this Section 5.14.

          Section 5.15. Tax Matters.

                    (a) Tax Indemnity. From and after the Closing, Sellers shall
indemnify Purchaser and its Affiliates (including the Transferred Entities) and
hold them harmless from and against all Retained Taxes and related Losses.
Purchaser and Sellers agree that the Transferred Entities shall be deemed, for
the purpose of Sellers’ and their Affiliates’ obligations under this Section
5.15(a), not to have the benefit of any net operating loss, net capital loss or
other Tax attribute, credit or benefit that is attributable to, arises from or
relates to any Post-Closing Tax Period. The indemnification made pursuant to
this Section 5.15(a) shall not be subject to the limitations on indemnification
contained in Section 9.4. All payments made pursuant to this Section 5.15(a)
shall be deemed to be adjustments to the Purchase Price.

                    (b) Tax Returns.

                              (i) Sellers will prepare, or cause to be prepared,
(A) all Tax Returns for Income Taxes of any Transferred Entity for any taxable
period ending on or prior to the Closing Date, (B) all Tax Returns for Taxes
(other than Income Taxes) of any Transferred Entity for any taxable period
ending on or prior to December 31, 2010, (C) all Tax Returns for Taxes (other
than Income Taxes) with respect to the Business (other than a Transferred
Entity) or the Purchased Assets for any taxable period ending on or prior to
December 31, 2010, (D) all Tax Returns for Taxes (other than Income Taxes) with
respect to the Business (other than a

56

--------------------------------------------------------------------------------



Transferred Entity) or the Purchased Assets required by Law to be filed by
Sellers or their Affiliates (other than the Transferred Entities), (E) all Tax
Returns of any Transferred Entity organized in the United Kingdom relating to
U.K. corporation tax for any Straddle Period and (F) any other Tax Returns for
Taxes (other than Income Taxes) of any Transferred Entity or with respect to the
Business or the Purchased Assets due (taking into account all available
extensions) prior to the Closing Date.

                              (ii) Following the Closing, Purchaser will
prepare, or cause to be prepared, all Straddle Period Tax Returns that are
required to be filed by the Transferred Entities or in respect of the Business
or the Purchased Assets other than any such Straddle Period Tax Return required
to be prepared by Sellers pursuant to Section 5.15(b)(i).

                              (iii) Each Tax Return described in this Section
5.15(b) shall (to the extent it relates to the Business or the Purchased Assets)
be prepared in a manner consistent with past practice, including as to Tax
elections and Tax accounting methods, unless such inconsistency or change (A)
would not have a detrimental effect on the other party or its Affiliates
(including, in the case of Purchaser, the Transferred Entities) or (B) is
otherwise required by applicable Law. Each Tax Return described in this Section
5.15(b) shall be filed by the Person required by Law to file such Tax Return.

                              (iv) Each party responsible for the preparation of
a Tax Return for Income Taxes of a Transferred Entity under this Section 5.15(b)
shall submit such Tax Return to the other party (together with schedules,
statements and, to the extent required by such other party, supporting
documentation) at least forty (40) days prior to the due date (including
extensions) of such Tax Return, provided that (i) in the case of a Tax Return
for Income Taxes of a Transferred Entity which is required to be prepared by
Sellers under Section 5.15(b)(i), will be filed by Sellers or their Affiliates
(other than a Transferred Entity), and is a consolidated, combined or unitary
Tax Return that includes entities other than Transferred Entities, Sellers shall
not be required to submit to Purchaser such consolidated, combined or unitary
Tax Return but shall be required to submit a pro forma Tax Return of the
Transferred Entity (together with supporting documentation and workpapers) and
(ii) in the case of a Tax Return for Income Taxes of a Transferred Entity which
is required to be prepared by Purchaser under Section 5.15(b)(ii), will be filed
by Purchaser or its Affiliates (including the Transferred Entities), and is a
consolidated, combined or unitary Tax Return that includes entities other than
Transferred Entities, Purchaser shall not be required to submit to Sellers such
consolidated, combined or unitary Tax Return but shall be required to submit a
pro forma Tax Return of the Transferred Entity (together with supporting
documentation and workpapers). If such other party objects to any item on any
such Tax Return, it shall, within thirty (30) days after delivery of such Tax
Return, notify the party responsible for the preparation of such Tax Return in
writing that it so objects, specifying with particularity any such item and
stating the specific factual or legal basis for any such objection. If a notice
of objection is duly delivered, the parties shall negotiate in good faith and
use their reasonable best efforts to resolve such items. In the event of any
disagreement that can not be resolved by the parties, such disagreement shall be
resolved by an accounting firm of international reputation mutually agreeable to
Sellers and Purchaser (the “Tax Accountant”), and any such determination by the
Tax Accountant shall be final. The fees and expenses of the Tax Accountant shall
be borne equally by Sellers and Purchaser. If the Tax Accountant does not
resolve any differences between Sellers and Purchaser with respect to such

57

--------------------------------------------------------------------------------



Tax Return at least five days prior to the due date therefor, such Tax Return
shall be filed as prepared by the party preparing such Tax Return and amended to
reflect the Tax Accountant’s resolution.

                              (v) Sellers’ consolidated federal Income Tax
Returns for the taxable period that includes the Closing Date shall be filed in
accordance with Section 1.1502-76(b)(2)(i) of the Treasury Regulations
(determined using the closing of the books method), with no election under
Section 1.1502-76(b)(2)(ii)(D) of the Treasury Regulations. Sellers shall make
or cause to be made (and shall refrain from making or causing to be made, as
applicable) Tax elections (including on a protective basis) so that no
Transferred Entity shall suffer any reduction in tax basis or other attributes
pursuant to Treasury Regulations Section 1.1502-36. Sellers shall not make (or
permit to be made) any election under Section 108(i) of the Code (or any similar
provision under state, local or foreign Law) that applies to any income or
deduction realized by any Transferred Entity prior to the Closing.

                              (vi) For purposes of this Agreement, in the case
of any Taxes that are imposed on a periodic basis and payable for a taxable
period that includes (but does not end on) a given date, the portion of such Tax
which relates to the portion of such taxable period ending on such date shall
(i) in the case of any real and personal property Taxes, be deemed to be the
amount of such Tax for the entire taxable period multiplied by a fraction the
numerator of which is the number of days in the taxable period ending on such
date and the denominator of which is the number of days in the entire taxable
period, and (ii) in the case of any other Tax, be deemed equal to the amount
which would be payable if the relevant taxable period ended on such date. Any
credits (including prepayments and deposits of Taxes) relating to a taxable
period that begins on or before and ends after given date shall be taken into
account as though the relevant taxable period ended on such date. For the
avoidance of doubt, for purposes of this Section 5.15(b)(vi), (i) in the case of
any Income Tax attributable to the ownership of an entity that is taxed as a
partnership or of any other entity that is treated as a “flow-through” entity
for Tax purposes (excluding a “controlled foreign corporation” within the
meaning of Section 957(a) of the Code), the portion of such Income Tax that
relates to the Pre-Closing Tax Period shall be deemed to be the amount that
would be payable if the relevant Tax period of such “flow-through” entity ended
on the Closing Date and (ii) in the case of a Straddle Period Tax Return for any
Transferred Entity organized in the United Kingdom, any tax deduction for the
Section 75 Debt shall be deemed to be allocated to the Pre-Closing Tax Period of
the relevant U.K. Transferred Entity or Entities.

                              (c) U.K. Group Tax Returns. Where a Transferred
Entity is, for U.K. Tax purposes, a member of a combined, unitary or affiliated
group or in a fiscal unity with Honeywell, other Sellers or their Affiliates for
any taxable period (or portion thereof) ending on or before the Closing Date,
Honeywell, other Sellers or their Affiliates (i) shall, if required or permitted
by applicable Law, use any of their losses, credits or other Tax attributes (in
each case for U.K. Tax purposes) to reduce the U.K. Tax liability of the
Transferred Entity (at no cost to Purchaser, the Transferred Entity or their
Affiliates) for taxable periods (or portions thereof) ending on or before the
Closing Date and (ii) may, if required or permitted by applicable U.K. Law, use
any losses, credits or other Tax attributes (in each case for U.K. Tax purposes)
of the Transferred Entity arising in a taxable period (or portion thereof)
ending on or before the Closing Date to reduce their own U.K. Tax liability and
shall not be required to compensate the

58

--------------------------------------------------------------------------------



Transferred Entity, Purchaser of their Affiliates for any such losses, credits
or other Tax attributes. No inference shall be drawn from this Section 5.15(c)
regarding any other Taxes.

                    (d) Refunds. If Purchaser or any Transferred Entity receives
a refund (or a credit of Taxes paid in lieu of a refund) of Retained Taxes
(other than to the extent such refund or credit results from the carryback of a
Tax attribute arising from a Post-Closing Tax Period), Purchaser will pay to the
applicable Seller, within thirty (30) days following the receipt of such refund
(or the application of such credit), an amount equal to such refund (or credit)
less Purchaser’s reasonable out-of-pocket expenses incurred in connection with
obtaining such refund. If Honeywell or any of its Affiliates receives a refund
(or a credit of Taxes paid in lieu of a refund) of Taxes of or with respect to
the Business or any Transferred Entity that (i) are not Retained Taxes or (ii)
are Retained Taxes but are attributable to the carryback of a Tax attribute
arising from a Post-Closing Tax Period (but only if Purchaser is required by Law
to (and unable to elect not to) carry back such Tax attribute in order to
preserve such Tax attribute), Honeywell will pay to Purchaser, within thirty
(30) days following the receipt of such refund (or the application of such
credit), an amount equal to such refund (or credit) less its reasonable
out-of-pocket expenses incurred in connection with obtaining such refund. For
the avoidance of doubt, this Section 5.15(d) shall not apply to any amounts
covered by Section 5.7. Notwithstanding anything to the contrary contained
herein, in the event of any inconsistency between this Section 5.15(d) and
Section 1.1(c)(xvi) or Section 1.2(j), this Section 5.15(d) shall govern.

                    (e) Settlement of Deficiencies and Adjustments.

                              (i) In General. If any Taxing Authority issues to
Purchaser or a Transferred Entity a notice of deficiency or any other type of
proposed adjustment of Taxes of the Transferred Entity that could give rise to
Retained Taxes, Purchaser shall notify Sellers within thirty (30) Business Days
of receipt of the notice of deficiency or other proposed adjustment, provided
that failure to give such notification shall not affect the indemnification
provided pursuant to Section 5.15(a) except to the extent Sellers shall have
been actually prejudiced as a result of such failure. If any Taxing Authority
issues to a Seller or any Affiliate of any Seller a notice of deficiency or any
other type of proposed adjustment that could give rise to Taxes (other than
Income Taxes of a Seller) of or with respect to the Business or any Purchased
Asset, Seller shall notify Purchaser within thirty (30) Business Days of receipt
of the notice of deficiency or other proposed adjustment. Except as otherwise
provided herein, (A) Sellers (at their own expense) shall control any Tax
Proceeding relating to the Business or any Purchased Asset to the extent such
Tax Proceeding relates to (x) a Tax Return for Income Taxes of a Seller or (y) a
Tax Return described in Section 5.15(b)(i)(A)-(E) and (B) Purchaser (at its own
expense) shall control any Tax Proceeding relating to the Business or any
Purchased Asset that is not described in clause (A).

                              (ii) Participation Rights. In the case of any Tax
Proceeding relating to a Tax Return described in Section 5.15(b)(i) or (ii), the
party controlling such Tax Proceeding shall (to the extent related to the
Business or any Purchased Asset) (A) notify the other party of significant
developments with respect to such Tax Proceeding and keep the other party
reasonably informed and consult with the other party as to the resolution of any
issue that would materially affect such other party, (B) give to the other party
a copy of any Tax adjustment proposed in writing with respect to such Tax
Proceeding and copies of any other written

59

--------------------------------------------------------------------------------



correspondence with the relevant Tax authority relating to such Tax Proceeding,
(C) not settle or compromise any issue without the consent of such other party,
which consent shall not be unreasonably withheld, (D) otherwise permit the other
party to participate in all aspects of such Tax Proceeding, at such other
party’s own expense; provided that (w) this Section 5.15(e)(ii) (other than the
last sentence hereof) shall not apply to a Tax Proceeding relating to an Income
Tax Return of any Seller (except to the extent it includes items of a
Transferred Entity), (x) Section 5.15(e)(ii)(C) shall not apply to any
settlement or compromise of a Tax Proceeding relating to non-Income Taxes of a
Seller if such Tax Proceeding involves Taxes unrelated to the Business or the
Purchased Assets and could not give rise to any Taxes related to the Business or
the Purchased Assets (other than Retained Taxes), (y) if a Tax Proceeding (i)
relates to non-Income Taxes of a Seller, (ii) involves Taxes unrelated to the
Business or the Purchased Assets and (iii) could give rise to Taxes related to
the Business or the Purchased Assets (other than Retained Taxes), Sellers may
settle the Tax Proceeding without Purchaser’s consent and Sellers shall
indemnify Purchaser from any Taxes described in (iii) (which Taxes shall be
treated as Retained Taxes for purposes of the last sentence of this Section
5.15(e)), and (z) if a Tax Proceeding (other than a Tax Proceeding relating to a
Tax Return described in Section 5.15(b)(i)(E)) relates solely to Retained Taxes
of a Transferred Entity or solely to Retained Taxes (other than Income Taxes) of
a Seller that relate solely to the Business or the Purchased Assets, and if the
Seller is able to settle the Tax Proceeding for a specific amount, Purchaser may
withhold its consent to such settlement only if Purchaser agrees to take control
of such Tax Proceeding at its expenses and Purchaser agrees that Seller’s
indemnification obligation under Section 5.15(a) with respect to such Retained
Taxes shall be limited to the settlement amount for which such Seller could have
settled such Retained Taxes if Purchaser had not objected to the proposed
settlement. Notwithstanding the foregoing, in connection with any Tax Proceeding
described in clause (w), (x) (y) or (z), Sellers shall not enter into any
agreement with a Taxing Authority or otherwise take any action that would
legally bind Purchaser, any Transferred Entity or any of their Affiliates as to
(or that would have the effect of making a legally-binding admission as to) any
Tax that is not a Retained Tax without the consent of Purchaser, which consent
shall not be unreasonably withheld.

                    (f) Cooperation and Exchange of Information. Sellers and
Purchaser shall provide each other with such cooperation and information as
either of them reasonably may request of the other in filing any Tax Return,
amended return or claim for refund, determining a liability for Taxes or a right
to refund of Taxes, compiling any tax information packages or in conducting any
audit or other proceeding in respect of Taxes. Such cooperation and information
shall include (i) providing copies of all relevant Tax Returns, together with
accompanying schedules and related workpapers, documents relating to rulings or
other determinations by taxing authorities and records concerning the ownership
and tax basis of property, which either party may possess and (ii) to the extent
reasonably feasible, compiling and submitting any tax data packages requested by
the other party consistent with the past practices of, and within the time
periods requested by, the requesting party. Each party shall make its employees
available on a mutually convenient basis to provide explanation of any documents
or information provided hereunder. Except as otherwise provided in this
Agreement, the party requesting assistance hereunder shall reimburse the other
for any reasonable out of pocket costs incurred in providing any return,
document or other written information, and shall compensate the other for any
reasonable costs (excluding wages and salaries) of making employees available,
upon receipt of

60

--------------------------------------------------------------------------------



reasonable documentation of such costs. Each party will retain and maintain all
returns, schedules and workpapers and all material records, computer software
and data maintained there under, or other documents relating thereto, until the
expiration of the statute of limitations (including extensions) of the taxable
years to which such returns and other documents relate and, unless such returns
and other documents are offered to the other party, until the final
determination of any payments which may be required in respect of such years
under this Agreement and to give the other party reasonable notice prior to
transferring, destroying or discarding any such book and records or computer
software and data maintained there under, and, if the other party so requests,
shall allow the other party to take possession of such books and records or
computer software and data maintained there under. Any information obtained
under this Section 5.15(f) shall be kept confidential, except as may be
otherwise necessary in connection with the filing of returns or claims for
refund or in conducting any audit or other proceeding. Purchaser and Sellers
further agree, upon request and at the cost of the requesting party, to use
their commercially reasonable efforts to obtain any certificate or other
document from any Governmental Authority or any other person as may be necessary
to mitigate, reduce or eliminate any Tax that could be imposed (including with
respect to the transactions contemplated hereby).

                    (g) Termination of Prior Tax Sharing Agreements and Powers
of Attorney. Effective as of the Closing Date, all Tax sharing agreements,
whether or not written, to which any Seller or any Transferred Entity is party
shall be terminated, and the Transferred Entity shall have no further rights or
obligations thereunder, and the provisions of this Agreement shall govern the
rights and obligations of Sellers, Purchaser and the Transferred Entities to
make or receive payments with respect to Taxes or refunds of Taxes of the
Transferred Entities. Any and all existing powers of attorney with respect to
Taxes or Tax Returns to which any Transferred Entity is a party shall be
terminated as of the Closing Date. Sellers shall execute (and shall cause the
Transferred Entities to execute) any documents that may be reasonably required
to evidence agreement with this Section 5.15(g).

                    (h) Code Section 338(g) Elections. It is understood and
agreed that Purchaser may not make an election under Section 338(g) of the Code
with respect to any of Holts South Africa, Holt New Zealand, Holt Japan,
Prestone and Alsip Packaging, Inc. unless requested to do so pursuant to Section
5.15(i) below or otherwise with the prior written consent of Honeywell, but
Purchaser may make an election under Section 338(g) of the Code with respect to
any other Transferred Entity without the consent of Honeywell.

                    (i) Post-Closing Transactions. If Holt Japan, Holts South
Africa or Holt New Zealand makes a distribution governed by Section 301 of the
Code during the period beginning after the Closing Date and ending on December
31, 2011 (“Short Period”), or if Purchaser or any of its Affiliates (including
the Transferred Entities) engages in a transaction which will result in Holt
Japan, Holts South Africa or Holt New Zealand being treated for U.S. federal
income Tax purposes as having made a distribution governed by Section 301 of the
Code during the Short Period, then (i) Purchaser shall promptly give notice to
Honeywell of such action (and any details available to Purchaser with respect
thereto), provided that, for the avoidance of doubt, Purchaser shall be under no
obligation under this Section 5.15(i) to make any computations regarding the
amount of the earnings and profits of any entity and (ii) if Honeywell requests
in a written notice given to Purchaser no later than the 15th day of the eighth
month beginning after

61

--------------------------------------------------------------------------------



the Closing Date, then Purchaser shall make an election under Section 338(g) of
the Code with respect to its acquisition of the stock of whichever of Holt
Japan, Holts South Africa or Holt New Zealand actually or was deemed to have
made a distribution governed by Section 301 of the Code.

          Section 5.16. Bulk Sales Laws. Sellers and Purchaser each hereby waive
compliance by Honeywell with the provisions of the “bulk sales,” “bulk transfer”
or similar Laws of any state.

          Section 5.17. Notice of Developments. Prior to the Closing, Sellers
and Purchaser shall promptly notify each other in writing of all events,
circumstances, facts and occurrences arising subsequent to the date of this
Agreement which would be reasonably likely to result in any condition in
Article VI or Article VII becoming incapable of being satisfied by such party.

          Section 5.18. Conduct of Incidents Subject to Parent Insurances.
Purchaser acknowledges that coverage for the Business under the insurance
policies set forth on Schedule 5.18 (the “Parent Insurances”), will cease as of
the Closing Date, and that neither the Sellers nor any of their Affiliates will
purchase any “tail” policy or other additional or substitute coverage for the
benefit of Purchaser relating to the Parent Insurances or the Business
applicable in any period after the Closing Date. Notwithstanding this provision,
Honeywell and the Sellers agree that Honeywell, or one of its Affiliates, shall,
with respect to any incident from which an Assumed Liability arises or that
relates to any damage, impairment or loss of a Purchased Asset or an asset of
Transferred Entity, that is potentially covered by a Parent Insurance policy in
effect prior to the Closing Date, (i) report such incident to the appropriate
insurer as promptly as practicable and in accordance with the terms and
conditions of the Parent Insurance policy after such incident is reported to a
member of Honeywell’s Corporate Risk Management group, (ii) include Purchaser on
material correspondence and possible litigation proceedings relating to such
incident and (iii) instruct that such proceeds are paid directly to the injured
party in settlement of any claims relating to such incident, rather than to
Honeywell or its Affiliates, or, if such proceeds are received by Honeywell or
any of its Affiliates, pay such proceeds over to Purchaser; provided that
Purchaser shall notify Honeywell Corporate Risk Management group promptly of any
potential claim, shall cooperate in the investigation and pursuit of any claim,
shall have the right to effectively associate in the pursuit of any claim,
including but not limited to the ability to withhold its consent to any proposed
claim settlement (such consent not to be unreasonably conditioned, withheld or
delayed) and shall bear all reasonable out-of-pocket expenses incurred by the
Sellers or its Affiliates in connection with the foregoing and provided further
that the Sellers and their Affiliates shall be obligated to use only
commercially reasonable efforts to pursue any claims that are potentially
covered by available Parent Insurance and shall not, for the avoidance of doubt,
have any obligation to commence any litigation with respect to any matter
potentially covered by any Parent Insurance. Notwithstanding the foregoing,
neither Honeywell nor any Seller makes any representation or warranty as to
whether any recovery under any Parent Insurance will be received with respect to
any particular incident arising before or after the Closing Date. Purchaser
agrees that no Seller shall have any liability under this Agreement or otherwise
for any Liabilities for failure by Purchaser to report in a timely manner or for
delays in reporting by Purchaser or its Affiliates that void any available
coverage under Parent Insurance.

62

--------------------------------------------------------------------------------



          Section 5.19. Replacement Letters of Credit; Replacement Guarantees.
Purchaser covenants and agrees that it shall use commercially reasonable efforts
to obtain new letters of credit to substitute for and replace the letters of
credit extended by Sellers or their Affiliates (other than a Transferred Entity)
on behalf of a Transferred Entity or the Business (“Sellers’ Letters of Credit”)
effective as of the Closing Date that have been identified to Purchaser for
substitution or replacement prior to the date hereof (including the Sellers’
Letters of Credit set forth on Schedule 5.19), or that have been entered into in
the ordinary course of business after the date hereof, it being the intention
and understanding of Purchaser and Sellers that such Sellers’ Letters of Credit
shall, to the extent agreed by the beneficiaries thereof, be canceled and
terminated as of the Closing Date, and, to the extent agreed by the
beneficiaries thereof, Sellers and their Affiliates shall have no further
obligation or liability (contingent or otherwise) under such Sellers’ Letters of
Credit from and after the Closing Date. Purchaser further covenants and agrees
that it shall use commercially reasonable efforts to obtain the release of the
guarantees extended by a Seller or its Affiliates (other than a Transferred
Entity) on behalf of a Transferred Entity or the Business (“Sellers’
Guaranties”) effective as of the Closing Date that have been identified to
Purchaser for release prior to the date hereof (including the Sellers’
Guarantees set forth on Schedule 5.19) or that have been entered into in the
ordinary course of business after the date hereof. Following the Closing,
Purchaser shall indemnify and hold Sellers and the Subsidiaries and Affiliates
that are a party to such Sellers’ Letter of Credit or Sellers’ Guaranty harmless
from any and all payments required to be made under, and costs and expenses
incurred in connection with, such Sellers’ Letter of Credit or Sellers’
Guaranty. For purposes hereof, “commercially reasonable efforts” shall include
Purchaser’s (i) obtaining a letter of credit for which the relevant Seller is a
beneficiary (on terms identical to the corresponding Sellers’ Letter of Credit)
if the beneficiaries of such Sellers’ Letter of Credit do not agree to a
substitution or replacement and (ii) extending a guarantee of which the relevant
Seller is a beneficiary (on terms identical to the corresponding Seller
Guaranty) if the beneficiaries of such Seller Guaranty do not agree to a release
of such Seller or applicable Affiliate.

          Section 5.20. Affiliate Agreements. Subject to Section 5.9, prior to
the Closing Date, Sellers and their Affiliates will cause all Contracts or other
transactions between Sellers and their Affiliates (other than the Transferred
Entities), on the one hand, and the Transferred Entities, on the other, as set
forth on Section 3.20 of the Disclosure Schedule or with respect to which there
could be further or continuing Liability or obligation on the part of Purchaser
or any of its Affiliates (including the Transferred Entities after the Closing)
to be settled or terminated prior to the Closing without any further or
continuing Liability on the part of Purchaser or any of its Affiliates
(including Liability arising from such termination) so that no Related Party
Transaction remains in effect.

          Section 5.21. Exclusivity. Each Seller and each of its respective
Subsidiaries and Affiliates agrees that from the date hereof until the earlier
of the Closing Date and the date that this Agreement is terminated pursuant to
Article VIII, each such Person shall not, and shall instruct its agents,
representatives and Affiliates not to, directly or indirectly (a) Make Available
any non-public information to any third party (including via access to any data
room or other records), other than Purchaser, or their agents, representatives
and Affiliates with respect to the Business in connection with any Competing
Business Transaction, (b) solicit, facilitate, initiate, respond to or encourage
proposals, offers or inquiries from a third party, other than Purchaser, with
respect to any Competing Business Transaction, (c) solicit, facilitate,
initiate, respond to or

63

--------------------------------------------------------------------------------



participate in any negotiations or discussions with any third party, other than
Purchaser, or its agents, representatives and Affiliates with respect to any
Competing Business Transaction, or (d) enter into a letter of intent or other
agreement or arrangement with a third party, other than Purchaser, with respect
to any Competing Business Transaction. Honeywell shall immediately upon
execution hereof terminate any and all discussions, negotiations or
communications involving itself, a Seller or any of their respective agents,
representatives, Subsidiaries and Affiliates regarding any Competing Business
Transaction and immediately request the return or destruction of any
confidential or proprietary information regarding the Business, a Seller or its
Subsidiaries previously Made Available to any third party in connection with
discussions or the evaluation of any Competing Business Transaction.

          Section 5.22. Financing. Rank Group has and will have at the Closing,
cash on hand and/or undrawn amounts available under existing credit facilities
necessary to allow Purchaser to consummate the transactions contemplated by this
Agreement and deliver the Purchase Price at the Closing. Rank Group shall
provide such amount in immediately available funds to Purchaser at the Closing
to the extent Purchaser does not as of such time have immediately available
funds available from other sources to be used to deliver the Purchase Price.
Prior to the Closing, Rank Group will keep Honeywell reasonably informed of its
plans to obtain the Debt Financing and the progress of the financing efforts.
Rank Group has Made Available to Honeywell true and complete copies of its
unaudited, consolidated financial statements for the period ended June 30, 2010,
which statements give a true and fair view of the financial position and
performance of Rank Group and its Subsidiaries as of the date thereof and for
the period covered thereby, in accordance with New Zealand GAAP, consistently
applied.

          Section 5.23. Cooperation with Financing.

                    (a) The Sellers shall, and shall cause each of their
Subsidiaries to, and use their commercially reasonable efforts to cause their
and each of the Transferred Entities’ (and their Subsidiaries’) representatives
to (it being understood that, except as provided in Section 5.23(a)(iii)(A)
below, Purchaser shall bear all reasonable third-party costs and out-of-pocket
expenses of Sellers, Transferred Entities and their respective Subsidiaries
incurred pursuant to this Section 5.23(a)), reasonably cooperate to assist
Purchaser in connection with the arrangement of customary senior debt and
high-yield debt financing to finance the transactions contemplated hereby (the
“Debt Financing”), and in causing the conditions thereof to be satisfied, as may
be reasonably requested by Purchaser (provided that such requested cooperation
does not unreasonably interfere with the ongoing operations of the Sellers and
their Subsidiaries). Such cooperation shall include, at the reasonable request
of Purchaser,

                              (i) participating in a reasonable number of
meetings, presentations, road shows, due diligence sessions, drafting sessions
and sessions with rating agencies;

                              (ii) providing (x) authorization letters to
Purchaser’s financing sources authorizing the distribution of information of
customary types (including the Required Information) concerning the Business,
the Transferred Entities and the Purchased Assets to prospective lenders or
purchasers; provided, that such information is distributed subject to customary
confidentiality undertakings with respect thereto, and (y) customary
representations as to the information so distributed; provided, that Sellers may
satisfy their obligations under clause

64

--------------------------------------------------------------------------------



(y) by causing a Transferred Employee reasonably acceptable to Purchaser to make
such representations in its capacity as an officer of Purchaser or a Subsidiary
of Purchaser in which case Purchaser shall appoint such Transferred Employee in
such capacity and shall indemnify such Transferred Employee (with such indemnity
back stopped by Rank Group) for the actions taken by such Transferred Employee
prior to the Effective Time in his capacity as an officer of Purchaser or a
Subsidiary of Purchaser;

                              (iii) (A) at the Sellers’ sole expense, furnishing
Purchaser and its financing sources (x) as promptly as practicable, but in no
event later than April 15, 2011, with audited combined balance sheets and
related statements of income and cash flows of the Business prepared in
accordance with GAAP for the fiscal year ended December 31, 2010, such financial
statements to be audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP, or an independent certified public accountant
reasonably acceptable to Purchaser, which report and opinion shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (y) as promptly as
practicable, but in no event later than 45 days after the end of such fiscal
quarter, with unaudited combined balance sheets and related statements of income
and cash flows of the Business prepared in accordance with GAAP for each fiscal
quarter ended after December 31, 2010 and at least 45 days prior to the Closing
Date and for the comparable quarter of the prior fiscal year, (B) furnishing
Purchaser and its financing sources as promptly as practicable with financial
information regarding the Business, the Transferred Entities and the Purchased
Assets as may be reasonably requested by Purchaser in connection with the Debt
Financing, including all financial statements and pro forma financial
information prepared in accordance with GAAP, financial data, audit reports and
other information regarding the Business of the type that would be required by
Regulation S-X and Regulation S-K promulgated under the Securities Act for a
registered public offering of non-convertible debt securities of a person that
has acquired the Business (including for the preparation of pro forma financial
statements), to the extent the same is of the type and form customarily included
in an offering memorandum for private placements of non-convertible high-yield
bonds under Rule 144A promulgated under the Securities Act, or otherwise
necessary to receive from PricewaterhouseCoopers LLP (and any other accountant
to the extent financial statements audited or reviewed by such accountants are
or would be included in such offering memorandum) customary “comfort” (including
“negative assurance” comfort), together with drafts of customary comfort letters
that such independent accountants are prepared to deliver upon Closing, with
respect to the financial information to be included in such offering memorandum
and which, with respect to any interim financial statements, shall have been
reviewed by the Sellers’ independent accountants as provided in AU 722; and (C)
assisting Purchaser, as reasonably requested, in the preparation of customary
rating agency presentations, lender presentations and high yield road show
presentations or memoranda, any tender or solicitation documents (if required),
customary bank offering memoranda, syndication memoranda, private offering
memoranda, and other marketing materials or memoranda, including business and
financial projections reasonably requested by Purchaser, in each case, required
in connection with the Debt Financing (all such information in this clause
(iii), together with any replacements or restatements thereof, and supplements
thereto, if any such information would go stale or is otherwise required to be
restated or supplemented pursuant to applicable Law or accounting standards, the
“Required Information”);

65

--------------------------------------------------------------------------------



                              (iv) (A) using commercially reasonable efforts to
obtain customary landlord consents, landlord waivers and estoppels and
non-disturbance agreements and (B) to cooperate with Purchaser in its efforts to
obtain surveys, appraisals and title insurance, in each case relating to the
Debt Financing, provided, that, in each case, where applicable, such documents
will not take effect until the Effective Time;

                              (v) (A) providing Purchaser and its financing
sources with other pertinent information regarding the Business, the Transferred
Entities and the Purchased Assets as may be reasonably requested by Purchaser in
connection with the Debt Financing, including in order to facilitate the
pledging of assets and properties in connection therewith, (B) providing
information reasonably requested to permit the prospective lenders involved in
the Debt Financing to evaluate the Business and the Transferred Entities and
their Subsidiaries’ current assets, cash management and accounting systems,
policies and procedures relating thereto for the purpose of establishing
collateral arrangements and (C) taking actions reasonably requested to establish
bank and other accounts and blocked account agreements and lock box arrangements
in connection with the foregoing, provided that such accounts, agreements and
arrangements shall not become active or take effect until the Effective Time,
provided, that such information is distributed subject to customary
confidentiality undertakings with respect thereto;

                              (vi) granting the providers of the Debt Financing,
on reasonable terms and upon reasonable request, at reasonable times and on
reasonable notice, access to the Transferred Entities’ respective facilities;

                              (vii) using commercially reasonable efforts to
obtain consents of accountants for use of their reports in customary offering
materials relating to the Debt Financing;

                              (viii) taking all actions reasonably requested to
facilitate arrangements for the discharge as of the Effective Time of any
indebtedness, liens, hedge agreements or other obligations of the Transferred
Entities or with respect to the Purchased Assets in connection with the Debt
Financing, including obtaining customary payoff letters, lien terminations and
other instruments of discharge;

                              (ix) using commercially reasonable efforts to
provide supporting data and information, to the extent that it is available to
the Business, as is reasonably required to enable Purchaser to prepare any
schedule describing the material qualitative and quantitative differences
between the financial statements prepared with respect to the Business in
accordance with GAAP and financial statements prepared in accordance with
International Financial Reporting Standards in connection with the Debt
Financing; and

                              (x) furnishing Purchaser and its financing sources
promptly with all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act.

                    (b) Purchaser may seek to consummate all or a portion of the
Debt Financing prior to the commencement of the Marketing Period hereunder;
provided, that unless such

66

--------------------------------------------------------------------------------



closing occurs after the Effective Time, none of the Transferred Entities shall
incur any liability or obligations thereunder until after the Effective Time,
nor be obligated to execute any documentation in connection therewith prior to
the Effective Time (except pursuant to Section 5.23(a)(ii) or (vii)), nor shall
any assets of the Business, the Transferred Entities or the Purchased Assets be
subject to any lien or security interest until after the Effective Time. In this
regard, and subject to Section 5.23(c) below, the Sellers acknowledge that their
cooperation obligations in this Section 5.23 include the obligation to cooperate
with any such efforts.

                    (c) The Sellers hereby consent to the use of the Transferred
Entities’ logos in marketing materials solely for the purpose of obtaining the
Debt Financing. Honeywell shall be entitled to approve all such use of the
Transferred Entities’ logos in advance, which approval shall not be unreasonably
withheld. Notwithstanding anything in this Agreement to the contrary, none of
the Sellers or, prior to the Effective Time, the Transferred Entities, shall be
required to pay any commitment or other similar fee or out-of-pocket expense
(except under clauses (iii), (ix) and (x) of subsection (a)), or incur any other
liability or obligation in connection with the Debt Financing (or any
replacements thereof) for which it is not reimbursed by Purchaser, or at
Sellers’ sole option, Purchaser shall advance (or pay directly) the funds
necessary to pay any such cost or expense. The Sellers, their Subsidiaries and
their respective officers, directors, employees, agents, advisors and
representatives (including Persons who have signed documents or certificates
pursuant to Section 5.23(a)(ii) or (vii)) shall be indemnified and held harmless
by Rank Group from and against any and all liabilities, losses, damages, claims,
costs, expenses, interest, awards, judgments and penalties suffered or incurred
by them in connection with the Debt Financing (other than to the extent such
losses arise from the willful misconduct of the Sellers, any of their
Subsidiaries or their respective officers, directors, advisors and
representatives). Sellers and Rank Group hereby agree that if any
indemnification under this Section 5.23(c) is judicially determined to be
unavailable for any reason, then Rank Group will contribute to the liabilities,
losses, damages, claims, costs, expenses, interest, awards, judgments and
penalties for which such indemnification is held unavailable in such proportion
as is appropriate to reflect the relative benefits to Sellers, on the one hand,
and Rank Group and Purchaser, on the other hand, of the Debt Financing (other
than to the extent such losses arise from the willful misconduct of the Sellers,
any of their Subsidiaries or their respective officers, directors, advisors and
representatives). No director, officer or employee of the Sellers or, prior to
the Effective Time, any Transferred Entity shall be required to execute any
document (except pursuant to Section 5.23(a)(ii) or (vii)) or provide any
corporate approval or authorization in connection with the Debt Financing or any
aspect thereof.

          Section 5.24. Certain Financial Information; Post-Closing Cooperation
with Financing.

                    (a) Prior to the Closing, as soon as practicable following
the Sellers’ public earning release for a fiscal quarter, the Sellers shall
deliver to Purchaser an unaudited balance sheet and related statement of income
and cash flows of the Business, as of and for such fiscal quarter, commencing
with the fiscal quarter ended March 31, 2011, and for each fiscal quarter ended
more than 60 days prior to the Closing Date.

                    (b) Prior to the Closing, within 30 days following the
completion of any month between December 2010 through and including the month
prior to the month in which the

67

--------------------------------------------------------------------------------



Closing occurs, Sellers shall deliver to Purchaser copies of such monthly
financial reports regarding the Business as they may prepare in the ordinary
course of business.

                    (c) After the Closing and at any time prior to the first
anniversary of the Closing Date, the Sellers shall, and shall cause each of
their Subsidiaries to, use their commercially reasonable efforts to cause their
and each of their Subsidiaries’ representatives to, upon any Purchaser request
(it being understood that Purchaser shall bear all reasonable third-party costs
and out-of-pocket expenses of Sellers incurred pursuant to this Section
5.24(c)), reasonably cooperate and assist Purchaser with Purchaser’s preparation
of financial statements for any of the Prestone, FRAM, Autolite and Holt
segments of the Business in connection with any possible refinancing of the Debt
Financing, recapitalization or similar restructuring or transfer or sale of all
or part of the Business. Such cooperation and assistance shall include, at the
reasonable request of Purchaser,

                              (i) using commercially reasonable efforts to
furnish Purchaser with any supporting data and information, to the extent it is
available to the Sellers, or access to personnel necessary for Purchaser to
prepare (x) audited balance sheets and related statements of income and cash
flows of the portion or portions of the Business described in such request for
the fiscal years ended December 31, 2008, December 31, 2009 and December 31,
2010, such financial statements to be prepared in accordance with GAAP and to be
audited and accompanied by a report and opinion of PricewaterhouseCoopers LLP or
an independent certified public accountant reasonably acceptable to Purchaser,
(y) unaudited balance sheets for such portion or portions of the Business
described in such request and related statements of income and cash flows for
(I) the four quarters of each of 2009 and 2010, and (II) each calendar quarter
ending after the date hereof and prior to the Closing Date and (z) an audited
balance sheet for such portion or portions of the Business described in such
request as of the Closing Date and related statements of income and cash flows
for the period from January 1, 2011 through the Closing Date;

                              (ii) using commercially reasonable efforts to
furnish Purchaser and its financing sources as promptly as practicable with
financial or other pertinent information, to the extent it is available to the
Sellers, regarding such portion or portions of the Business as may be reasonably
requested by Purchaser, including (to the extent available to the Sellers) audit
reports and other information to facilitate the preparation of financial
statement and related data regarding such portion or portions of the Business of
the type and form customarily included in an offering memorandum for private
placements of non-convertible high-yield bonds under Rule 144A promulgated under
the Securities Act, or required by Regulation S-X and Regulation S-K promulgated
under the Securities Act for a registered offering of non-convertible debt
securities or otherwise necessary to receive from PricewaterhouseCoopers LLP
(and any other accountant to the extent financial statements audited or reviewed
by such accountants are or would be included in such offering memorandum)
customary “comfort” (including “negative assurance” comfort), with respect to
the financial statements described in Section 5.24(c)(i); and

                              (iii) using commercially reasonable efforts to
provide Purchaser and its financing sources with financial and other pertinent
information, to the extent available to the Sellers, regarding such portion or
portions of the Business during the period of ownership by the Sellers (x) that
is reasonably requested by the financing sources of Purchaser or (y) that is

68

--------------------------------------------------------------------------------



reasonably required to enable Purchaser to prepare any schedule describing the
material qualitative and quantitative differences between the financial
statements prepared with respect to such portion or portions of the Business in
accordance with GAAP and financial statements prepared in accordance with
International Financial Reporting Standards (including by providing any required
supporting data).

                    (d) The Sellers and their Affiliates, Subsidiaries, and
their respective officers, directors, employees, agents, members, partners,
managers, advisors and representatives shall be indemnified and held harmless by
Purchaser from and against any and all liabilities, losses, damages, claims,
costs, expenses, interest, awards, judgments and penalties suffered or incurred
by them in connection with the provision of the information contemplated by
Section 5.24(c) or otherwise in connection with any refinancing of the Debt
Financing, recapitalization or similar restructuring of all or part of the
Business or transfer or sale of all or part of the Business contemplated by
Section 5.24(c) (other than to the extent such losses arise from the willful
misconduct of the Sellers, any of their Subsidiaries, Affiliates or their
respective officers, directors, employees, agents, members, partners, managers,
advisors and representatives). No director, officer or employee of the Sellers
shall be required to execute any document or provide any corporate approval or
authorization in connection with any transactions contemplated under Section
5.24(c).

          Section 5.25. Termination of Outstanding Powers of Attorney. On the
Closing Date, Sellers shall cause to be delivered to Purchaser evidence of
termination of the outstanding powers of attorney executed on behalf of the
Transferred Entities to be transferred on the Closing Date and identified by
Purchaser prior to the Closing Date.

          Section 5.26. Rank Group Guarantee.

                    (a) Rank Group hereby unconditionally and irrevocably
guarantees and promises to Honeywell, in order to induce Honeywell to enter into
this Agreement (i) the due and punctual payment by Purchaser of the Purchase
Price and any other amounts payable by Purchaser to Sellers at Closing pursuant
to this Agreement when and to the extent the same shall become due and payable
at Closing, and (ii) any Losses payable by Purchaser as a result of any breach
by Purchaser of any of its obligations contained herein (collectively, the
“Obligations”). The Obligations under this guaranty shall constitute an absolute
and unconditional, present and continuing guarantee of payment and performance
to the extent provided herein and not of collectability, and shall not be
contingent upon any attempt by Honeywell to enforce payment or performance by
Purchaser. It is acknowledged and agreed that this guarantee will expire and
will have no further force or effect, and the Sellers will have no rights
hereunder, in the event that the Closing occurs.

                    (b) The Obligations under this guaranty are absolute and
unconditional, are not subject to any counterclaim, setoff, deduction, abatement
or defense based upon any claim Rank Group may have against the Sellers (other
than those that would be available to Purchaser hereunder if a claim had been
asserted against Purchaser rather than Rank Group), and shall remain in full
force and effect through the Effective Time without regard to (i) any agreement
or modification to any of the terms of this Agreement, the Transaction Documents
or any other agreement which may hereafter be made relating thereto; (ii) any
exercise, non-exercise or

69

--------------------------------------------------------------------------------



waiver by any Seller of any right, power, privilege or remedy under or in
respect of this Agreement; (iii) any insolvency, bankruptcy, dissolution,
liquidation, reorganization or the like of Purchaser or Rank Group at any time
or (iv) absence of any notice to, or knowledge by, Rank Group of the existence
or occurrence of any of the matters or events set forth in the foregoing
subdivisions (i) through (iii).

                    (c) Rank Group unconditionally waives (i) any and all notice
of default, non-performance or non-payment by Purchaser, in each case, to the
extent notice of same has been provided to Purchaser in accordance with this
Agreement, (ii) all notices which may be required by statute, rule of law or
otherwise to preserve intact any rights of Sellers against Rank Group,
including, without limitation, any demand, presentment or protest, or proof of
notice of non-payment under this Agreement, and (iii) any right to the
enforcement, assertion or exercise by Sellers of any right, power, privilege or
remedy conferred in this Agreement or otherwise.

          Section 5.27. Holt Lloyd SA. As soon as reasonably practicable
following the Closing, Sellers shall amend the organizational documents of Holt
Lloyd SA, a Spanish limited company (“Holt Lloyd Spain”), such that its name
does not include “Holt Lloyd” or “Holt.” Effective as of such amendment, Holt
Lloyd Spain, as well as any other entities retained by Sellers, shall cease
using the name “Holt Lloyd” or “Holt” in any manner, including as a trade name,
business name or a/k/a.

ARTICLE VI

CONDITIONS TO OBLIGATIONS OF PURCHASER

          The obligations of Purchaser to be performed by Purchaser at the
Closing are subject to the satisfaction at or prior to each of the following
conditions, unless waived by Purchaser in its sole discretion.

          Section 6.1. Absence of Injunction. No injunction shall have been
issued by any court of competent jurisdiction and be in effect that prohibits or
enjoins in any respect the consummation of, the transactions contemplated by
this Agreement.

          Section 6.2. Deliveries of Sellers. Purchaser shall have received all
certificates, instruments, agreements and other documents to be delivered on or
before the Closing Date pursuant to Section 2.3(a).

          Section 6.3. No Breach. Each representation and warranty of Honeywell
contained in this Agreement shall have been true and correct as of the date
hereof and the representations and warranties of Honeywell in Sections 3.1, 3.2,
3.3, 3.10 (other than in the representations in clauses (a)(ii) and (c)(iv)),
the last sentence of Section 3.15, 3.16 and 3.19, shall be true and correct as
of the Closing as though such representation and warranty was made on and as of
such time (except to the extent a different date is specified therein, in which
case such representation and warranty shall be true and correct as of such
date), except, in each case, where the failure to be so true and correct
(without giving effect to any “materiality” (including the word “material”) or
“Business Material Adverse Effect” qualifiers) would not, individually or in the
aggregate, (i) in the case of the Seller Fundamental Representations and
Warranties, be material, and (ii) in the

70

--------------------------------------------------------------------------------



case of all other representations and warranties of Honeywell, have a Business
Material Adverse Effect. Each covenant and agreement of each Seller required by
this Agreement to be performed by it at or prior to the Closing will have been
duly performed and complied with in all material respects as of the Closing.

          Section 6.4. Antitrust and Foreign Investment Clearances; Certain
Litigation. Any approvals or conditions of clearance under the antitrust Law or
the foreign investment Law of any jurisdiction required to consummate the
transactions contemplated hereby shall have been met or obtained and any waiting
period (and any extension thereof) under the HSR Act or other antitrust Law or
the foreign investment Laws set forth on Schedule 6.4 applicable to the purchase
of the Purchased Assets shall have expired or shall have been terminated. No
Governmental Authority shall have enacted any Law or issued an order, decree or
ruling or taken any other action permanently or temporarily restricting,
enjoining or otherwise prohibiting in any material respect the transactions
contemplated by this Agreement.

          Section 6.5. No Business Material Adverse Effect. No Business Material
Adverse Effect shall have occurred after the date of this Agreement and be
continuing as of the Closing Date.

          Section 6.6. Marketing Period. Unless Purchaser shall have received at
least $650,000,000 in net proceeds of debt incurred for the purpose of financing
the transactions contemplated by this Agreement, the Marketing Period shall have
occurred and been completed.

          Section 6.7. Closing Certificate. Honeywell shall have delivered to
Purchaser a certificate executed by an authorized officer of Honeywell
certifying as to compliance with the matters described in Section 6.3.

ARTICLE VII

CONDITIONS TO OBLIGATIONS OF SELLERS

          The obligations of Sellers to be performed by Sellers at the Closing
are subject to the satisfaction at or prior to the Closing of each of the
following conditions, unless waived by Sellers in their sole discretion:

          Section 7.1. Absence of Injunction. No injunction shall have been
issued by any court of competent jurisdiction and be in effect that prohibits or
enjoins in any respect the consummation of, the transactions contemplated by
this Agreement.

          Section 7.2. Deliveries of Purchaser. Sellers shall have received the
Purchase Price as required under Section 1.6 and all certificates, instruments,
agreements and other documents to be delivered on or before the Closing Date
pursuant to Section 2.3(b).

          Section 7.3. No Breach. Each representation and warranty of Purchaser
contained in this Agreement shall have been true and correct when made and shall
be true and correct in all material respects as of the Closing as though such
representation and warranty was made on and as of such time (except to the
extent a different date is specified therein, in which case such

71

--------------------------------------------------------------------------------



representation and warranty shall be true and correct as of such date). Each
covenant and agreement of Purchaser required by this Agreement to be performed
by it at or prior to the Closing will have been duly performed and complied with
in all material respects as of the Closing.

          Section 7.4. Antitrust and Foreign Investment Clearances; Certain
Litigation. Any approvals or conditions of clearance under the antitrust Law or
foreign investment Law of any jurisdiction required to consummate the
transactions contemplated hereby shall have been met or obtained and any waiting
period (and any extension thereof) under the HSR Act or other antitrust Law or
foreign investment Laws set forth on Schedule 6.4 applicable to the purchase of
the Purchased Assets shall have expired or shall have been terminated. No
Governmental Authority shall have enacted any Law or issued an order, decree or
ruling or taken any other action permanently or temporarily restricting,
enjoining or otherwise prohibiting in any material respect the transactions
contemplated by this Agreement.

          Section 7.5. Closing Certificate. Purchaser shall have delivered to
Honeywell a certificate executed by an authorized officer of Purchaser
certifying as to compliance with the matters described in Section 7.3.

ARTICLE VIII

TERMINATION; EFFECT OF TERMINATION

          Section 8.1. Termination. Notwithstanding anything to the contrary set
forth herein, this Agreement may be terminated and the transactions contemplated
hereby abandoned at any time prior to the Closing:

                    (a) by mutual written consent of Purchaser and Honeywell;

                    (b) by Purchaser or Sellers, if the transactions
contemplated hereby are not consummated on or before October 31, 2011 (the
“Deadline”); provided that if, as of the Deadline, all conditions to this
Agreement shall have been satisfied or waived other than (i) those conditions
that by their terms are to be satisfied by deliveries at the Closing and (ii)
the conditions set forth in Section 6.4 or Section 7.4 due to the failure to
receive any required consent or clearance under applicable antitrust Laws or the
foreign investment Laws set forth on Schedule 6.4 from a Governmental Authority
of competent jurisdiction or any action by any Governmental Authority of
competent jurisdiction to prevent the transactions contemplated by this
Agreement, then Purchaser or the Sellers may extend the Deadline to December 31,
2011, in which case the Deadline shall be deemed to be for all purposes such
date; provided, further, however, that the right to terminate this Agreement or
to extend the Deadline under this Section 8.1(b) shall not be available to any
party whose material breach of a covenant or agreement contained in this
Agreement caused such failure or incapacity to consummate the transactions
contemplated by the Deadline (in the case of the right to terminate the
Agreement) or such failure to receive any required consent or clearance under
applicable antitrust Laws or the foreign investment Laws set forth on Schedule
6.4 (in the case of the right to extend the Deadline);

72

--------------------------------------------------------------------------------



                    (c) if any Governmental Authority having jurisdiction over
any of the parties hereto (including any Seller) shall have issued an order,
decree or ruling or taken any other action, in each case permanently enjoining
or otherwise prohibiting the consummation of the transactions contemplated
hereby, and such order, decree, ruling or other action shall have become final
and nonappealable; or

                    (d) by Purchaser, on the one hand, or Honeywell, on the
other, if there has been a material breach on the part of Honeywell or any
Seller, on the one hand, or Purchaser, on the other, of the representations and
warranties or covenants set forth in this Agreement (provided that such breach
is not the result of any breach of any covenant, representation or warranty of
any other party to this Agreement), which breach has not been cured within
thirty (30) days following receipt of written notice of such breach, and such
breach renders the conditions set forth in Article VI or Article VII, as the
case may be, incapable of being satisfied.

          Section 8.2. Effect of Termination. If this Agreement is terminated
pursuant to Section 8.1, this Agreement shall become null and void and of no
further force and effect, and none of the parties hereto (nor their respective
Subsidiaries, Affiliates, directors, shareholders, officers, employees, agents,
consultants, attorneys in fact or other representatives) shall have any
liability in respect of such termination; provided, however, that no termination
of this Agreement shall relieve any party from liability for any willful breach
of this Agreement prior to such termination. The provisions of this Section 8.2
and Article VIII shall survive any termination of this Agreement. For purposes
of this Agreement, “willful breach” means a material breach that (a) is a
consequence of an act undertaken or omitted by a party with the knowledge
(actual or constructive) that the taking or omitting of such act would, or would
be reasonably expected to, cause a breach of this Agreement and (b) would
prevent or materially delay the Closing or give another party to this Agreement
the right not to consummate the transactions contemplated thereby.

ARTICLE IX

SURVIVAL; INDEMNIFICATION

          Section 9.1. Survival of Representations, Warranties and Agreements.
The representations and warranties of the parties contained in Articles III and
IV, shall, subject to the proviso to this sentence, terminate on the date that
is 18 months after the Closing Date, provided, however, that (i) the
representations and warranties in Sections 3.1, 3.2, 3.3 and 3.19, and in
Section 4.1, 4.2 and 4.7, shall survive indefinitely and (ii) the
representations and warranties in Section 3.7 shall survive until thirty (30)
days following the expiration of the applicable statute of limitation in
question (the representations of Honeywell described in clause (i), the “Seller
Fundamental Representations and Warranties” and each a “Seller Fundamental
Representation and Warranty”). All covenants and agreements contained herein
which by their terms are required to be performed or complied with prior to the
Closing (each, a “Pre-Closing Covenant”) shall survive the Closing Date for a
period of twelve (12) months from the Closing Date, and all other respective
covenants and agreements of contained herein, as well as Pre-Closing Covenants
to the extent they contemplate performance following the Closing, shall survive
the Closing and remain in full force and effect in accordance with their terms,
provided, that all covenants and agreements contained in this Agreement relating
to Taxes shall survive the

73

--------------------------------------------------------------------------------



Closing and remain in full force and effect in accordance with their terms. The
period of time a representation or warranty or covenant or agreement survives
the Closing pursuant to this Section 9.1 shall be the “Survival Period” with
respect to such representation or warranty or covenant or agreement. In the
event notice of any claim for indemnification under this Article IX shall have
been given within the applicable Survival Period and such claim has not been
finally resolved by the expiration of such Survival Period, the representations
or warranties or covenants or agreements that are the subject of such claim
shall survive, but only to the extent and, if known, in the amount of, such
claim, until such claim is finally resolved.

          Section 9.2. Indemnification. Subject to the terms, conditions and
limitations set forth in this Article IX, from and after the Closing Date:

                    (a) Honeywell shall, indemnify and hold harmless Purchaser
and its Affiliates and each of their respective officers, directors, members,
partners, managers, employees, agents, successors and assigns (collectively, the
“Purchaser Indemnified Parties”) from and against any Losses, whether or not
arising from a third party claim, arising out of or in connection with (i) any
breach of any representation or warranty made by Sellers in Article III as of
the date of the Agreement or the breach as of the Closing Date of the
representations and warranties of Honeywell in Sections 3.1, 3.2, 3.3, 3.4, 3.10
(other than in the representations in clauses (a)(ii) and (c)(iv)), the last
sentence of Section 3.15, 3.16 and 3.19 and (ii) any failure to perform any
covenant or agreement of Sellers set forth in this Agreement, (iii) the Retained
Liabilities, or (iv) the Pre-Closing Environmental Liabilities.

                    (b) Purchaser shall indemnify and hold harmless Honeywell,
each Seller and their Affiliates and each of their respective officers,
directors, members, partners, managers, employees, agents, successors and
assigns (collectively, the “Seller Indemnified Parties”) from and against any
Losses, whether or not arising from a third party claim, arising out of (i) any
breach of any representation or warranty made by Purchaser in Article IV as of
the date hereof and as of the Closing Date, (ii) any failure to perform any
covenant or agreement of Purchaser set forth in this Agreement or (iii) the
Assumed Liabilities; provided, that this Section 9.2(b) shall not limit
Purchaser’s right to make a claim under Section 9.2(a).

          Section 9.3. Indemnification Procedures.

                    (a) In order for a party (the “Indemnified Party”) to be
entitled to any indemnification provided for under this Article IX in respect of
a claim made against the Indemnified Party by any Person who is not a party to
this Agreement (a “Third-Party Claim”), such Indemnified Party must notify the
indemnifying party hereunder (the “Indemnifying Party”) in writing of the
Third-Party Claim promptly following receipt by such Indemnified Party of notice
of the Third-Party Claim; provided, however, that failure to give such
notification shall not affect the indemnification provided hereunder except to
the extent the Indemnifying Party shall have been actually prejudiced as a
result of such failure. Thereafter, the Indemnified Party shall deliver to the
Indemnifying Party, promptly following the Indemnified Party’s receipt thereof,
copies of all notices and documents (including court papers) received by the
Indemnified Party relating to the Third-Party Claim, other than those notices
and documents separately addressed to the Indemnifying Party.

74

--------------------------------------------------------------------------------



                    (b) The Indemnifying Party will have the right to defend
against, negotiate, settle or otherwise deal with any Third-Party Claim which
relates to any Losses indemnifiable hereunder and to select counsel of its
choice. If the Indemnifying Party (i) does not within 20 business days of its
receipt of notice of a Third-Party Claim pursuant to Section 9.3(a) elect to
defend against or negotiate any Third-Party Claim which relates to any Losses
indemnifiable hereunder or (ii) after assuming such control fails to diligently
defend against such Third-Party Claim in good faith, then the applicable
Indemnified Party may defend against, negotiate, settle or otherwise deal with
such Third-Party Claim with counsel reasonably acceptable to the Indemnifying
Party. If the Indemnifying Party assumes the defense of any Third-Party Claim,
the applicable Indemnified Party may participate, at its own expense, in the
defense of such Third-Party Claim; provided that if there exists or is
reasonably likely to exist a conflict of interest that would make it
inappropriate in the judgment of the Indemnified Party in its reasonable
discretion for the same counsel to represent both the Indemnified Party and the
Indemnifying Party, then the Indemnified Party shall be entitled to retain one
counsel reasonably acceptable to the Indemnifying Party at the expense of the
Indemnifying Party.

                    (c) If the Indemnifying Party chooses to defend or prosecute
a Third-Party Claim, the Indemnified Party shall (and shall cause the applicable
Indemnified Parties to) cooperate in the defense or prosecution thereof and make
available to the Indemnifying Party, at the Indemnifying Party’s expense, all
witnesses, pertinent records, materials and information in the Indemnified
Party’s possession or under the Indemnified Party’s control relating thereto as
is reasonably required by the Indemnifying Party. Similarly, if the Indemnified
Party is defending or prosecuting such Third-Party Claim, the Indemnifying Party
shall (and shall cause the applicable Indemnified Parties to) cooperate in the
defense or prosecution thereof and make available to the Indemnified Party, at
the Indemnifying Party’s expense, all such witnesses, records, materials and
information in the Indemnifying Party’s possession or under the Indemnifying
Party’s control relating thereto as is reasonably required by the Indemnified
Party. If the Indemnifying Party chooses to defend or prosecute a Third-Party
Claim, no such Third Party-Claim may be settled, compromised or discharged by
the Indemnifying Party without the prior written consent of the Indemnified
Party (which shall not be unreasonably withheld or delayed), unless any such
settlement, compromise or discharge (i) obligates the Indemnifying Party (or its
Affiliates) to pay the full amount of the Loss in connection with such
Third-Party Claim, (ii) imposes no injunctive or other equitable relief against
any Indemnified Party, and (iii) unconditionally releases all Indemnified
Parties from all further liability in respect of such Third-Party Claim. If the
Indemnifying Party elects not to assume the defense of a Third-Party Claim or is
not permitted to assume such defense, the applicable Indemnified Parties shall
not admit any liability with respect to, or settle, compromise or discharge,
such Third-Party Claim without the Indemnifying Party’s prior written consent
(which shall not be unreasonably withheld or delayed).

                    (d) Any Third Party Claim relating to Taxes shall be
governed by Section 5.15(e).

                    (e) In the event any Indemnified Party should have a claim
against any Indemnifying Party under this Article IX that does not involve a
Third-Party Claim, the Indemnified Party shall deliver notice of such claim to
the Indemnifying Party promptly following a management level employee, with
supervisory responsibility for the subject matter

75

--------------------------------------------------------------------------------



of the claim, of the Indemnified Party (or its Subsidiaries) acquiring actual
knowledge of the same. The failure by any Indemnified Party to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
that it may have to such Indemnified Party under this Article IX, except to the
extent that the Indemnifying Party has been actually prejudiced by such failure.

                    (f) The Indemnified Party shall take, and shall cause its
respective Affiliates to take, all reasonable steps to mitigate or otherwise
minimize any Losses that form the basis of a claim for indemnification under
this Article IX.

                    (g) For the avoidance of doubt, the Indemnified Party shall
notify the Indemnifying Party with respect to any claim (other than any claim
involving a De Minimis Loss) as to which indemnification is sought hereunder
even though the amount thereof plus the amount of other claims previously
notified by the Indemnified Party in aggregate is less than the Threshold
Amount.

          Section 9.4. Indemnification Limitations.

                    (a) In no event shall Honeywell be liable for
indemnification pursuant to Section 9.2(a)(i) and Section 9.2(a)(iv) unless and
until the aggregate amount of all Losses with respect to Section 9.2(a)(i) and
Section 9.2(a)(iv) that are imposed on or incurred by Purchaser exceeds 1% of
the Purchase Price (the “Threshold Amount”), in which case Purchaser shall be
entitled to indemnification for all Losses in excess of the Threshold Amount;
provided, however, that the limitation set forth in this sentence shall not
apply with respect to any claim for indemnification in respect of any breach of
a Seller Fundamental Representation and Warranty, and provided further that in
no event shall Honeywell be liable for indemnification pursuant to Section
9.2(a)(i) with respect to breaches of Seller Fundamental Representations and
Warranties for any Losses in excess of the Purchase Price. Notwithstanding the
foregoing, Honeywell shall not (x) be required to make payments for
indemnification pursuant to Section 9.2(a)(i) and Section 9.2(a)(iv) in an
aggregate amount in excess of 11.25% of the Purchase Price or (y) be liable for
indemnification with respect to any Loss by an Indemnified Party of less than
$125,000 or, with respect to a claim under Section 3.11 or Section 9.2(a)(iv),
$150,000, for each individual matter for which a claim is made hereunder (each,
a “De Minimis Loss”) and all such Losses shall be disregarded and shall not be
aggregated for purposes of the Threshold Amount; provided, however, that the
limitations set forth in clauses (x) and (y) of this sentence shall not apply
with respect to any claim for indemnification in respect of any Seller
Fundamental Representation and Warranty.

                    (b) In calculating amounts payable to an Indemnified Party
hereunder, the amount of any indemnified Losses shall be determined without
duplication of any other Loss for which an indemnification claim has been made
under any other representation, warranty, covenant or agreement, shall be
determined without giving effect to any “materiality” (including the word
“material”) or “Business Material Adverse Effect” limitations or qualifications
set forth in any representations and warranties of the parties made in this
Agreement (other than clause (ii) of Section 3.6(a)) (but for the avoidance of
doubt such materiality and Business Material Adverse Effect qualifications shall
be considered for purposes of determining whether a breach of a representation
has occurred) and shall be computed net of (i) amounts actually recovered by

76

--------------------------------------------------------------------------------



the Indemnified Party under indemnification agreements or arrangements with
third parties or under any insurance policy with respect to such Losses (each, a
“Collateral Source”), (ii) any actual prior recovery by the Indemnified Party
from any Person with respect to such Losses and (iii) any reserves set forth in
the Closing Statement specifically for such Loss. In the event of any
indemnification claim paid, the Indemnifying Party may, in its sole discretion,
require any Indemnified Party to grant to such Indemnifying Party an assignment
of the right of such Indemnified Party to assert a claim against any Collateral
Source. If the amount to be netted hereunder from any payment required under
Article IX is determined after payment of any amount otherwise required to be
paid to an Indemnified Party under this Article IX, the Indemnified Party shall
repay to the Indemnifying Party, promptly after such determination, any amount
that the Indemnifying Party would not have had to pay pursuant to this
Article IX had such determination been made at the time of such payment.

                    (c) Notwithstanding any other provision of this Agreement
other than Section 5.15(a), in no event shall Honeywell or any Seller be liable
for (i) any punitive damages or any damages that are not reasonably foreseeable
or that are speculative or remote, unless, in each case, such damages are
recovered by a third party in a Third Party Claim pursuant to an order entered
against a Purchaser Indemnified Party or in a settlement agreement to which a
Purchaser Indemnified Party is a party or (ii) any Losses to the extent arising
from any Environmental Investigation voluntarily conducted by the Purchaser or
any Transferred Entity or any third party acting on their behalf after the
Closing, including Environmental Investigations voluntarily conducted in
connection with operational changes or incident to construction activities,
unless an Environmental Investigation is required by a Governmental Authority,
required pursuant to applicable Environmental Laws, or conducted in connection
with an Environmental Claim, provided, that Sellers shall not be liable for
Losses to the extent resulting from Environmental Investigations conducted in
connection with closure activities, except for Environmental Investigations
performed in connection with or as a result of closure activities at the
Fostoria, Ohio or Greenville, Ohio facilities.

                    (d) Purchaser acknowledges that the consents to the
transactions contemplated by this Agreement identified on Section 3.4 of the
Disclosure Schedule may be required from parties to Contracts, leases, licenses
or other agreements to which Honeywell, any Seller or any Transferred Entity is
a party (including the Material Contracts) and such consents have not been
obtained and may not be obtained. Purchaser agrees that neither Honeywell nor
any Seller shall have any liability (other than, if breached, under Sections
3.4, 5.1, or 5.5(b)) whatsoever to Purchaser (and Purchaser shall not be
entitled to assert any claims except as aforesaid) arising out of or relating to
the failure to obtain any consents that may have been or may be required in
connection with the transactions contemplated by this Agreement or, because of
the default, acceleration or termination of or loss of right under any such
Contract, lease, license or other agreement as a result thereof. Purchaser
further agrees that no representation, warranty or covenant of the Sellers
contained herein (other than, if breached, Sections 3.4, 5.1, or 5.5(b)) shall
be breached or deemed breached and (except as aforesaid) no condition of
Purchaser shall be deemed not to be satisfied as a result of the failure to
obtain any consent or as a result of any such default, acceleration or
termination or loss of right or any lawsuit, action, claim, proceeding or
investigation commenced or threatened by or on behalf of any Person arising out
of or relating to the failure to obtain any consent or any such default,
acceleration or termination or loss of right.

77

--------------------------------------------------------------------------------



                    (e) Except with respect to fraud, notwithstanding anything
else contained in this Agreement to the contrary, after the Closing,
indemnification pursuant to the provisions of this Agreement shall be the sole
and exclusive remedy of the parties from and after the Closing Date with respect
to any and all claims arising out of or in connection with this Agreement and
the transactions contemplated hereby, including in respect of any
misrepresentation or breach of any warranty, covenant or other provision
contained in this Agreement or in any certificate delivered pursuant hereto.
Without limiting the generality or effect of the foregoing, as a material
inducement to the other parties hereto entering into this Agreement, each party
hereto hereby waives, from and after the Closing, any claim or cause of action,
known and unknown, foreseen and unforeseen, which it or any of its Affiliates
may have against the other parties hereto (including rights to indemnification
or contribution, or any other rights or remedies), including under the common
law or federal or state securities Laws, trade regulation Laws or other Laws
(including any relating to Tax, environmental, real estate or employee matters),
by reason of this Agreement, the events giving rise to this Agreement and the
transactions provided for herein or contemplated hereby or thereby, except for
claims or causes of action brought under and subject to the terms and conditions
of the provisions contained in this Agreement and fraud. Nothing contained in
this Section 9.4(e) shall in any manner limit the representations of the parties
made in Sections 3.23 and 4.7.

                    (f) All payments made pursuant to this Article IX or any
other indemnification provision of this Agreement shall be deemed to be
adjustments to the Purchase Price.

                    (g) The indemnity set forth in Section 9.2(a)(iv)
(Pre-Closing Environmental Liabilities) shall expire eighteen (18) months after
the Closing Date. In connection with any indemnification claim made pursuant to
Section 9.2(a)(iv) or Section 9.2(a)(i) with respect to breaches of the
representations and warranties contained in Section 3.11 (Environmental
Matters), Purchaser shall have the right to (i) obtain any tests and studies
reasonably necessary to define or delineate the extent of any contamination or
noncompliance with Environmental Laws, (ii) prepare the work plan for any
Remedial Action or correction of noncompliance, and (iii) conduct or direct any
such Remedial Action or correction of noncompliance. Purchaser shall notify the
Sellers prior to conducting any Remedial Action, promptly provide the Sellers
with copies of all environmental, engineering or other studies and data prepared
by or collected by Purchaser or its agents, consult with the Sellers regarding
the nature, extent and anticipated cost of such Remedial Action, provide the
Sellers with reasonable advance notice of and opportunity to attend meetings
with the applicable Governmental Authorities, and provide the Sellers with
copies of all correspondence with such Governmental Authorities. In connection
with any indemnification claim made pursuant to Section 9.2(a)(iii) (Retained
Liabilities) with respect to Liabilities identified in Sections 1.4(h) and (i),
the Sellers shall have the right to (i) obtain any tests and studies reasonably
necessary to define or delineate the extent of any contamination or
noncompliance with Environmental Laws, (ii) prepare the work plan for any
Remedial Action or correction of noncompliance, (iii) conduct or direct any such
Remedial Action or correction of noncompliance, and (iv) record and implement
Engineering and Institutional Controls as necessary to meet applicable
industrial standards regarding the presence of Materials of Environmental
Concern, so long as such Engineering and Institutional Controls are acceptable
to the Governmental Authority with jurisdiction over the Remedial Action and do
not unreasonably interfere with the use of any property for commercial or
industrial purposes. The Sellers shall

78

--------------------------------------------------------------------------------



notify Purchaser prior to conducting any Remedial Action, promptly provide
Purchaser with copies of all environmental, engineering or other studies and
data prepared by or collected by the Sellers or their agents, consult with
Purchaser regarding the nature, extent and anticipated cost of such Remedial
Action, provide Purchaser with reasonable advance notice of and opportunity to
attend meetings with the applicable Governmental Authorities, and provide
Purchaser with copies of all correspondence with such Governmental Authorities.
Notwithstanding anything in this Section 9.4(g) to the contrary, neither the
Sellers nor their agents shall take any action that unreasonably interferes with
the operations of the Business or the Purchased Assets. The Sellers shall only
be liable for Remedial Action associated with Pre-Closing Environmental
Liabilities and with Retained Liabilities identified in Sections 1.4(h) and (i)
to the extent that Losses (A) are required to bring the Business or any
Purchased Assets into compliance with applicable Environmental Laws, (B) are
necessary to respond to the presence of Materials of Environmental Concern
exceeding applicable industrial standards, (C) meet the requirements of a
Governmental Authority or applicable Environmental Laws, or (D) utilize the
remedial criteria that are least stringent as required by applicable
Environmental Law and acceptable to the Governmental Authority with jurisdiction
over the Remedial Action.

                    (h) In connection with any indemnification claim pursuant to
Section 9.2(a)(iii) with respect to Liabilities identified in Section 1.4(i) in
connection with the obligation to conduct Remedial Action pursuant to ISRA, (A)
Sellers and the Purchaser Indemnified Parties shall comply with all ISRA
requirements, as amended by the Site Remediation Reform Act, N.J.S.A. 58:10C-1
et seq. (“SRRA”), and the regulations promulgated thereunder. Sellers shall be
entitled to engage a Licensed Site Remediation Professional as defined at
N.J.A.C. 7:26C-1.3 (“LSRP”) and obtain a Response Action Outcome, as defined in
the SRRA, applicable to the Property pursuant to ISRA (collectively, “RAO”) or,
if Sellers do not obtain the RAO prior to Closing, Sellers shall obtain or
otherwise complete and duly file on or before Closing (i) a Remediation
Certification in accordance with N.J.A.C. 7:26B-4.3, or (ii) such other
authorization which permits Sellers to complete this transaction (collectively,
a “Closing Approval”) provided, in each case, such Closing Approval does not
create any liability or obligation on the part of the Purchaser Indemnified
Parties other than the duty to cooperate. The Purchaser Indemnified Parties
shall grant Sellers, their agents and the New Jersey Department of Environmental
Protection (“NJDEP”) a non-exclusive license to enter the Purchased Owned Real
Property in Freehold, New Jersey, following Closing, upon reasonable notice, in
order to conduct any investigation, sampling or remediation necessary in order
to secure the RAO. Sellers, in Sellers’ discretion, may choose any remedial
alternative which will result in an RAO, including the least costly and most
restrictive alternative so long as such remedial alternative is acceptable to
the NJDEP and does not unreasonably limit use of the Purchased Owned Real
Property in Freehold, New Jersey. Seller shall be entitled to rely upon the use
of Engineering and Institutional Controls, including deed notices, caps, and/or
clean fill over contaminated soil, in connection with any such remediation as
permitted by applicable statutes and regulations, provided, however, any such
Engineering and Institutional Controls shall not unreasonably interfere with the
use of such property for commercial or industrial purposes. Seller shall post,
maintain, and from time-to-time adjust the amount of, financial assurances
required pursuant to ISRA, if any. The Purchaser Indemnified Parties shall
assume all future obligations related to the Engineering and Institutional
Controls and any maintenance requirements required under ISRA, it being
understood that the Purchaser Indemnified Parties shall have no obligation to

79

--------------------------------------------------------------------------------



conduct any investigation, remediation or corrective action required under ISRA,
the SRRA, the Technical Requirements for Site Remediation, N.J.A.C. 7:26E, the
Administrative Requirements for the Remediation of Contaminated Sites, N.J.A.C.
7:26C, and/or other applicable statute or regulation.

                    (i) In connection with any indemnification claim pursuant to
Section 9.2(a)(iii) with respect to Liabilities identified in Section 1.4(i) in
connection with the obligation to conduct any Environmental Investigation or
Remedial Action pursuant to Connecticut General Statutes (“C.G.S.”) § 22a-134
et. seq., as amended by Public Act 01-204) (“Connecticut Property Transfer
Law”), (A) Sellers and the Purchaser Indemnified Parties shall comply with all
Connecticut Property Transfer Law requirements, and the regulations promulgated
thereunder. Sellers in their discretion shall be entitled to determine whether
the Business Leased Real Properties located in Danbury, Connecticut (“Danbury
Facilities”) are subject to the Connecticut Property Transfer Law. Should
Sellers determine that the Danbury Facilities are subject to the Connecticut
Property Transfer Law, Sellers shall file an Environmental Conditions Assessment
Form, as defined at C.G.S. §22a-134(17) and shall in their discretion determine
whether to file a Connecticut Property Transfer Program Form I, II, III, or IV,
as defined at C.G.S. §22a-134(10), (11), (12), and (13) respectively, with the
Connecticut Department of Environmental Protection (“CTDEP”). Sellers shall, if
necessary, be entitled to engage a Licensed Environmental Professional (“LEP”)
as defined at C.G.S. § 22a-134(16) in order to file either a Form II, Form III,
or Form IV. Should Sellers determine that a Form I or Form II filing is
appropriate, Sellers shall notify Purchaser Indemnified Parties of the filing as
required under the Connecticut Property Transfer Law. Should CTDEP fail to
approve of Sellers’ filing of either a Form I or Form II, Purchaser Indemnified
Parties shall grant Sellers, their agents and CTDEP a non-exclusive license to
enter the Danbury Facilities following Closing, upon reasonable notice, in order
to conduct any investigation, sampling, or remediation necessary in order to
secure CTDEP approval of the Form I or Form II filing. Should Sellers determine
that either a Form III or Form IV filing is appropriate, Purchaser Indemnified
Parties shall grant Sellers, their agents and CTDEP a non-exclusive license to
enter the Danbury Facilities following Closing, upon reasonable notice, in order
to conduct any investigation, sampling, or remediation necessary or desirable in
order to secure CTDEP approval that Remedial Actions specified in the Form III
or Form IV filing, or Remedial Actions required by CTDEP in order for Sellers to
meet all Connecticut Property Transfer Law and CTDEP requirements subsequent to
the Form III or Form IV filing. Sellers, in Sellers’ discretion, may choose any
remedial alternative which will result in CTDEP approval of a Form I, Form II,
Form III, or Form IV filing, including the least costly and most restrictive
alternative, as long as such remedial alternative is acceptable to the CTDEP and
does not unreasonably limit use of the Danbury Facility for commercial or
industrial purposes. Sellers shall be entitled to rely upon the use of
Engineering and Institutional Controls, including deed notices, caps, and/or
clean fill over contaminated soil, in connection with any such remediation as
permitted by applicable statutes and regulations, provided, however, any such
remedial alternative and Engineering and Institutional Controls shall not
unreasonably interfere with the ability of Purchaser Indemnified Parties to
utilize the Danbury Facilities for commercial or industrial purposes; and (B)
the Purchaser Indemnified Parties hereby agree to comply with all restrictions
and requirements as contained in any permitted Engineering and Institutional
Controls utilized by Sellers in connection with Sellers’s efforts to obtain
CTDEP approval of Form I, Form II, Form III, or

80

--------------------------------------------------------------------------------



Form IV filings (which shall constitute Permitted Encumbrances). The Purchaser
Indemnified Parties shall assume all future obligations related to the
Engineering and Institutional Controls and any maintenance, monitoring, or
reporting requirements required under the Connecticut Property Transfer Law
and/or other applicable regulation, it being understood that the Purchaser
Indemnified Parties shall have no obligation to conduct any investigation,
remediation, or corrective action required under the Connecticut Property
Transfer Law and/or other applicable statute or regulation.

                    (j) Notwithstanding any other provision of Section 9.4, in
no event shall Honeywell be liable for any Losses associated with Pre-Closing
Environmental Liabilities or any breach or inaccuracy of any representation or
warranty contained in Section 3.11 (Environmental Matters) to the extent such
Loss or Losses (i) arise from or are exacerbated by any of the Purchaser
Indemnified Parties after Closing, in connection with (A) any Management of any
Materials of Environmental Concern by the Purchaser Indemnified Parties; (B)
failure by the Purchaser Indemnified Parties following the Closing to comply
with any Environmental Law; and (C) the negligent actions of any Purchaser
Indemnified Parties or (ii) relate to a Remedial Action that (x) is not required
by a Governmental Authority or pursuant to any Environmental Law or (y) is
required by a cleanup or remediation standard other than an industrial standard,
unless such other cleanup or remediation standard is required by the
Governmental Authority with jurisdiction over the Remedial Action.

          Section 9.5. No Rights of Offset. Purchaser waives and relinquishes
any and all rights to set off or to apply any monies held or indebtedness or
other obligations now or hereafter owing by Purchaser to Sellers or any of their
Affiliates against any obligations of Sellers or any of their Affiliates now or
hereafter existing under this Agreement or any other agreement, instrument,
certificate or similar document required to be delivered pursuant to this
Agreement.

ARTICLE X

MISCELLANEOUS

          Section 10.1. Notices. All notices and other communications given or
made pursuant hereto shall be in writing and shall be deemed to have been duly
given or made (a) on the date of delivery if delivered personally, or by
telecopy or facsimile, upon confirmation of receipt (if received on a business
day or, if not received on a business day, on the first business day following
such date of receipt), (b) on the first business day following the date of
dispatch if delivered by a recognized next-day courier service, or (c) on the
fifth business day following the date of mailing if delivered by registered or
certified mail return receipt requested, postage prepaid and shall be delivered
personally or mailed by registered or certified mail (postage prepaid, return
receipt requested), sent by overnight courier or sent by telecopy, to the
applicable party at the following addresses or telecopy numbers (or at such
other address or telecopy number for a party as shall be specified by like
notice):

 

 

 

if to Sellers:

 

 

 

Honeywell International Inc.

 

101 Columbia Road

81

--------------------------------------------------------------------------------




 

 

 

 

P.O. Box 4000

 

Morristown, New Jersey 07962-2487

 

Attention: General Counsel and Senior Vice President

 

Telecopy No.: (973) 455-4217

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

David Robbins, Esq.

 

Bingham McCutchen LLP

 

355 S. Grand Avenue, Suite 4400

 

Los Angeles, CA 90071

 

Telecopy No: (213) 680-6499

 

 

 

If to Purchaser, to:

 

 

 

Rank Group Limited

 

Level Nine

 

148 Quay Street

 

P.O. Box 3515

 

Auckland, New Zealand

 

Facsimile No.: +612 9268 6694

 

Email: Helen.golding@rankgroup.co.nz

 

 

 

with copies (which copies shall not constitute notice) to:

 

Debevoise & Plimpton LLP

 

919 Third Avenue

 

New York, New York 10022

 

Attention:

Jeffrey J. Rosen

 

 

Kevin M. Schmidt

 

Facsimile No.: (212) 909-6836

 

Email: jrosen@debevoise.com

 

           kmschmidt@debevoise.com

          Section 10.2. Certain Definitions; Interpretation.

                    (a) For purposes of this Agreement, the following terms
shall have the following meanings:

          “Adjusted Interim Cash Flow” means an amount, which may be either
positive or negative, equal to (i) the amount of Business EBITDA, minus (ii) the
Deemed Interest Adjustment, minus (iii) the Deemed Tax Adjustment, minus (iv)
the Working Capital Adjustment and minus (v) the amount of capital expenditures
of the Business during the period from and including the Measuring Time through
the Closing Date. To the extent any audit adjustments (including, for
illustrative purposes only, those of the type set forth on Schedule G) have an
impact on cash, then a corresponding adjustment will be made to Adjusted Interim
Cash

82

--------------------------------------------------------------------------------



Flow. Attached as Schedule H is an illustrative example of the calculation of
Adjusted Interim Cash Flow. Capital expenditures of the Business shall be
calculated in accordance with the Applicable Accounting Principles and will be
reduced by the proceeds of any sales of fixed assets or intangible property, but
for the avoidance of doubt, customer lifts will not be included in the
calculation of capital expenditures.

          “Affiliate” of a Person means a Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with, the first mentioned Person.

          “Agreed Interest Rate” means, (i) for the period from the Measuring
Time through and including March 31, 2011, 3%, (ii) for the period from and
including April 1, 2011 through and including June 30, 2010, 5%, (iii) for the
period from and including July 1, 2011 through and including September 30, 2011,
7% and (iv) thereafter, 9%.

          “Agreement” shall have the meaning specified in the Preamble.

          “Antitrust Agencies” shall have the meaning set forth in
Section 5.5(a).

          “Applicable Accounting Principles” means the GAAP principles,
practices and methodologies used in the preparation of the Year-End Financial
Statements for 2009.

          “Assignment and Assumption Agreement” shall have the meaning set forth
in Section 2.3(a)(i).

          “Assumed Business Taxes” means Taxes (other than Income Taxes) of or
payable with respect to the Business or the Purchased Assets (other than a
Transferred Entity) attributable to any Post-Reference Date Tax Period, to the
extent attributable to the normal operation of the Business (other than a
Transferred Entity) in the ordinary course, but excluding, for the avoidance of
doubt, Taxes that are attributable to the transfer of any asset under this
Agreement, the transfer of any Retained Assets or Transferred Entities Retained
Assets or any other transaction contemplated by this Agreement.

          “Assumed Contracts” shall have the meaning set forth in
Section 1.1(c)(vi).

          “Assumed Liabilities” shall have the meaning set forth in Section 1.3.

          “Assumed Real Property Leases” shall have the meaning set forth in
Section 1.1(c)(vii).

          “Business” shall mean Honeywell’s design, manufacture, marketing,
distribution and sale of Business Products, including the licensing of Business
Intellectual Property owned by Sellers or a Transferred Entity to third parties,
conducted through Honeywell’s “Consumer Products Group” business unit of its
Transportation Systems division, as conducted on the date hereof. For avoidance
of doubt the “Business” shall not include any Excluded Business.

          “Business Adjustments” means the adjustments to Consolidated Operating
Income set forth on Schedule J.

83

--------------------------------------------------------------------------------



          “Business Day” or “business day” shall mean a day other than a
Saturday, Sunday or other day on which banks in New York, New York are required
or authorized by Law to be closed.

          “Business EBITDA” means an amount, which may be either a positive or
negative number, equal to the Consolidated Operating Income (or consolidated
operating loss) of the Business for the period from and including the Measuring
Time through and including the Closing Date, plus the Business Adjustments for
such period, and plus depreciation and amortization to the extent taken into
account in determining such Consolidated Operating Income or loss. Attached in
Schedule J is an illustrative example of the calculation of Business EBITDA.

          “Business Inventory” shall mean the inventory, including merchandise,
raw materials, work-in-process and finished goods, of the Transferred Entities,
and inventory owned and used by Sellers primarily in the conduct of the Business
and maintained, held or stored by or for Sellers at Closing, and any prepaid
deposits for any of the same. For avoidance of doubt any inventory used or held
for use in the Excluded Business shall not be included in “Business Inventory.”

          “Business Intellectual Property” shall mean the Purchased Intellectual
Property, all Intellectual Property licensed to any Seller or its Affiliates
(other than the Transferred Entities) and primarily used in the conduct of the
Business as of the Closing Date, and all Intellectual Property owned or licensed
to any Transferred Entity, in each case, that is not Excluded Intellectual
Property.

          “Business Leased Real Property” shall mean all real property leased or
subleased under the Real Property Leases.

          “Business Material Adverse Effect” means (i) any change, effect or
circumstance that, individually or in the aggregate, has had, or would
reasonably be expected to have, a material adverse effect on the business,
assets, liabilities, results of operations or financial condition of the
Business; provided, however, that changes, effects or circumstances, alone or in
combination, that arise out of or result from (A) changes in economic
conditions, financial or securities markets in general, or the industries and
markets (including with respect to commodity prices) in which the Business is
operated, provided such change does not disproportionately effect the Business,
(B) the execution and performance of this Agreement or the announcement of this
Agreement and the transactions contemplated hereby, (C) acts of God, calamities,
national or international political or social conditions, including the
engagement by the United States in hostilities, whether commenced before or
after the date hereof, or the occurrence of any military attack or terrorist act
upon the United States, provided such act, calamity or condition does not
disproportionately effect the Business, (D) the failure, in and of itself, to
achieve any projections, forecasts, estimates, performance metrics or operating
statistics (whether or not shared with Purchaser) or to grow in any respect (it
being understood that this clause (D) shall not exclude the facts or
circumstances giving rise to such failure) or (E) any actions taken, or failures
to take action, or such other changes or events, in each case, to which
Purchaser has consented, shall not be considered in determining whether a
Business Material Adverse Effect has occurred or (ii)

84

--------------------------------------------------------------------------------



any material adverse change in or material adverse effect on the ability of
Honeywell or any Seller to consummate the transactions contemplated hereby.

          “Business Personal Property” shall mean all furnishings, furniture,
computer equipment, office equipment and supplies, vehicles, tooling, patterns,
dies, jigs, machinery and equipment and other tangible personal property (other
than Business Inventory and any items disposed of after the date hereof in the
ordinary course of business) which is either (i) located on or utilized by
Transferred Employees who work at any Purchased Owned Real Property or on any
property that is the subject of the Assumed Real Property Leases or (ii) is
owned and used primarily in the conduct of the Business.

          “Business Products” shall mean automotive (i) filtration products,
(ii) spark plugs and ignition products and (iii) car care products, including
antifreeze, brake fluid, and other repair, maintenance, additives and appearance
products, in each case sold by the Business prior to the Closing Date.

          “C.G.S.” shall have the meaning set forth in Section 9.4(i).

          “Closing” shall have the meaning set forth in Section 2.1.

          “Closing Approval” shall have the meaning set forth in Section 9.4(h).

          “Closing Date” shall have the meaning set forth in Section 2.1.

          “Closing Date Audited Statements” shall have the meaning set forth in
Section 1.8(c)(i).

          “Closing Date Cash” means the amount of all cash and cash equivalents
of the Business as of the Closing Date, determined in accordance with Applicable
Accounting Principles, to the extent not distributed from Transferred Entities
prior to Closing or removed from the Purchased Assets or the Transferred
Entities by Sellers prior to Closing.

          “Closing Date Working Capital” means Working Capital as of the close
of business on the Closing Date.

          “Closing Statement” shall have the meaning set forth in
Section 1.8(c)(ii).

          “Closing Statement Dispute Notice” shall have the meaning set forth in
Section 1.8(d).

          “COBRA” shall have the meaning set forth in Section 3.12(e).

          “Code” means the Internal Revenue Code of 1986, as amended.

          “Collateral Source” shall have the meaning set forth in Section
9.4(b).

          “Competing Business” shall have the meaning set forth in
Section 5.11(a).

85

--------------------------------------------------------------------------------



          “Competing Business Transaction” means (i) a sale, grant,
authorization or issuance by any of the Transferred Entities of (or the sale,
grant, authorization, issuance or announcement of any right to purchase) any
debt or equity securities (or securities convertible into or exchangeable for
debt or equity securities of any class or series of capital stock) of such
Transferred Entity (ii) any sale, transfer, license, lease, pledge, mortgage, or
other disposition of a material portion of the Purchased Assets (other than
pursuant to existing Contracts, the sale of Business Products or Business
Inventory, the exclusive or non-exclusive technology or brand licenses of the
Business Intellectual Property, in each case, in the ordinary course of business
consistent with past practice, or the sale or licensing of certain Intellectual
Property rights underlying Honeywell’s Sulfur Filter and Diesel Particulate
Filter technology), or (iii) any plan or agreement of complete or partial
liquidation, dissolution, restructuring, merger, consolidation, business
combination, joint venture, recapitalization, reorganization, financing, tender
offer, share exchange, dissolution or other extraordinary transaction involving
a Transferred Entity.

          “Confidential Information” shall have the meaning set forth in
Section 5.12.

          “Confidentiality Agreement” shall have the meaning set forth in
Section 5.2(a).

          “Consolidated Operating Income (loss)” means consolidated operating
income (loss) of the Business as reflected in the Closing Date Audited
Statements subject to the adjustment set forth on Schedule K.

          “Contract” shall mean any legally binding contract, agreement, lease,
sublease, license, sales order, purchase order, indenture, note, bond, loan,
instrument, lease, conditional sale contract, mortgage, franchise, insurance
policy, undertaking, commitment or other arrangement or agreement that is
binding on any Person or any part of its property under applicable Law.

          “Control” (including the terms “Controlled,” “Controlled by” and
“under common Control with”) means, with respect to the relationship between or
among two or more Persons, the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of stock, as trustee, personal representative or
executor, by contract or credit arrangement or otherwise.

          “Copyrights” means U.S. and foreign copyrights, whether registered or
unregistered, and pending applications to register the same, renewals and
extensions in connection any such registrations, together with all translations
thereof.

          “CTDEP” shall have the meaning set forth in Section 9.4(i).

          “Danbury Facilities” shall have the meaning set forth in Section
9.4(i).

          “Deadline” shall have the meaning set forth in Section 8.1(b).

          “Debt Financing” shall have the meaning set forth in Section 5.23(a).

          “Deeds” shall have the meaning set forth in Section 2.3(a)(v).

86

--------------------------------------------------------------------------------



          “Deemed Interest Adjustment” means an amount calculated as simple
interest on $950,000,000 from the Measuring Time through the Closing Date,
calculated at the Agreed Interest Rate in effect from time to time during such
period. Attached as Schedule L is an illustrative example of the Deemed Interest
Adjustment.

          “Deemed Tax Adjustment” means the product of (x) the amount of
Business EBITDA minus (i) the Deemed Interest Adjustment and minus (ii) the
amounts of depreciation and amortization added back to Consolidated Operating
Income in determining Business EBITDA, multiplied by (y) 39%; provided, however,
that if the amount described in clause (x) is negative the Deemed Tax Adjustment
shall be zero. Attached as Schedule L is an illustrative example of the Deemed
Tax Adjustment.

          “Delayed Closing Date” shall have the meaning set forth in Section
10.13.

          “Delayed Transfer Assets” shall have the meaning set forth in Section
10.13.

          “De Minimis Loss” shall have the meaning set forth in Section 9.4(a).

          “Disclosure Schedule” shall have the meaning set forth in the Preamble
of Article III.

          “Disputed Item” shall have the meaning set forth in Section 1.8(d).

          “Effective Time” shall have the meaning set forth in Section 2.2.

          “Employee Transferor” shall have the meaning set forth in Section
5.8(a)(i).

          “Employees” shall have the meaning set forth in Section 5.8.

          “Encumbrances” means any mortgage, lien, pledge, security interest,
hypothecation, easements, encumbrance or other similar charge or restriction.

          “Enforceability Exceptions” shall have the meaning set forth in
Section 3.2.

          “Engineering and Institutional Controls” means any and all
restrictions, measures, covenants and obligations that may be used in lieu of,
in conjunction with or as a component of Remedial Actions to satisfy Liabilities
under Environmental Laws in connection with (i) requirements for engineering and
institutional controls; (ii) proscriptions against residential and groundwater
use; and (iii) any documents, instruments, agreements, rights and obligations
embodying, establishing or necessary to the foregoing, including, without
limitation, certifications, deed notices, deed restrictions, easements, access
agreements, equitable servitudes and restrictive covenants.

          “Environmental Claims” means any claim, cause of action,
investigation, proceeding, consent order, consent agreement, or notice by any
person or entity alleging potential Liability arising out of, based on or
resulting from (i) the presence, or release into the environment of, or exposure
to, any Material of Environmental Concern at any location, or (ii) circumstances
forming the basis of any violation, or alleged violation, of, or liability
under, any Environmental Law or Environmental Permit.

87

--------------------------------------------------------------------------------



          “Environmental Investigation” means any environmental sampling,
monitoring or other subsurface investigation, or sampling of any surface
materials, of Owned Real Property or Business Leased Real Property.

          “Environmental Laws” means all federal, interstate, state, local and
foreign Laws relating to pollution or protection of human health, safety, the
environment or natural resources damages, including Laws relating to emissions,
discharges, releases or threatened releases of Materials of Environmental
Concern, or otherwise relating to the manufacture, processing, distribution,
use, discharge, generation, treatment, storage, disposal, transport or handling
of Materials of Environmental Concern.

          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any applicable
Environmental Law.

          “Equity Interest” shall have the meaning set forth in Section 3.3.

          “ERISA” means the Employee Retirement Income Security Act of 1974,
including the rules and regulations promulgated thereto.

          “ERISA Affiliate,” as to any person, means any member of a controlled
group of corporations or of a group of trades or businesses under common
control, with such person, in each case within the meaning of Section 414 of the
Code.

          “Estimated Closing Statement” shall have the meaning set forth in
Section 1.8(b).

          “Estimated Net Cash Adjustment” shall have the meaning set forth in
Section 1.8(b).

          “Excluded Business” shall mean for purposes of this Agreement (i) the
licensing or other disposition of Excluded Intellectual Property to third
parties, (ii) the performance of the Retained Contracts, (iii) the design,
manufacture, marketing, distribution and sale of air conditioning refrigerants
and related equipment and additives for mobile air conditions systems and
cooling systems for gasoline and diesel engines and similar turbocharger
technology related products, thermal systems (including exhaust gas and charge
air coolers, aluminum radiators and cooling modules and recirculation products),
automotive speed position and pressure sensors, mechanical parts for vehicle,
aircraft, rail and industrial engines (not including filters or spark plugs) and
brake hard parts and other friction materials (including disc and drum brake
pads, shoes, linings, brake blocks and other components for vehicle, aircraft
and rail, industrial and on- and off-highway applications) sold, produced or
distributed by applicable Honeywell divisions and/or business units (including
by Honeywell’s Transportation Systems division), and (iv) for purposes of
Section 5.11 of this Agreement only and the definition of the “Competing
Business”, the distribution and sale of brake fluid, lubricants, cleaners and
associate wheel cleaners sold, produced or distributed by applicable Honeywell
divisions and/or business units (including by Honeywell’s Transportation Systems
division) shall be deemed included in the definition of “Excluded Business.”

          “Excluded Intellectual Property” means all Intellectual Property owned
or licensed by any Seller or any Transferred Entity that is not used primarily
or exclusively in the conduct of

88

--------------------------------------------------------------------------------



the Business, all Intellectual Property set forth on Schedule 1.2(n) or Section
3.16 of the Disclosure Schedule that is provided to Purchaser pursuant to the
Transition Services Agreement and certain Intellectual Property rights
underlying Honeywell’s Sulfur Filter and Diesel Particulate Filter technology,
and any and all goodwill represented thereby and pertaining thereto, and the
right to sue and recover damages for past, present and future infringement,
dilution, misappropriation or other violation or conflict associated therewith,
including all rights to own and license any of the Sellers’ Marks and associated
Intellectual Property rights.

          “Financing Parties” shall have the meaning set forth in Section 10.4.

          “Financial Statements” shall have the meaning set forth in
Section 3.5(a).

          “Foreign Approval” shall have the meaning set forth in Section 10.13.

          “Foreign Benefit Plan” shall have the meaning set forth in Section
3.12(b).

          “Foreign Benefit Plans” shall have the meaning set forth in
Section 3.12(b).

          “Former Employees” shall have the meaning set forth in Section 5.8.

          “GAAP” means United States generally accepted accounting principles
and practices in effect from time to time applied consistently throughout the
periods involved.

          “Governmental Authority” means any foreign or United States federal,
state or local governmental, regulatory or administrative agency or any court,
tribunal, or judicial or arbitral body.

          “Governmental Order” means any order, writ, judgment, injunction,
decree, stipulation, determination or award entered by or with any Governmental
Authority.

          “Gross U.S. Purchase Price” shall have the meaning set forth in
Section 2.4(b).

          “Holt Japan” shall have the meaning set forth in Section 1.1(a)(ii).

          “Holt Lloyd Spain” shall have the meaning set forth in Section 5.27.

          “Holt New Zealand” shall have the meaning set forth in
Section 1.1(a)(ii).

          “Holts South Africa” shall have the meaning set forth in
Section 1.1(a)(ii).

          “Holt UK” shall have the meaning set forth in Section 1.1(a)(iii).

          “Honeywell” shall have the meaning specified in the Preamble.

          “Honeywell Canada” shall have the meaning set forth in Section 1.1(b).

          “Honeywell China” shall have the meaning set forth in Section 1.1(b).

89

--------------------------------------------------------------------------------



          “Honeywell Filter Litigation” shall mean any current or future class
action, investigation, or other civil, criminal, regulatory or administrative
proceeding maintained or initiated against Honeywell or its Affiliates by any
private plaintiff or the United States Department of Justice, any U.S. or
Canadian Governmental Entity, the U.S. state Attorney Generals, local state,
county or municipal authorities or entities, or the SEC relating to or arising
from allegations of price fixing, bid rigging and allocation of customers in the
aftermarket for automotive oil, air, fuel and transmission filters.

          “Honeywell International UK” shall have the meaning set forth in
Section 1.1(a)(iii).

          “Honeywell France” shall have the meaning set forth in Section 1.1(b).

          “Honeywell Mexico 1” shall have the meaning set forth in
Section 1.1(b).

          “Honeywell Mexico 2” shall have the meaning set forth in
Section 1.1(b).

          “Honeywell Portugal” means Holt Lloyd & Raposo Limitada, a Portuguese
Transferred Entity, in which another Transferred Entity holds a 35% Equity
Interest, as set forth on Section 3.3 of the Disclosure Schedule.

          “Honeywell Singapore” shall have the meaning set forth in Section
1.1(b).

          “HSR Act” shall have the meaning set forth in Section 5.5(a).

          “Income Tax” means (i) any income, franchise, gains, corporation,
withholding or similar Tax imposed on or measured by net income, profits, gains
or similar items (including U.S. federal Income Tax) and any interest,
additional amounts, additions to tax, penalties or similar items with respect
thereto and (ii) any liability for payments described in clause (i) as a result
of being or been a member of an affiliated, consolidated, combined, unitary or
similar group, or under a tax sharing, tax allocation, tax indemnity or other
agreement, or as a result of being liable for another Person’s taxes as a
transferee or successor, by contract or otherwise or any payments for group
relief.

          “Indebtedness” means, with respect to either a Seller or a Transferred
Entity, (i) all indebtedness of such Person, whether or not contingent, for
borrowed money; (ii) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments; (iii) all obligations, contingent or
otherwise, of such Person under letter of credit, bank guarantees or similar
facilities (other than Sellers’ Letters of Credit and Sellers’ Guarantees);
(iv) all Indebtedness of others referred to in clauses (i) through (iii) above
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person.

          “Indemnified Party” shall have the meaning set forth in Section
9.3(a).

          “Indemnifying Party” shall have the meaning set forth in Section
9.3(a).

          “Independent Accountant” means a partner in the New York office of
Ernst & Young LLP or a substitute therefor as provided in Section 1.8(e).

90

--------------------------------------------------------------------------------



          “Insurance Policies” shall have the meaning set forth in Section 3.18.

          “Intellectual Property” means all Patents, Trademarks, Copyrights,
know-how, trade secrets, and mask works, utility and industrial models and
applications therefor.

          “Interests” shall have the meaning set forth in Section 1.1(e)(i).

          “Interim Balance Sheet” shall have the meaning set forth in
Section 3.5(a).

          “Interim Financial Statements” shall have the meaning set forth in
Section 3.5(a).

          “Interim Income Statement” shall have the meaning set forth in
Section 3.5(a).

          “Internal Controls” shall have the meaning set forth in Section
3.5(c).

          “ISRA” shall mean the New Jersey Industrial Site Recovery Act,
N.J.S.A. 13:1K et seq, N.J.A.C. 7:26B et seq., as amended by the Site
Remediation Reform Act, N.J.S.A. 58:10C-1 et seq. (“SRRA”), and all rules and
regulations promulgated thereunder, as amended.

          “Key Customers” shall have the meaning set forth in Section 3.22.

          “Key Suppliers” shall have the meaning set forth in Section 3.22.

          “Knowledge” with respect to Honeywell shall mean the actual knowledge
of the individuals identified on Schedule M, after reasonable inquiry by such
individuals of any person who is a Band 4 (or higher) management-level employee
of the Business who has supervisory responsibility for the matter in question.

          “Labor Contract” and “Labor Contracts” shall have the respective
meanings set forth in Section 5.8(c).

          “Law” means any law, statute, ordinance, rule, code, order,
requirement or rule of law (including common law) or regulation of any
Governmental Authority, or any binding agreement with any Governmental Authority
binding upon a Person or its assets, or any Law relating to employment
standards, human rights, health and safety, labor relations, workplace safety
and insurance and/or pay equity.

          “Liability” means any direct or indirect liability, indebtedness,
claim, loss, damage, deficiency, obligation or responsibility, fixed or unfixed,
choate or inchoate, liquidated or unliquidated, secured or unsecured, accrued,
absolute, known or unknown, contingent or otherwise.

          “Losses” means any losses, costs or expenses (including reasonable
attorneys’ fees and expenses), judgments, fines, Taxes, claims, damages and
assessments.

          “LEP” shall have the meaning set forth in Section 9.4(i).

          “LSRP” shall have the meaning set forth in Section 9.4(h).

91

--------------------------------------------------------------------------------



          “Made Available” means that the information referred to (i) has been
actually delivered (whether by email transmission or hand delivery) to Purchaser
or Sellers or to their respective outside legal counsel, as applicable, or (ii)
was posted on the electronic datasites located at
https://datasite.merrillcorp.com, in each case, at least one (1) Business Day
prior to the execution of this Agreement.

          “Management” means generation, production, distribution, processing,
storage, treatment, operation, transportation, recycling, reuse and/or disposal,
as those terms are defined in any applicable Environmental Law.

          “Marketing Period” means the first period of 15 consecutive Business
Days commencing after the date hereof and throughout which (i) Purchaser shall
have the Required Information, (ii) the conditions set forth in Sections 6.1 and
6.4 shall have been satisfied (except as provided in Section 10.13); provided
that, notwithstanding the foregoing, (A) the Marketing Period shall exclude any
period between August 12, 2011 and September 6, 2011 and (B) so long as Sellers
shall have previously delivered to Purchaser the financial information
referenced in Sections 5.23(a)(iii)(A) and (B) and such other assistance
referenced in Section 5.23(a)(iii)(C) (to the extent such assistance is
requested by Purchaser on or prior to August 5, 2011), the Marketing Period must
commence no later than September 6, 2011. Notwithstanding the foregoing, if,
prior to the completion of the Marketing Period (A) PricewaterhouseCoopers LLP
shall have withdrawn its audit opinion with respect to any financial statements
included in the Required Information, then the Marketing Period shall not
commence unless and until a new unqualified audit opinion is issued with respect
thereto by PricewaterhouseCoopers LLC or another independent public accounting
firm reasonably acceptable to Purchaser or (B) the financial statements included
in the Required Information that is available to Purchaser on the first day of
any such period would be required to be updated under Regulation S-X in order to
be sufficiently current on any day during such period to permit a registration
statement using such financial statements to be declared effective by the SEC on
the last day of such period, then the Marketing Period shall not commence until
the receipt by Purchaser of updated Required Information that would be required
under Rule 3-12 of Regulation S-X to permit a registration statement using such
financial statements to be declared effective by the SEC on the last day of such
new 15 consecutive Business Day period.

          “Material Contract” shall have the meaning set forth in Section
3.13(a).

          “Materials of Environmental Concern” means any “hazardous substance”
and any “pollutant” or “contaminant” or words of similar meaning of effect as
defined in or regulated under Environmental Laws, including any petroleum
product, breakdown product or byproduct, solvent, radioactive material, toxic
mold or asbestos.

          “Measuring Time” means 12:01 a.m. local time on January 1, 2011.

          “Measuring Time Working Capital” means Working Capital as of the
Measuring Time.

          “Modified Duty Employees” shall have the meaning set forth in Section
5.8(a)(viii)(A).

          “National Laws” shall have the meaning set forth in Section 5.8(b)(i).

92

--------------------------------------------------------------------------------



          “Net Cash Adjustment” means an amount (which can be a positive or a
negative number) equal to Closing Date Cash minus Target Cash.

          “NJDEP” shall have the meaning set forth in Section 9.4(h).

          “Non-United States Business” shall mean the Business as operated
outside of the United States on the date hereof.

          “Non-U.S. Employee” shall have the meaning set forth in
Section 5.8(b)(i).

          “Obligations” shall have the meaning set forth in Section 5.26(a).

          “OPEB Benefits” shall have the meaning set forth in Section 3.12(e).

          “Owned Real Property” means all Purchased Owned Real Property and any
real property owned by a Transferred Entity, together with all Structures
located thereon or attached thereto or owned by a Seller or a Transferred Entity
and located on any Business Leased Real Property.

          “Parent Insurances” shall have the meaning set forth in Section 5.18.

          “Patentable Technology” shall have the meaning set forth in Section
3.8(a).

          “Patents” means U.S. and foreign patents and applications therefor and
all provisional applications, divisionals, reissues, re-examinations,
extensions, continuations and continuations-in-part thereof.

          “Permit” means any permit, franchise, authorization, license, consent,
registration or other approval issued or granted by any Governmental Authority
relating primarily to the Business or Purchaser’s business, as applicable.

          “Permitted Encumbrances” means such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced: (A) mechanics’, carriers’, workmen’s, repairmen’s or other like
Encumbrances arising or incurred in the ordinary course of business for amounts
not yet delinquent or which are being contested in good faith by appropriate
legal proceedings, (B) Encumbrances arising under original purchase price
conditional sales contracts (other than sale of the fee interest in any Owned
Real Property) and equipment leases with third parties entered into in the
ordinary course of business, (C) Encumbrances for Taxes and other governmental
charges that are not due and payable, or are being contested in good faith by
appropriate proceedings and, in each case, for which adequate reserves have been
maintained, (D) imperfections of title, easements, covenants, restrictions,
rights of way, or other like Encumbrances, if any, which imperfections of title,
easements, covenants, restrictions, rights of way or other like Encumbrances do
not, individually or in the aggregate, materially impair the continued use and
operation of or materially detract from the value of the specific assets to
which they relate, (E) Software or other similar third-party licenses granted by
the Business, as applicable, in the ordinary course of business, (F) any
Encumbrance set forth on Schedule N, (G) Encumbrances that will be removed prior
to the Closing Date, (H) Encumbrances on accounts receivable under Honeywell’s
Trade Accounts Receivable program,

93

--------------------------------------------------------------------------------



all of which shall be removed as of the Closing Date, (I) any Encumbrance of
record as of the date of this Agreement (other than monetary liens) that would
be identified on a title search or similar search with respect to any of the
Owned Real Property or Business Leased Real Property, and (H) any matters that
would be revealed in a survey of the Owned Real Property or Business Leased Real
Property and which, individually or in the aggregate, do not materially impair
the continued use and operation of the applicable Owned Real Property or
Business Leased Real Property.

          “Person” means an individual, corporation, partnership, firm, limited
liability company, association, trust, unincorporated organization, entity or
group.

          “Post-Closing Tax Period” means any Tax period beginning after the
Closing Date and, with respect to a Tax period that begins on or before the
Closing Date and ends thereafter, the portion of such Tax period beginning after
the Closing Date.

          “Post-Reference Date Tax Period” means any Tax period beginning after
December 31, 2010 and, with respect to a Tax period that begins on or before
December 31, 2010 and ends thereafter, the portion of such Tax period beginning
after December 31, 2010.

          “Pre-Closing Covenant” shall have the meaning set forth in Section
9.1.

          “Pre-Closing Environmental Liabilities” means any and all Liabilities
of the Sellers or any of the Transferred Entities, other than the Retained
Liabilities, in connection with (A) all Liabilities arising from any obligation
pursuant to Environmental Laws to investigate and/or remediate Materials of
Environmental Concern at, on, under, or emanating from the Owned Real Property
or the Business Leased Real Property, (B) all Environmental Claims in connection
with the Owned Real Property or the Business Leased Real Property, and (C) all
Liabilities under Environmental Laws relating to the conduct of the Business at
the Owned Real Property or the Business Leased Real Property, including the
handling, management, treatment or disposal on-site of Materials of
Environmental Concern or compliance with Environmental Laws.

          “Pre-Closing Tax Period” means any Tax period ending on or before the
Closing Date and, with respect to a Tax period that begins on or before the
Closing Date and ends thereafter, the portion of such Tax period ending on the
Closing Date.

          “Pre-Reference Date Tax Period” means any Tax period ending on or
before December 31, 2010 and, with respect to a Tax period that begins on or
before December 31, 2010 and ends thereafter, the portion of such Tax period
ending on December 31, 2010.

          “Prestone” shall have the meaning set forth in Section 1.1(a)(i).

          “Product Liability Claims” means any (i) (A) lawsuit, class action, or
other claim by a third party or third parties (other than a Governmental
Authority) (whether based on negligence, fraud, failure to warn, strict products
liability, violation of applicable Law, or other theory, and whether seeking
injunctive relief, money damages, or other remedy), related to or arising out of
personal injury or death, or damage, destruction or diminished value of property
or (B) investigation, action or other claim by any Governmental Authority
concerning compliance or

94

--------------------------------------------------------------------------------



noncompliance with applicable Laws (whether seeking fines, injunctive relief,
Product Recall, field action, or other penalties), or (ii) claim by a customer
of the Business seeking damages, costs, reimbursement, contribution,
indemnification, injunctive relief, repair, replacement, or other responsibility
for Losses or other Liabilities related to or arising out of the matters
described in clauses (i) (A) or (B), or any systemic design defect or systemic
manufacturing defect, any voluntary or involuntary Product Recall, field action
or violation of applicable Laws, in each case of subsections (i) and (ii)
related to or arising out of a Business Product.

          “Product Recall” means any (i) directive, order or other action by any
Governmental Authority requiring or having the effect of requiring that any
product manufactured or sold by the Sellers or the Sellers’ Affiliates in
connection with the Business be recalled or (ii) voluntary recall of any product
manufactured or sold by the Sellers or the Sellers’ Affiliates in connection
with the Business.

          “Purchase Price” shall have the meaning set forth in Section 1.6.

          “Purchased Assets” shall have the meaning set forth in Section 1.1(c).

          “Purchased Entities” shall mean the entities set forth on Schedule C.

          “Purchased Intellectual Property” shall have the meaning set forth in
Section 1.1(c)(v).

          “Purchased Owned Real Property” shall have the meaning set forth in
Section 1.1(c)(viii).

          “Purchaser” shall have the meaning specified in the Preamble.

          “Purchaser Disclosure Schedule” shall have the meaning set forth in
the Preamble of Article IV.

          “Purchaser Indemnified Parties” shall have the meaning set forth in
Section 9.2(a).

          “Purchaser Material Adverse Effect” means any material adverse change
in or material adverse effect on the ability of Purchaser to perform its
obligations under this Agreement or to consummate the transactions contemplated
hereby.

           “Purchaser’s Foreign Retirement Plans” shall have the meaning set
forth in Section 5.8(b)(iii)(D).

          “Purchaser’s Savings Plans” shall have the meaning set forth in
Section 5.8(a)(iv)(A).

          “Purchaser’s U.S. Pension Plan” shall have the meaning set forth in
Section 5.8(a)(iv)(B).

          “Purchasing Entity” shall have the meaning set forth in Section 10.6.

          “Rank Group” shall have the meaning set forth in the Preamble.

95

--------------------------------------------------------------------------------



          “RAO” shall have the meaning set forth in Section 9.4(h).

          “Real Property Lease Assignments” shall have the meaning set forth in
Section 2.3(a)(iv).

          “Real Property Leases” means the Assumed Real Property Leases and all
real property leases, subleases, licenses and occupancy agreements to which any
Transferred Entity is a party, in each case, together with any amendments or
modifications thereto.

          “Registered Intellectual Property” shall mean all United States and
foreign: (A) Patents; (B) registered Trademarks, and applications to register
Trademarks; (C) registered Copyrights registrations, and applications to
register Copyrights; and (D) any other Intellectual Property that is the subject
of an application, certificate, filing, registration or other document issued
by, filed with, or recorded by, any state, government or other public legal
authority at any time.

          “Related Party Transaction” shall have the meaning set forth in
Section 3.20(a).

          “Release” means any spilling, leaking, pumping, emitting, emptying,
discharging, injecting, escaping, releasing, leaching, dumping, or disposing of
Materials of Environmental Concern into the environment.

          “Remedial Action” means all actions to (A) clean up, remove, treat or
handle in any other way Materials of Environmental Concern in the environment;
(B) restore or reclaim the environment or natural resources, including the
payment of natural resource damages; (C) prevent the Release of Materials of
Environmental Concern so that they do not migrate, endanger or threaten to
endanger public health or the environment, except for actions taken in the
ordinary course of business to prevent the Release of Materials of Environmental
Concern as they are used or stored in the ordinary course of business; or (D)
perform remedial investigations, feasibility studies, corrective actions,
closures and postremedial or postclosure studies, investigations, operations,
maintenance and monitoring.

          “Required Information” shall have the meaning set forth in Section
5.23(a)(iii).

          “Retained Assets” shall have the meaning set forth in Section 1.2.

          “Retained Contracts” shall have the meaning set forth in
Section 1.2(i).

          “Retained Employees” shall mean those Employees of the Business set
forth on Schedule O.

          “Retained Environmental Liabilities” shall mean the liabilities set
forth on Schedule 1.4(i).

          “Retained Interest” shall have the meaning set forth in
Section 1.1(e)(i).

          “Retained Liabilities” shall have the meaning set forth in
Section 1.4.

96

--------------------------------------------------------------------------------



          “Retained Taxes” shall mean any and all:

          (a) Income Taxes of or payable by any Transferred Entity or with
respect to the Business or the Purchased Assets, in each case for any
Pre-Closing Tax Period, together with any interest, penalty or additions to Tax
accruing after the Closing Date on Income Taxes described in this clause (a),

          (b) Taxes (other than Income Taxes) of or payable by any Transferred
Entity or with respect to the Business or the Purchased Assets, in each case for
any Pre-Reference Date Tax Period, together with any interest, penalty or
additions to Tax accruing after December 31, 2010 on Taxes described in this
clause (b) or that are attributable to the reporting of (or failure to report)
any Tax item (or the failure to pay any Taxes) by or with respect to any
Transferred Entity, the Business or the Purchased Assets prior to the Closing
Date,

          (c) Taxes arising as a result of any inclusion under Section 951(a) of
the Code (or any similar or corresponding provision of state or local Tax law)
with respect to any Transferred Entity attributable to (i) “subpart F income,”
within the meaning of Section 952 of the Code (or any similar or corresponding
provision of state or local Tax law), received or accrued on or prior to the
Closing Date or (ii) the holding of “United States property,” within the meaning
of Section 956 of the Code (or similar or corresponding provision of state or
local Tax Law), on or prior to the Closing Date, computed, in each case, based
on the amount of such Taxes that would be payable with respect to any
Transferred Entity if the relevant Tax period ended on the Closing Date, and

          (d) (i) Taxes of or payable by Sellers or any of their Affiliates
(other than the Transferred Entities) for any taxable period (other than Assumed
Business Taxes); (ii) Taxes that arise under Treasury Regulation Section
1.1502-6 or any similar provision of state, local or foreign Law by virtue of
any Transferred Entity having been a member of a consolidated, combined,
affiliated, unitary or other similar tax group prior to the Closing, (iii) Taxes
of or payable by any Transferred Entity having liability for Taxes of another
Person arising under principles of transferee or successor liability or by
contract as a result of activities or transactions taking place at or prior to
the Closing, (iv) Taxes that arise from or are attributable to any inaccuracy in
or breach of any representation or warranty made in Section 3.7, (v) Taxes that
arise from or are attributable to any breach of any Tax covenant by Honeywell
under this Agreement, (vi) Taxes that are a withholding Tax on any payment by
Purchaser, any Transferred Entity or any of their respective Affiliates to
Seller or any of its Affiliates pursuant to this Agreement or prior to Closing,
and (vii) except as otherwise provided by Section 5.7, any Taxes that are
attributable to the transfer of any asset under this Agreement, the ownership of
any Retained Assets or any Transferred Entities Retained Assets, the transfer of
any Retained Assets or any Transferred Entities’ Retained Assets, or Taxes of or
payable by any Transferred Entity arising out of any transaction outside of the
ordinary course of business occurring on or prior to the Closing Date.

          For avoidance of doubt “Retained Taxes” shall not include the portion
of Transfer Taxes that are to be paid by Purchaser pursuant to Section 5.7.

          “SEC” shall mean the Securities and Exchange Commission.

97

--------------------------------------------------------------------------------



          “Section 75 Debt” shall mean any Liabilities that arise as a result of
the transactions contemplated by this Agreement, and which are imposed under or
pursuant to Section 75 or Section 75A of the Pensions Act 1995 (or by any
regulations promulgated thereunder).

          “Securities Act” shall mean the United States Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder.

          “Seller” shall have the meaning specified in the Preamble.

          “Sellers” shall have the meaning specified in the Preamble.

          “Sellers’ Foreign Benefit Plans” shall have the meaning set forth in
Section 5.8(b)(iii).

          “Sellers’ Foreign Retirement Plans” shall have the meaning set forth
in Section 5.8(b)(iii)(D).

          “Sellers’ FSAs” shall have the meaning set forth in
Section 5.8(a)(xi).

          “Seller Fundamental Representation and Warranty(ies)” shall have the
meaning set forth in Section 9.1.

          “Seller Indemnified Parties” shall have the meaning set forth in
Section 9.2(b).

          “Sellers’ Letters of Credit” shall have the meaning set forth in
Section 5.19.

          “Sellers’ Guarantees” shall have the meaning set forth in Section
5.19.

          “Sellers’ Marks” shall have the meaning set forth in Section 5.14.

          “Sellers’ U.S. Pension Plan” shall have the meaning set forth in
Section 5.8(a)(iv)(B).

          “Sellers’ Savings Plan” shall have the meaning set forth in
Section 5.8(a)(iv)(A).

          “Shared Employees” shall mean those Employees primarily engaged in the
support of the Business and set forth on Schedule P.

          “Short Period” shall have the meaning set forth in Section 5.15(i).

          “Solvent” shall have the meaning set forth in Section 4.5.

          “Software” means computer software programs and databases in any form,
including source code, object code, Internet web sites and all associated
documentation.

          “SSRA” shall have the meaning set forth in Section 9.4(h).

          “Straddle Period” means (i) in the case of Income Taxes, any taxable
period beginning on or before the Closing Date and ending after the Closing Date
and (ii) in the case of any other Taxes, any taxable period beginning on or
before December 31, 2010 and ending after December 31, 2010.

98

--------------------------------------------------------------------------------



          “Subsidiary” of a Person means any corporation or other legal entity
of which such Person (either alone or through or together with any other
Subsidiary or Subsidiaries) is the general partner or managing entity or of
which at least a majority of the stock or other equity interests the holders of
which are generally entitled to vote for the election of the board of directors
or others performing similar functions of such corporation or other legal entity
is directly or indirectly owned or Controlled by such Person (either alone or
through or together with any other Subsidiary or Subsidiaries).

          “Survival Period” shall have the meaning set forth in Section 9.1.

          “Target Cash” means (x) if the Closing occurs prior to June 1, 2011,
the Adjusted Interim Cash Flow, and (y) if the closing occurs after May 31,
2011, the lesser of (i) the Adjusted Interim Cash Flow and (ii) $25,000,000.

          “Tax Accountant” shall have the meaning set forth in Section
5.15(b)(iv).

          “Tax Proceeding” shall mean any contest, assessment or other proposed
adjustment with respect to Taxes.

          “Tax Return” shall mean any report, return, election, statement or
other document or similar filing (including the attached schedules) required to
be filed with respect to Taxes, including any information return, claim for
refund, amended return, or declaration of estimated Taxes.

          “Taxes” shall mean any and all (a) domestic or foreign, federal,
state, local or other taxes, duties, levies, imposts, tariffs, fees or similar
charges of any kind (together with any and all interest, penalties, fines,
additional to tax and additional amounts imposed with respect thereto) imposed
by any Governmental Authority, including taxes, duties, levies, imports,
tariffs, fees or similar charges with respect to income, franchises, windfall or
other profits, gross receipts, property, sales, use, capital stock, employment,
unemployment, health, disability, retirement, social security, unclaimed
property, payroll, customs duties, import duties, transfer, license, workers’
compensation or net worth, and taxes, duties, levies, imports, tariffs, fees or
similar charges in the nature of excise, withholding, ad valorem or value added,
and (b) liability for the payment of any Tax (i) as a result of being a member
of a consolidated, combined, unitary or affiliated group that includes any other
Person or otherwise joining in a fiscal unity, (ii) by reason of any obligation
to indemnify or otherwise assume or succeed to the liability of any other Person
for Taxes, including, a Tax sharing, Tax indemnity or similar agreement, or
(iii) by reason of transferee or successor liability, whether imposed by Law,
contractual arrangement or otherwise.

          “Taxing Authority” shall mean the Internal Revenue Service and any
other domestic or foreign Governmental Authority responsible for the
administration or collection of any Taxes.

          “Third Party Claim” shall have the meaning set forth in Section
9.3(a).

          “Threshold Amount” shall have the meaning set forth in Section 9.4(a).

99

--------------------------------------------------------------------------------



          “Trademarks” means U.S. and foreign trademarks, trade dress, service
marks, trade names, domain names, whether registered or unregistered, and
pending applications to register the same, including all renewals thereof and
all goodwill associated therewith.

          “Transaction Documents” shall have the meaning set forth in
Section 3.2.

          “Transaction Matters” shall have the meaning set forth in
Section 10.9.

          “Transfer Amount” shall have the meaning set forth in Schedule F.

          “Transfer Taxes” shall have the meaning set forth in Section 5.7(b).

          “Transferred Employees” means, collectively, the Transferred U.S.
Employees and the Transferred Non-U.S. Employees.

          “Transferred Entities” shall have the meaning given in the Recitals
and as set forth on Schedule B.

          “Transferred Entities Retained Assets” shall have the meaning set
forth in Section 1.1(d)(ii).

          “Transferred Entity” shall have the meaning given in the Recitals.

          “Transferred Foreign Benefit Plans” shall have the meaning set forth
in Section 5.8(b)(iii)(A).

          “Transferred Non-U.S. Employees” shall have the meaning set forth in
Section 5.8(b)(i).

          “Transferred U.S. Employee” shall have the meaning given to it in
Section 5.8(a)(i).

          “Transferred U.S. Benefit Plans” shall have the meaning set forth in
Section 5.8(a)(ix).

          “Transition Services Agreement” means, subject to Section 5.6(b), the
transition services agreement in the form of Exhibit B attached hereto.

          “Treasury Regulations” means the regulations prescribed under the
Code.

          “UK Pension Scheme” shall have the meaning set forth in Section
5.8(b)(x).

          “U.S. Benefit Plan” shall have the meaning set forth in
Section 3.12(a).

          “U.S. Benefit Plans” shall have the meaning set forth in
Section 3.12(a).

          “Union Pension Participants” shall have the meaning set forth in
Section 5.8(a)(iv)(B).

          “United States Business” shall mean the Business as operated in the
United States on the date hereof.

100

--------------------------------------------------------------------------------



          “Unresolved Items” shall have the meaning set forth in Section 1.8(e).

          “VAT” shall have the meaning set forth in Section 5.7(b).

          “WARN Act” shall mean the Worker Adjustment and Retraining
Notification Act.

          “Working Capital” means the sum (which amount may be positive or
negative) of the current assets of the Business set forth on Schedule Q minus
the current liabilities of the Business set forth on Schedule Q and calculated
in accordance with the provisions of Schedule Q.

          “Working Capital Adjustment” means an amount (which can be a positive
or negative number) equal to Closing Date Working Capital minus Measuring Time
Working Capital.

          “Year-End Financial Statements” shall have the meaning set forth in
Section 3.5(a).

                    (b) When a reference is made in this Agreement to Articles,
Sections, or Schedules, such reference is to an Article or a Section of, or a
Schedule to, this Agreement, unless otherwise indicated. When a reference is
made in this Agreement to a party or parties, such reference is to parties to
this Agreement, unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
understood to be followed by the words “without limitation” or “but not limited
to.” The definitions in this Agreement are applicable to the singular as well as
the plural forms of such terms. For avoidance of doubt, if a formula in this
Agreement subtracts a negative number, the absolute value of the number shall be
added. Schedule I has been intentionally omitted.

          Section 10.3. Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of Law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon a determination that any term or other
provision is invalid, illegal or incapable of being enforced, Honeywell and
Purchaser shall negotiate in good faith to modify this Agreement so as to affect
their original intent as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the maximum extent
possible.

          Section 10.4. Entire Agreement; No Third-Party Beneficiaries. This
Agreement and the Transaction Documents, including all exhibits and schedules
attached hereto and thereto and the Confidentiality Agreement constitute the
entire agreement and supersede any and all other prior agreements and
undertakings, both written and oral, among the parties hereto, or any of them,
with respect to the subject matter hereof. This Agreement does not, and is not
intended to, confer upon any Person other than the parties to this Agreement any
rights or remedies hereunder, except with respect to (x) the Persons entitled to
indemnification under Sections 5.15, 5.23 or 5.24 or under Article IX who shall
be express third party beneficiaries of, and shall have the right to enforce,
such provisions; provided that Purchaser’s financing sources and their

101

--------------------------------------------------------------------------------



affiliates, officers, directors, employees, agents, advisors, successors and
assigns (the “Financing Parties”) shall be express third-party beneficiaries of
and have the right to enforce Sections 10.4, 10.9 and 10.10 and (y) any
Purchasing Entities designated by Purchaser in accordance with Section 10.7,
provided that, to the extent reasonably permitted, Purchaser shall act as agent
for any Purchasing Entity in connection with its enforcement of any rights
hereunder.

          Section 10.5. Amendment; Waiver. This Agreement may be amended only in
a writing signed by all parties hereto. Any waiver of rights hereunder must be
set forth in writing. A waiver of any breach or failure to enforce any of the
terms or conditions of this Agreement shall not in any way affect, limit or
waive either party’s rights at any time to enforce strict compliance thereafter
with every term or condition of this Agreement.

          Section 10.6. Binding Effect; Assignment. This Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
legal representatives and successors. Notwithstanding the foregoing, this
Agreement shall not be assigned by any party hereto by operation of Law or
otherwise without the express written consent of each of the other parties,
except that, without the consent of Honeywell, (a) Purchaser may assign all of
their rights hereunder to their lenders for collateral security purposes and (b)
Purchaser may designate one or more of its direct or indirect Subsidiaries or
other Affiliates to purchase any Purchased Asset (and assume any associated
Assumed Liabilities) (any such designated person, a “Purchasing Entity”) or
assign to them any other rights or obligations contained herein or in any other
Transaction Document; provided that Purchaser will remain liable for the
obligations so assigned. Each Purchasing Entity will be deemed Purchaser in
respect of such Purchased Asset and (subject to the other provisions of this
Agreement) any such Purchased Asset will be transferred by the relevant Seller
directly to such Purchasing Entity, such Purchasing Entity will assume the
associated Assumed Liabilities, and each Purchasing Entity shall pay the portion
of the Purchase Price to the relevant Seller that corresponds to the allocation
to such Purchased Asset reflected on Schedule D (as adjusted by Section 2.4(a)).
Appropriate reconciliation payments shall be made between the relevant
Purchasing Entity and the relevant Seller to reflect the final Closing
Statement. Any indemnity or other payment that relates to a Purchased Asset (or
Assumed Liability) under this Agreement shall be made between the relevant
Seller and the relevant Purchasing Entity.

          Section 10.7. Disclosure Schedules. The Disclosure Schedule shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein. Any matter disclosed pursuant to
the Disclosure Schedule or the Purchaser Disclosure Schedule shall not be deemed
to be an admission or representation as to the materiality of the item so
disclosed.

          Section 10.8. Specific Performance. The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which they are entitled at law or in equity. Nothing
contained herein shall prevent a party from seeking damages in the event that
specific performance is not available.

102

--------------------------------------------------------------------------------



          Section 10.9. Governing Law. Any and all claims, disputes or
controversies in any way arising out of or relating to (a) this Agreement, (b)
any breach, termination or validity of this Agreement, (c) the transactions
contemplated hereby or any debt financing or proposed debt financing relating
thereto or (d) any discussions or communications relating in any way to this
Agreement or transactions contemplated hereby or any debt financing or proposed
debt financing relating thereto (the “Transaction Matters”), and the existence
or validity of any and all defenses to such claims, disputes or controversies,
shall be governed and resolved exclusively by the laws of the State of New York,
notwithstanding the existence of any conflict of laws principles that otherwise
would dictate the application of any other state’s law. Each party irrevocably
and unconditionally waives any right to object to the application of New York
law or argue against its applicability to any of the matters referenced in the
immediately preceding sentence.

          Section 10.10. Jurisdiction.

                    (a) Each of the parties hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of New York sitting in New York County and the courts of the United
States of America located in New York County, New York for any litigation
arising out of or relating to this Agreement or the Transaction Matters (and
agrees not to commence any litigation relating hereto or thereto except in such
courts), and further agrees that service of any process, summons, notice or
document by U.S. registered mail to its respective address set forth in
Section 10.1, shall be effective service of process for any litigation brought
against it in any such court. Each of the parties hereby irrevocably and
unconditionally waives any objection to the laying of venue of any litigation
arising out of this Agreement or the transactions contemplated hereby or any of
the other transactions contemplated hereby or any related transaction in the
courts of the State of New York sitting in New York County or the courts of the
United States of America located in New York County, New York and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such litigation brought in any such court has been brought
in an inconvenient forum. Notwithstanding the foregoing, each of the parties
hereto hereby agrees that it will not (and will cause its Subsidiaries to not)
bring or support any action, cause of action, claim, cross-claim or third-party
claim of any kind or description, whether in law or in equity, whether in
contract or in tort or otherwise, against any Financing Party in any way
relating to this Agreement or any of the transactions contemplated by this
Agreement, including any dispute arising out of or relating in any way to any
commitments related to the Debt Financing or the performance thereof, in any
forum other than a court of competent jurisdiction located within the County of
New York, New York, whether a state or Federal court, and that the provisions of
the Section 10.10(b) relating to the waiver of jury trial shall apply to any
such action, cause of action, claim, cross-claim or third-party claim.

                    (b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN CONNECTION WITH
ANY LITIGATION ARISING OUT OF OR RELATING IN ANY WAY TO TRANSACTION MATTERS.

          Section 10.11. Construction. The headings of Articles and Sections in
this Agreement are provided for convenience only and will not affect its
construction or interpretation. The

103

--------------------------------------------------------------------------------



language used in this Agreement is the language chosen by the parties to express
their mutual intent, and no rule of strict construction shall be applied against
any party.

          Section 10.12. Counterparts. This Agreement may be executed
simultaneously in one or more counterparts (including by facsimile or electronic
.pdf submission), and by the different parties in separate counterparts, each of
which when executed shall be deemed to be an original, but all of which shall
constitute one and the same agreement.

          Section 10.13. Delayed Closing. Notwithstanding anything to the
contrary in Section 6.4 or Section 7.4, if the conditions set forth in Section
6.4 and Section 7.4 have been satisfied in all respects but for the receipt of
the approvals set forth on Schedule 10.13 (the “Foreign Approvals”) with respect
to the Purchased Assets set forth on such Schedule (such Purchased Assets, the
“Delayed Transfer Assets”), the conditions set forth in Section 6.4 and Section
7.4 shall be deemed satisfied for all purposes under this Agreement; provided
that (i) the Purchase Price payable by Purchaser at the Closing shall be reduced
by the applicable amount for such Delayed Transfer Assets set forth on Schedule
10.13, (ii) such Delayed Transfer Assets shall not be sold, conveyed,
transferred or assigned to Purchaser at the Closing and instead shall be treated
as Retained Interests until the third business day following the receipt of the
applicable Foreign Approval for such Delayed Transfer Assets (each such date, a
“Delayed Closing Date”) and (iii) on the applicable Delayed Closing Date,
Purchaser will pay to Sellers the applicable amount for such Delayed Transfer
Assets set forth on Schedule 10.13 and the Sellers will sell, convey, transfer
or assign to Purchaser the applicable Delayed Transfer Assets, and Purchaser
shall assume the Assumed Liabilities associated with and related to the
applicable Delayed Transfer Assets. For avoidance of doubt, from and after the
Closing Date and until the applicable Delayed Closing Date, Sellers may own and
operate the applicable Delayed Transfer Assets in the ordinary course of
business, consistent with past practice and consistent with the provisions of
Section 5.1 as though operation of such Delayed Transfer Assets constituted
operation of Purchased Assets prior to the Closing Date. The Sellers shall
operate the applicable Delayed Transfer Assets for the account of the Purchaser
and shall not (absent willful misconduct) have any liability or obligation in
connection with such operations, including for any decline in revenues or
profits. The Sellers will promptly pay to Purchaser any cash generated by the
applicable Deferred Transfer Assets, net of any expenses of operating the
Deferred Transfer Assets. For avoidance of doubt, any liabilities of the
Deferred Transfer Assets (whether arising before, on or after the Closing and
excluding any liabilities of any Transferred Entity) are included in Assumed
Liabilities.

[Signature Page Follows.]

104

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Stock and
Asset Purchase Agreement to be executed as of the date first written above by
their respective officers thereunto duly authorized.

 

 

 

 

 

PURCHASER:

 

 

 

By: 

/s/ Helen Golding

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Helen Golding

 

Title: Authorized Signatory

 

 

 

RANK GROUP LIMITED

 

 

 

By:

/s/ Helen Golding

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Helen Golding

 

Title: Authorized Signatory

105

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Stock and
Asset Purchase Agreement to be executed as of the date first written above by
their respective officers thereunto duly authorized.

 

 

 

 

 

SELLERS:

 

 

 

HONEYWELL INTERNATIONAL INC.,
on behalf of itself and the other Sellers

 

 

 

By: 

/s/ Anne T. Madden

 

 

 

--------------------------------------------------------------------------------

 

 

Name:Anne T. Madden

 

Title:VP, Corporate Development and
Global Head of M&A

106

--------------------------------------------------------------------------------